Exhibit 10.5

EXECUTION VERSION

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

September 28, 2009

among

DOMUS INTERMEDIATE HOLDINGS CORP.,

as Guarantor

REALOGY CORPORATION,

as Borrower

each other Grantor

party hereto

and

WILMINGTON TRUST COMPANY,

as Second Lien Collateral Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         

Page

ARTICLE I

Definitions

SECTION 1.01.   

Credit Agreement

   1 SECTION 1.02.   

Other Defined Terms

   2

ARTICLE II

Guarantee

SECTION 2.01.   

Guarantee

   5 SECTION 2.02.   

Guarantee of Payment

   6 SECTION 2.03.   

Reinstatement

   6 SECTION 2.04.   

Agreement To Pay; Contribution; Subrogation

   6 SECTION 2.05.   

Information

   6 SECTION 2.06.   

Maximum Liability

   6 SECTION 2.07.   

Payment Free and Clear of Taxes

   7 SECTION 2.08.   

Additional Borrowers or Subsidiary Parties

   7

ARTICLE III

Pledge of Securities

SECTION 3.01.   

Pledge

   7 SECTION 3.02.   

Delivery of the Pledged Collateral

   8 SECTION 3.03.   

Representations, Warranties and Covenants

   9 SECTION 3.04.   

Registration in Nominee Name; Denominations

   10 SECTION 3.05.   

Voting Rights; Dividends and Interest, Etc

   10

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01.   

Security Interest

   13 SECTION 4.02.   

Representations and Warranties

   15 SECTION 4.03.   

Covenants

   17 SECTION 4.04.   

Other Actions

   19 SECTION 4.05.   

Covenants Regarding Patent, Trademark and Copyright Collateral

   20

ARTICLE V

Remedies

SECTION 5.01.   

Remedies Upon Default

   21

 

i



--------------------------------------------------------------------------------

SECTION 5.02.   

Application of Proceeds

   23 SECTION 5.03.   

Securities Act, Etc

   23

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01.   

Indemnity

   24 SECTION 6.02.   

Contribution and Subrogation

   24 SECTION 6.03.   

Subordination; Subrogation

   25

ARTICLE VII

Miscellaneous

SECTION 7.01.   

Notices

   26 SECTION 7.02.   

[RESERVED]

   26 SECTION 7.03.   

Limitation By Law

   26 SECTION 7.04.   

Binding Effect; Several Agreement

   27 SECTION 7.05.   

Successors and Assigns

   27 SECTION 7.06.   

Second Lien Collateral Agent’s Fees and Expenses; Indemnification

   27 SECTION 7.07.   

Second Lien Collateral Agent Appointed Attorney-in-Fact

   28 SECTION 7.08.   

Governing Law

   28 SECTION 7.09.   

Waivers; Amendment

   28 SECTION 7.10.   

WAIVER OF JURY TRIAL

   29 SECTION 7.11.   

Severability

   29 SECTION 7.12.   

Counterparts

   29 SECTION 7.13.   

Headings

   29 SECTION 7.14.   

Jurisdiction; Consent to Service of Process

   29 SECTION 7.15.   

Termination or Release

   30 SECTION 7.16.   

Additional Subsidiaries

   30 SECTION 7.17.   

No Limitations, Etc

   30 SECTION 7.18.   

Secured Loan Party Authorizations and Indemnifications

   32 SECTION 7.19.   

Limitation on Second Lien Collateral Agent’s Responsibilities

   33 SECTION 7.20.   

Securitization Acknowledgements

   33 SECTION 7.21.   

Successor Collateral Agent

   35 SECTION 7.22.   

Intercreditor Agreement

   35

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Pledged Stock; Debt Securities Schedule II    Intellectual
Property Schedule III    Commercial Tort Claims Schedule IV    Filing Offices
Schedule V    Excluded Pledges

Exhibits

 

Exhibit I    Form of Supplement to the Second Lien Guarantee and Collateral
Agreement Exhibit II    Apple Ridge Securitization Documents

 

iii



--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of
September 28, 2009 (this “Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP.
(“Holdings”), REALOGY CORPORATION, (the “Borrower”), each Subsidiary Loan Party
identified herein and party hereto (together with Holdings, the Borrower and any
other entity that may become a party hereto as provided herein, the “Grantors”)
and WILMINGTON TRUST COMPANY, as collateral agent (together with its successors
and assigns, in such capacity, the “Second Lien Collateral Agent”) for the
Secured Loan Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of April 10, 2007 (as
supplemented by the Incremental Assumption Agreement dated as of September 28,
2009 (the “Incremental Assumption Agreement”), among the Borrower, Holdings, the
Administrative Agent, the Second Lien Collateral Agent and the Second Lien Term
Lenders and as otherwise amended, restated, supplemented, waived or modified
from time to time, the “Credit Agreement”), among Holdings, the Borrower, the
Lenders party thereto from time to time, the Administrative Agent, and the other
parties thereto and (b) the Intercreditor Agreement dated as of the date hereof
(as amended, modified and supplemented from time to time (the “Intercreditor
Agreement”), among the Borrower, the Administrative Agent, as First Priority
Representative (as defined in the Intercreditor Agreement), and the Second Lien
Collateral Agent, as Second Priority Representative (as defined in the
Intercreditor Agreement), and each of the Loan Parties party thereto.

The Second Lien Term Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Second Lien Term Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the other Guarantors are affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Second Lien Term Lenders to extend such credit.

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

2

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Secured Obligations shall have been
accelerated.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the benefit of the First Priority Creditors under the
Credit Agreement or in its capacity as administrative agent under the Credit
Agreement, as applicable.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Borrower Obligations” means (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Second Lien Term Loans or any Loans expressly pari passu with respect to
security thereto made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower to any of the Secured Loan
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expenses and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Second Priority Documents;
provided, however, that the Borrower Obligations hereunder will not include any
amounts that constitute First Priority Obligations.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.



--------------------------------------------------------------------------------

3

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“First Priority Creditors” has the meaning assigned to such term in the
Intercreditor Agreement.

“First Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

“First Priority Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“First Priority Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the preamble of this
Agreement.

“Guarantor Obligations” means with respect to any Guarantor other than the
Borrower, all obligations and liabilities of such Guarantor with respect to the
Second Lien Term Loans or any Loans pari passu as to security with such Second
Lien Term Loans which may arise under or in connection with this Agreement
(including, without limitation, Article II), or any other Loan Document, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Second Lien Collateral Agent or to
the Second Lien Term Lenders (or any Lenders of Loans that are pari passu as to
security with the Second Lien Term Loans) that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Loan Document).

“Guarantors” means the collective reference to each Grantor other than the
Borrower.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

“Incremental Assumption Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.



--------------------------------------------------------------------------------

4

 

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any Intellectual
Property to which a Grantor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement (which, for the avoidance of doubt, includes the First Priority
Liens).

“Pledged Collateral” has the meaning assigned to such term in Section 3.01(a).

“Pledged Debt” has the meaning assigned to such term in Section 3.01(a).

“Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01(a).

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01(a).



--------------------------------------------------------------------------------

5

 

“Second Lien Collateral Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Second Lien Term Closing Date” has the meaning assigned to such term in the
Incremental Assumption Agreement.

“Second Priority Secured Parties” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Secured Loan Parties” means (a) the Second Lien Term Lenders, (b) any Lenders
secured on a pari passu basis with the Second Lien Term Lenders, (c) JPMorgan
Chase Bank, N.A., (in its capacity as administrative agent under the Credit
Agreement), (d) the Second Lien Collateral Agent and (e) the successors and
permitted assigns of each of the foregoing.

“Secured Obligations” means (a) in the case of the Borrower, the Borrower
Obligations, and (b) in the case of each Guarantor, its Guarantor Obligations.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Supplement” has the meaning assigned to such term in Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act has been filed, such exception to
exist solely to the extent and for the duration, if any, that the pledge under
Section 3.01 of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the Second Lien
Collateral Agent, for the



--------------------------------------------------------------------------------

6

 

ratable benefit of the Secured Loan Parties, as a primary obligor and not merely
as a surety, the due and punctual payment of the Borrower Obligations. Each
Guarantor further agrees that the Borrower Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Borrower Obligations. Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Borrower Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Second Lien Collateral Agent
or any other Secured Loan Party to any security held for the payment of the
Borrower Obligations or to any balance of any deposit account or credit on the
books of the Second Lien Collateral Agent or any other Secured Loan Party in
favor of the Borrower or any other person.

SECTION 2.03. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Borrower Obligation is rescinded or
must otherwise be restored by the Second Lien Collateral Agent or any other
Secured Loan Party upon the bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise.

SECTION 2.04. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Second Lien
Collateral Agent or any other Secured Loan Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Borrower or any other
Loan Party to pay any Borrower Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Second Lien Collateral Agent for distribution to the applicable Secured
Loan Parties in cash the amount of such unpaid Guarantor Obligation. Each
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Secured Loan Party under this
guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Secured Loan Parties under or in respect of the Loan Documents. Upon
payment by any Guarantor of any sums to the Second Lien Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.05. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Borrower Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Second Lien Collateral Agent or the other Secured Loan Parties
will have any duty to advise such Guarantor of information known to it or any of
them regarding such circumstances or risks.

SECTION 2.06. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Second Lien Collateral Agent and each Secured Loan Party hereby
confirms that it is the intention of all such Persons that this guarantee and
the Guarantor Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the U.S. Bankruptcy Code or
any other federal, state bankruptcy, insolvency, receivership or similar law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar federal, state law to the extent applicable to this guarantee and
the Guarantor Obligations of each Guarantor hereunder. To effectuate



--------------------------------------------------------------------------------

7

 

the foregoing intention, the Second Lien Collateral Agent, the Secured Loan
Parties and the Guarantors hereby irrevocably agree that the Guarantor
Obligations of each Guarantor under this guarantee at any time shall be limited
to the maximum amount as will result in the Guarantor Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

SECTION 2.07. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower is required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

SECTION 2.08. Additional Borrowers or Subsidiary Parties. The guarantee of any
Guarantor that becomes a party hereto pursuant to Section 7.16 shall be subject
to the limitations (if any) set forth in the applicable Supplement relating to
such guarantee.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. (a) Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its
Secured Obligations, each Grantor hereby assigns and pledges to the Second Lien
Collateral Agent, its successors and permitted assigns, for its benefit and the
ratable benefit of the other Secured Loan Parties, and hereby grants to the
Second Lien Collateral Agent, its successors and permitted assigns, for its
benefit and the ratable benefit of the other Secured Loan Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (A) (I) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Wholly-Owned Foreign Subsidiary directly owned by such Grantor, (II) more
than 65% of the issued and outstanding voting Equity Interests in any “first
tier” Qualified CFC Holding Company directly owned by such Grantor, (III) any
issued and outstanding Equity Interest in any Foreign Subsidiary that is not a
“first tier” Foreign Subsidiary, or (IV) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first tier”
Qualified CFC Holding Company, (B) to the extent applicable law requires that a
subsidiary of such Grantor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (C) any Equity Interests with respect to which
the Second Lien Collateral and Guarantee Requirement or the other paragraphs of
Section 5.09 of the Credit Agreement (as deemed amended by Section 5(c) of the
Incremental Assumption Agreement) need not be satisfied by reason of
Section 5.09(g) of the Credit Agreement (as deemed amended by Section 5(c) of
the Incremental Assumption Agreement), (D) any Equity Interests in a person that
is not directly or indirectly a Subsidiary or is listed on Schedule V hereto or
(E) any Equity Interests in any Insurance Subsidiary or any entity listed on
Schedule 1.01A to the Credit Agreement; (ii) (A) the debt obligations listed
opposite the name of such Grantor on Schedule I, (B) any debt obligations in the
future issued to such Grantor having, in the case of each instance of debt
securities, an aggregate principal amount in excess of $5.0 million, and (C) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt Securities” and, together with the
property described in clauses (ii)(A) and (B) above, the “Pledged Debt”);
(iii) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of the Pledged Stock
and the Pledged Debt; (iv) subject to Section 3.05 hereof, all rights and
privileges of such Grantor with respect to the



--------------------------------------------------------------------------------

8

 

Pledged Stock, Pledged Debt and other property referred to in clause
(iii) above; and (v) all proceeds of any of the foregoing (the Pledged Stock,
Pledged Debt and other property referred to in clauses (iii) through (v) above
being collectively referred to as the “Pledged Collateral”). Upon receipt of
written instruction from the Administrative Agent, the Second Lien Collateral
Agent agrees to execute an amendment to this Section 3.01(a) (if necessary) to
exclude from the Pledged Stock any Equity Interest which would be so excluded by
the operation of clause (vii) or (viii) of Section 5.09(g) of the Credit
Agreement (as deemed amended by Section 5(c) of the Incremental Assumption
Agreement).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Second Lien Collateral Agent, its successors and permitted assigns, for
the benefit of the applicable Secured Loan Parties, forever; subject, however,
to the terms, covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent (or,
following the discharge of the First Priority Obligations, the Second Lien
Collateral Agent), for the benefit of the applicable Secured Loan Parties, any
and all Pledged Securities to the extent such Pledged Securities (i) are Equity
Interests in the Borrower or in Subsidiaries or (ii) in the case of promissory
notes or other instruments evidencing Indebtedness, are required to be delivered
pursuant to paragraph (b) of this Section 3.02. If any Pledged Stock that is
uncertificated on the date hereof shall hereinafter become certificated, or if
any Grantor shall at any time hold or acquire any certificated securities
included in the Pledged Collateral, the applicable Grantor shall promptly cause
the certificate or certificates representing such Pledged Stock to be delivered
to the Administrative Agent (or, following the discharge of the First Priority
Obligations, the Second Lien Collateral Agent) for the benefit of the applicable
Secured Loan Parties together with accompanying stock powers or other
documentation required by Section 3.02(c). None of the Grantors shall permit any
third party to “control” (for purposes of Section 8-106 of the New York UCC (or
any analogous provision of the Uniform Commercial Code in effect in the
jurisdiction whose law applies)) any uncertificated securities that constitute
Pledged Collateral other than the Administrative Agent (or, following the
discharge of the First Priority Obligations, the Second Lien Collateral Agent).

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Administrative Agent (or, following the discharge of the First Priority
Obligations, the Second Lien Collateral Agent), for the benefit of the
applicable Secured Loan Parties, pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent (or, following the discharge of
the First Priority Obligations, the Second Lien Collateral Agent), (i) any
Pledged Securities required to be delivered pursuant to the foregoing paragraphs
(a) and (b) of this Section 3.02 shall be accompanied by stock powers or note
powers, as applicable, duly executed in blank or other instruments of transfer
reasonably satisfactory to the Administrative Agent or the Second Lien
Collateral Agent, as applicable and by such other instruments and documents as
the Administrative Agent or the Second Lien Collateral Agent, as applicable, may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent or Second Lien Collateral Agent, as applicable, may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which



--------------------------------------------------------------------------------

9

 

schedule shall be attached hereto as Schedule I (or a supplement to Schedule I,
as applicable) and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Second Lien
Collateral Agent, for the benefit of the Secured Loan Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Second Lien Collateral and Guarantee
Requirement, or (ii) delivered pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder and the other Liens
permitted to exist on the Collateral by the Credit Agreement, each Grantor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Permitted Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Grantor under the Loan Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Second Lien Collateral Agent of rights and remedies
hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;



--------------------------------------------------------------------------------

10

 

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Administrative Agent
(or, following the discharge of the First Priority Obligations, the Second Lien
Collateral Agent), for the benefit of the applicable Secured Loan Parties, in
accordance with this Agreement and a financing statement covering such Pledged
Securities is filed in the appropriate filing office, the Second Lien Collateral
Agent will obtain, for the benefit of the applicable Secured Loan Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities under the New York UCC, subject only to Permitted Liens permitted
under the Credit Agreement, as security for the payment and performance of the
Secured Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default and at any time following the discharge of First Priority
Obligations, agrees to transfer record ownership of the securities issued by it
in connection with any request by the Second Lien Collateral Agent.

SECTION 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent (or, following the discharge of the First Priority Obligations, the Second
Lien Collateral Agent), on behalf of the Secured Loan Parties, shall have the
right (in its sole and absolute discretion) to hold the Pledged Securities in
the name of the applicable Grantor, endorsed or assigned in blank or in favor of
the Administrative Agent or Second Lien Collateral Agent, as applicable, or, if
an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Grantor
will promptly give to the Second Lien Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor. If an Event of Default shall have
occurred and be continuing, the Administrative Agent (or, following the
discharge of the First Priority Obligations, the Second Lien Collateral Agent)
shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement. Each Grantor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Administrative Agent or Second Lien Collateral
Agent, as applicable, pursuant to this Section 3.04, to exchange certificates
representing Pledged Securities of such Loan Party for certificates of smaller
or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent (or, following the discharge of the First Priority Obligations, the Second
Lien Collateral Agent) shall have given notice to the relevant Grantors of the
intention of the Administrative Agent or Second Lien Collateral Agent, as
applicable, to exercise its rights hereunder or under the First Lien Collateral
Agreement, as applicable:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and



--------------------------------------------------------------------------------

11

 

powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Second Lien Collateral Agent, the other Secured Loan
Parties under this Agreement, or any Second Priority Creditor (as defined in the
Intercreditor Agreement) under the Credit Agreement or any other Loan Document
or the ability of the Secured Loan Parties to exercise the same.

(ii) The Second Lien Collateral Agent shall, at such Grantor’s sole expense and
upon receipt of a written request, promptly execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities to the extent such Grantor has the rights to receive such
Pledged Securities if they were declared, distributed and paid on the date of
this Agreement, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities to
the extent such Grantor has the rights to receive such Pledged Securities if
they were declared, distributed and paid on the date of this Agreement, in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent (or, following the discharge of the First
Priority Obligations, the Second Lien Collateral Agent), for the benefit of the
applicable Secured Loan Parties, and shall be forthwith delivered to the
Administrative Agent or Second Lien Collateral Agent, as applicable, for the
benefit of the applicable Secured Loan Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent or
Second Lien Collateral Agent, as applicable). This clause (iii) shall not apply
to dividends between or among the Borrower, the Grantors and the Subsidiaries
only of property which is subject to a perfected security interest under this
Agreement; provided that the Borrower notifies the Administrative Agent and the
Second Lien Collateral Agent in writing, specifically referring to this
Section 3.05, at the time of such dividend and takes any actions the
Administrative Agent or the Second Lien Collateral Agent specifies to ensure the
continuance of its perfected security interest in such property under this
Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent (or, following the discharge of the
First Priority Obligations, the Second Lien Collateral Agent) to the Borrower of
the intention of the Administrative Agent or Second Lien Collateral Agent, as
applicable, to exercise its rights hereunder or under the First Lien Collateral
Agreement, as applicable, all rights of any Grantor to receive dividends,
interest, principal or other distributions with respect to Pledged Securities
that such Grantor is authorized to receive pursuant to



--------------------------------------------------------------------------------

12

 

paragraph (a)(iii) of this Section 3.05 shall cease, and all such rights shall
thereupon become vested, for the benefit of the applicable Secured Loan Parties,
in the Administrative Agent or Second Lien Collateral Agent, as applicable,
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions; provided,
however, that until the occurrence of an Acceleration Event, any Grantor may
continue to exercise dividend and distribution rights solely to the extent
permitted under clause (x) (other than clause (iv) thereof) and clause (y) of
Section 6.06(b) of the Credit Agreement and solely to the extent that such
amounts are required by Holdings for the stated purposes thereof. All dividends,
interest, principal or other distributions received by any Grantor contrary to
the provisions of this Section 3.05 shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
(or, following the discharge of the First Priority Obligations, the Second Lien
Collateral Agent), for the benefit of the applicable Secured Loan Parties, and
shall be forthwith delivered to the Administrative Agent or Second Lien
Collateral Agent, as applicable, for the benefit of the applicable Secured Loan
Parties, in the same form as so received (endorsed in a manner reasonably
satisfactory to the Administrative Agent or Second Lien Collateral Agent, as
applicable). Any and all money and other property paid over to or received by
the Administrative Agent or Second Lien Collateral Agent, as applicable,
pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent or Second Lien Collateral Agent, as applicable, in an
account to be established by the Administrative Agent or Second Lien Collateral
Agent, as applicable, upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and a Responsible Officer has
delivered to the Administrative Agent (or, following the discharge of the First
Priority Obligations, the Second Lien Collateral Agent) a certificate to that
effect, the Administrative Agent or Second Lien Collateral Agent, as applicable,
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent (or, following the discharge of the
First Priority Obligations, the Second Lien Collateral Agent) to the Borrower of
the intention of the Administrative Agent or the Second Lien Collateral Agent,
as applicable, to exercise its rights hereunder or under the First Lien
Collateral Agreement, as applicable, all rights of any Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 3.05 with respect to Pledged Securities, and
the obligations of the Administrative Agent or Second Lien Collateral Agent, as
applicable, under paragraph (a)(ii) of this Section 3.05, shall cease, and all
such rights shall thereupon become vested in the Second Lien Collateral Agent,
for the benefit of the applicable Secured Loan Parties, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Second Lien Term Lenders, the Second Lien Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived and a Responsible Officer has delivered to the Second Lien
Collateral Agent a certificate to that effect, each Grantor shall have the right
to exercise the voting and/or consensual rights and powers that such Grantor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above and the obligations of the Second Lien Collateral Agent under
paragraph (a)(ii) shall be in effect.



--------------------------------------------------------------------------------

13

 

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Secured Obligations, each Grantor hereby assigns and
pledges to the Second Lien Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Loan Parties, and hereby grants to the
Second Lien Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Loan Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (u) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired,
(v) any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Second Lien Collateral and Guarantee
Requirement or the other paragraphs of Section 5.09 of the Credit Agreement (as
deemed amended by Section 5(c) of the Incremental Assumption Agreement) would
not be required to be satisfied by reason of Section 5.09(g) of the Credit
Agreement (as deemed amended by Section 5(c) of the Incremental Assumption
Agreement) if hereafter acquired, (w) any property excluded from the definition
of Pledged Collateral pursuant to Section 3.01(a)



--------------------------------------------------------------------------------

14

 

hereof (other than clause (i)(D) thereof), (x) any Letter of Credit Rights to
the extent any Grantor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (y) any Grantor’s
right, title or interest in any license, contract or agreement to which such
Grantor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Grantor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (z) any Equipment owned by any Grantor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Grantors as a condition to the creation of any other security interest
on such Equipment. The Second Lien Collateral Agent agrees to execute an
amendment to this Section 4.01(a) (if necessary) to exclude from the Article 9
Collateral any asset which would be so excluded by the operation of clause
(vii) or (viii) of Section 5.09(g) of the Credit Agreement (as deemed amended by
Section 5(c) of the Incremental Assumption Agreement).

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent and the
Second Lien Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Administrative Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including describing such property as “all assets” or “all property”. Each
Grantor agrees to provide such information to the Second Lien Collateral Agent
promptly upon request.

The Administrative Agent and the Second Lien Collateral Agent are further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office such documents as may be reasonably necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of such Grantor, and naming such Grantor or the Grantors as debtors and the
Second Lien Collateral Agent as secured party.

For the avoidance of doubt, the Second Lien Collateral Agent shall not be
responsible for the perfection of any Security Interest or for the filing, form,
content or renewal of any UCC financing statements, fixture filings, Mortgages,
deeds of trust and such other documents or instruments.

(c) The Security Interest is granted as security only and shall not subject the
Second Lien Collateral Agent or any other Secured Loan Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.



--------------------------------------------------------------------------------

15

 

(d) Notwithstanding anything to the contrary in this Agreement or in the Credit
Agreement, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Second Lien Collateral Agent and the Secured Loan
Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Second Lien
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other person
other than any consent or approval that has been obtained and is in full force
and effect or has otherwise been disclosed herein or in the Credit Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Second
Lien Term Closing Date. The Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
that have been prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule IV (or
specified by notice from the Borrower to the Second Lien Collateral Agent after
the Second Lien Term Closing Date in the case of filings, recordings or
registrations required by Section 5.09 of the Credit Agreement (as deemed
amended by Section 5(c) of the Incremental Assumption Agreement) or the
definition of Second Lien Collateral and Guarantee Requirement) constitute all
the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States issued patents and patent applications,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the Second
Lien Collateral Agent (for the benefit of the applicable Secured Loan Parties)
in respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Grantor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral including all material Intellectual
Property with respect to United States issued patents (and Patents for which
United States applications are pending), United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
and United States registered Copyrights has been delivered to the Second Lien
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and reasonably requested by the Administrative Agent or the Second Lien
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Second Lien Collateral Agent, for
the benefit of the applicable Secured Loan Parties, in respect of all Article 9
Collateral consisting of such material Intellectual Property in which a security
interest may be perfected by recording with the United States Patent and
Trademark Office and the United States Copyright Office, and no further or
subsequent



--------------------------------------------------------------------------------

16

 

filing, refiling, recording, rerecording, registration or reregistration is
necessary (other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of registrations or
applications for Patents, Trademarks and Copyrights acquired or obtained after
the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in
Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office upon the
making of such filings with such office, in each case, as applicable, with
respect to material Intellectual Property Collateral. The Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens (including the First Priority Liens).

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens (including financing
statements or other public notices filed in favor of the Administrative Agent on
behalf of the First Priority Creditors).

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Second Lien Term Closing Date except as indicated on
the Perfection Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than Trademark licenses granted by a Grantor to a franchisee or master
franchisor in the ordinary course of business) binding upon such Grantor as of
the date hereof. The Intellectual Property Collateral set forth on Schedule II
includes all of the material registrations and material applications for
Patents, Trademarks and Copyrights owned or exclusively licensed by the Borrower
and its subsidiaries.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and, to such Grantor’s
knowledge, is valid and enforceable, except as would not reasonably be expected
to have a Material Adverse Effect. Such Grantor has no knowledge of any uses of
any item of Intellectual Property Collateral that would be expected to lead to
such item becoming invalid or unenforceable, except as would not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

17

 

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral that is reasonably necessary for the operation
of its business in full force and effect in the United States and such Grantor
has used proper statutory notice in connection with its use of each Patent,
Trademark and Copyright in the Intellectual Property Collateral, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Borrower agrees promptly to notify the
Administrative Agent and the Second Lien Collateral Agent in writing of any
change (i) in the corporate or organization name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor, (iii) in
the Federal Taxpayer Identification Number or organizational identification
number of any Grantor or (iv) in the jurisdiction of organization of any
Grantor. The Borrower agrees promptly to provide the Second Lien Collateral
Agent with certified organizational documents reflecting any of the changes
described in the immediately preceding sentence. The Borrower agrees not to
effect or permit any change referred to in the first sentence of this paragraph
(a) unless all filings have been made, or will have been made within any
applicable statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Second Lien Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral in which a security interest
may be perfected by filing, for the benefit of the applicable Secured Loan
Parties. The Borrower agrees promptly to notify the Administrative Agent and the
Second Lien Collateral Agent if any material portion of the Article 9 Collateral
owned or held by any Grantor is damaged or destroyed.

(b) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Second Lien Collateral Agent, for the
benefit of the applicable Secured Loan Parties, in the Article 9 Collateral and
the priority thereof against any Lien that is not a Permitted Lien.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent or the Second Lien Collateral Agent
may from time to time reasonably request to better assure,



--------------------------------------------------------------------------------

18

 

preserve, protect, defend and perfect the Security Interest and the rights and
remedies created hereby, including, without limitation, (i) the payment of any
fees and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest, and (ii) the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and of
the Second Lien Guarantee and Collateral Agreement and Section 5.09(g) of the
Credit Agreement (as deemed amended by Section 5(c) of the Incremental
Assumption Agreement). If any Indebtedness payable under or in connection with
any of the Article 9 Collateral that is in excess of $5.0 million shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent
(or, following the discharge of the First Priority Obligations, the Second Lien
Collateral Agent), for the benefit of the applicable Secured Loan Parties, duly
endorsed in a manner reasonably satisfactory to the Administrative Agent or the
Second Lien Collateral Agent, as applicable. The Second Lien Collateral Agent
agrees to execute an amendment to this Section 4.03(c) (if necessary) to exclude
from the requirements of this clause any asset which would be so excluded by the
operation of clause (vii) or (viii) of Section 5.09(g) of the Credit Agreement
(as deemed amended by Section 5(c) of the Incremental Assumption Agreement).

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent and the Second Lien Collateral Agent, with prompt
notice thereof to the Grantors, to supplement this Agreement by supplementing
Schedule II or adding additional schedules hereto to specifically identify any
asset or item that may constitute material Copyrights, Patents, Trademarks,
Copyright Licenses, Patent Licenses or Trademark Licenses; provided that any
Grantor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Second Lien Collateral Agent of the specific identification
of such Article 9 Collateral, to advise the Second Lien Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Article 9 Collateral. Each Grantor agrees
that it will use its commercially reasonable efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Article 9 Collateral within 30
days after the date it has been notified by the Second Lien Collateral Agent of
the specific identification of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Second Lien Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Second Lien Collateral Agent shall have the right to share any information it
gains from such inspection or verification with any Secured Loan Party.

(e) At the written direction of the Administrative Agent or Required Second Lien
Term Lenders, the Second Lien Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Second Lien Collateral Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Second Lien Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(e)
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Second Lien Collateral Agent or any Secured Loan
Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein, or in the other Loan
Documents.



--------------------------------------------------------------------------------

19

 

(f) Each Grantor (rather than the Second Lien Collateral Agent or any Secured
Loan Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Grantor jointly and severally agrees to indemnify and hold harmless the Second
Lien Collateral Agent and the Secured Loan Parties from and against any and all
liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
(including pursuant to the First Lien Security Documents). None of the Grantors
shall make or permit to be made any transfer of the Article 9 Collateral and
each Grantor shall remain at all times in possession or otherwise in control of
the Article 9 Collateral owned by it, except as permitted by the Credit
Agreement (including pursuant to the First Lien Security Documents).

(h) Subject to the Intercreditor Agreement, each Grantor irrevocably makes,
constitutes and appoints the Second Lien Collateral Agent (and all officers,
employees or agents designated by the Second Lien Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Article 9 Collateral under policies of insurance, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Second Lien
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Second Lien Collateral Agent
reasonably deems advisable (so long as the Second Lien Collateral Agent’s second
lien status is identified in a manner satisfactory to the Administrative Agent).
All sums disbursed by the Second Lien Collateral Agent in connection with this
Section 4.03(h), including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Second Lien Collateral Agent and shall be additional Secured Obligations
secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Second Lien Collateral Agent
to enforce, for the benefit of the applicable Secured Loan Parties, the Second
Lien Collateral Agent’s security interest in the Article 9 Collateral, each
Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent (or, following the discharge of First
Priority Obligations, to the Second Lien Collateral Agent), for the benefit of
the applicable Secured Loan Parties, accompanied by such instruments of transfer
or assignment duly executed in blank as the Administrative Agent (or, following
the discharge of First Priority Obligations, to the Second Lien Collateral
Agent), may from time to time reasonably request.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Administrative Agent and the Second Lien
Collateral Agent thereof in a



--------------------------------------------------------------------------------

20

 

writing signed by such Grantor, including a summary description of such claim,
and grant to the Second Lien Collateral Agent in writing a security interest
therein and in the proceeds thereof, all under the terms and provisions of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Credit Agreement, each Grantor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees or sublicensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the normal conduct of such Grantor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public, and agrees that it
shall take commercially reasonable steps with respect to any material products
covered by any such Patent as necessary and sufficient to establish and preserve
such Grantor’s rights under applicable patent laws.

(b) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) consistent with its prior practice, display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
permitted under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ or sublicensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the normal conduct of such Grantor’s business that it publishes,
displays and distributes, and, consistent with its prior practice, use copyright
notice as permitted under applicable copyright laws.

(d) Each Grantor shall notify the Administrative Agent and the Second Lien
Collateral Agent promptly if it knows that any Patent, Trademark or Copyright
material to the normal conduct of such Grantor’s business has permanently become
abandoned, lapsed or dedicated to the public, or of any materially adverse
determination, excluding non-material office actions and similar determinations
or developments in the United States Patent and Trademark Office, United States
Copyright Office, any court or any similar office of any country, regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright or its right to
register or to maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent and the Second Lien
Collateral Agent on a quarterly basis of each registration or application made
by itself, or through any agent, employee, licensee or designee at such
Grantor’s request, for any Patent or Trademark with the United States Patent and
Trademark Office or, on a monthly basis, of each registration made by itself, or
through any agent, employee, licensee or designee at such Grantor’s request, for
any Copyright with the United States Copyright Office, respectively, or any
comparable office or agency in any other country filed during the preceding
period, (ii) promptly execute and deliver any and all agreements, instruments,
documents and papers necessary or as the Administrative Agent or the Second Lien
Collateral Agent may otherwise reasonably request to evidence the Second Lien
Collateral Agent’s security interest in such U.S. Patent, Trademark or Copyright
and the perfection thereof, and (iii) upon the Administrative Agent’s or the
Second Lien Collateral Agent’s request, promptly execute and deliver any and all
agreements, instruments, documents and papers necessary or as the Administrative
Agent or the Second Lien Collateral Agent may otherwise reasonably request to
evidence the Second Lien Collateral Agent’s security interest in such non-U.S.
Patent, Trademark or Copyright and the perfection thereof.



--------------------------------------------------------------------------------

21

 

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Grantor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Grantor’s business, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and the Second Lien Collateral Agent (other than
infringements, misappropriations or dilutions by franchisees or former
franchisees unless and until such franchisee or former franchisee challenges the
validity of any such Patent, Trademark or Copyright) and shall, if such Grantor
deems it necessary in its reasonable business judgment, take such actions as are
reasonably appropriate under the circumstances, which may include suing and
recovering damages.

(h) The Borrower agrees that it will cause each of its Subsidiaries to, assign
any material (i) registrations and applications for Trademarks (together with
the goodwill of the business symbolized thereby), (ii) issued Patents and
applications therefor, and (iii) registrations and applications for Copyrights
to a Guarantor, in each case, on or before the Second Lien Term Closing Date.
The Borrower shall promptly record such assignments with the United States
Patent and Trademark Office, United States Copyright Office, and any other
similar office or agency in any other jurisdiction, as applicable, within five
days after execution of such assignments and shall promptly provide the Second
Lien Collateral Agent with copies of such assignments and, if available,
confirmation of recordation thereof.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent (or, following the discharge of First
Priority Obligations, to the Second Lien Collateral Agent) on demand, and it is
agreed that the Administrative Agent (or, following the discharge of the First
Priority Obligations, the Second Lien Collateral Agent) shall have the right to
take any of or all the following actions at the same or different times:
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent or Second Lien Collateral Agent,
as applicable, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such Article
9 Collateral throughout the world on such terms and conditions and in such
manner as the Administrative Agent or Second Lien Collateral Agent, as
applicable, shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers thereunder cannot be obtained
with the use of commercially reasonable efforts, which each Grantor hereby
agrees to use) and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Grantor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party with respect to the



--------------------------------------------------------------------------------

22

 

Secured Obligations under the applicable Uniform Commercial Code or other
applicable law or in equity. Without limiting the generality of the foregoing,
each Grantor agrees that the Administrative Agent (or, following the discharge
of the First Priority Obligations, the Second Lien Collateral Agent) shall have
the right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent or Second Lien Collateral Agent, as applicable, shall deem
appropriate. The Administrative Agent or Second Lien Collateral Agent, as
applicable, shall be authorized in connection with any sale of a security (if it
deems it advisable to do so) pursuant to the foregoing to restrict the
prospective bidders or purchasers to persons who represent and agree that they
are purchasing such security for their own account, for investment, and not with
a view to the distribution or sale thereof. Upon consummation of any such sale
of Collateral pursuant to this Section 5.01 the Administrative Agent or Second
Lien Collateral Agent, as applicable, shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Collateral so sold. Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

To the extent any notice is required by applicable law, the Administrative Agent
or Second Lien Collateral Agent, as applicable, shall give the applicable
Grantors 10 Business Days’ written notice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the intention of the Administrative Agent
or Second Lien Collateral Agent, as applicable, to make any sale of Collateral.
Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Administrative Agent or Second Lien Collateral Agent, as applicable, may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent or Second Lien Collateral Agent,
as applicable, may (in its sole and absolute discretion) determine. The
Administrative Agent or Second Lien Collateral Agent, as applicable, shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent or Second Lien Collateral Agent, as
applicable, may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent or
Second Lien Collateral Agent, as applicable, until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent or Second Lien
Collateral Agent, as applicable, shall not incur any liability in the event that
any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Loan Party may bid for or purchase for cash, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Loan Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property in accordance with
Section 5.02 hereof without further accountability to any Grantor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the



--------------------------------------------------------------------------------

23

 

Administrative Agent or Second Lien Collateral Agent, as applicable, shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent or Second Lien
Collateral Agent, as applicable shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent or Second Lien Collateral Agent, as applicable, may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. (a) The Second Lien Collateral Agent
shall, subject to the provisions of the Intercreditor Agreement, promptly apply
the proceeds, moneys or balances of any collection or sale of Collateral,
including any such Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Second Lien
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Second Lien Collateral Agent hereunder or under any
other Loan Document on behalf of any Grantor, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Second Lien Collateral Agent under any Loan
Document in its capacity as such;

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Loan
Parties pro rata in accordance with the respective amounts of such Secured
Obligations owed to them on the date of any such distribution; and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Second Lien Collateral Agent shall, subject to the provisions of the
Intercreditor Agreement, have absolute discretion as to the time of application
of any such proceeds, moneys or balances in accordance with this Agreement. Upon
any sale of Collateral by the Administrative Agent (or, following the discharge
of the First Priority Obligations, the Second Lien Collateral Agent) (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or the Second Lien
Collateral Agent, as applicable, or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or Second Lien Collateral Agent, as applicable, or such officer or be
answerable in any way for the misapplication thereof.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly



--------------------------------------------------------------------------------

24

 

limit the course of conduct of the Second Lien Collateral Agent if the Second
Lien Collateral Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Second Lien Collateral Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Second Lien
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Second Lien Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Second Lien Collateral Agent (as directed in writing by the Administrative
Agent or the Required Second Lien Term Lenders) may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Second Lien Collateral
Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Subsidiary Loan Party under this Agreement in respect of any
Guarantor Obligation of the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party for the full amount of such payment and such Subsidiary
Loan Party shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Loan Party shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part an obligation owed to
any Secured Loan Party by the Borrower, the Borrower shall indemnify such
Subsidiary Loan Party in an amount equal to the greater of the book value or the
fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Loan Party (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Loan Party hereunder in respect
of any Guarantor Obligation, or assets of any other Subsidiary Loan Party shall
be sold pursuant to any Security Document to satisfy any Secured Obligation owed
to any Secured Loan Party and such other Subsidiary Loan Party (the “Claiming
Party”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01 hereof, the Contributing Party shall indemnify the Claiming Party
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties on the date hereof (or, in the case of
any Subsidiary Loan Party becoming a party hereto pursuant to Section 7.16
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Loan Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.

 



--------------------------------------------------------------------------------

25

 

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.06, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor and Grantor
hereby subordinates any and all debts, liabilities and other obligations owed to
such Guarantor or Grantor by each other Loan Party (the “Subordinated
Obligations”) to the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) owed by it to the extent and in the manner
hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Guarantor and Grantor may receive payments
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if requested by
the Second Lien Collateral Agent, as directed in writing by the Administrative
Agent or the Required Second Lien Term Lenders, or required by the Required
Second Lien Term Lenders, no Guarantor or Grantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Secured Obligations (other than contingent or unliquidated obligations
or liabilities) have been paid in full in cash.

(ii) Prior Payment of Secured Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Loan Party, each Guarantor and Grantor agrees that the Secured Loan
Parties shall be entitled to receive payment in full in cash of all Secured
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any U.S. Bankruptcy Code or any other U.S. federal, state
bankruptcy, insolvency, receivership or similar law in any jurisdiction, whether
or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) (other than contingent or unliquidated obligations or liabilities)
before such Guarantor or Grantor receives payment of any Subordinated
Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor and Grantor shall, if the Second Lien Collateral Agent,
as directed in writing by the Administrative Agent or the Required Second Lien
Term Lenders, so requests, collect, enforce and receive payments on account of
the Subordinated Obligations as trustee for (or, in any jurisdiction whose law
does not include the concept of trusts, for the account of) the Secured Loan
Parties and deliver such payments to the Administrative Agent (or, following the
discharge of the First Priority Obligations, the Second Lien Collateral Agent)
on account of the Secured Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor or
Grantor under the other provisions of this Agreement.

(iv) Second Lien Collateral Agent Authorization. Subject to the Intercreditor
Agreement and after the occurrence and during the continuance of any Event of
Default, the Second Lien Collateral Agent is authorized and empowered (but
without any obligation to so do), as directed in writing by the Administrative
Agent or the Required Second Lien Term Lenders, (i) in the name of each
Guarantor and Grantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Secured Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor and Grantor (A) to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Administrative Agent or Second Lien
Collateral Agent, as applicable, for application to the Secured Obligations
(including any and all Post-Petition Interest).



--------------------------------------------------------------------------------

26

 

(b) Subject to the limitations set forth in Section 2.06, each Guarantor and
Grantor hereby unconditionally and irrevocably agrees not to exercise any rights
that it may now have or hereafter acquire against the Borrower, any other Loan
Party or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s or Grantor’s obligations under or
in respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Loan Party against the Borrower, any other Loan Party or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Secured Obligations
(other than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash and
each Guarantor and Grantor agrees that it will not be entitled to bring any
action, claim, suit or other proceeding in respect of any right it may have in
respect of any payment on its Guarantee or other obligation hereunder until such
time. If any amount shall be paid to any Guarantor or Grantor in violation of
the immediately preceding sentence at any time prior to the payment in full in
cash of the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) and all other amounts payable under this Agreement,
such amount shall be received and held in trust for the benefit of the Secured
Loan Parties, shall be segregated from other property and funds of such
Guarantor or Grantor and shall forthwith be paid or delivered to the
Administrative Agent (or, following the discharge of the First Priority
Obligations, the Second Lien Collateral Agent) in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Secured Obligations and all other amounts payable under this Agreement, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any Secured Obligations or other amounts payable under
such guarantee thereafter arising. If (i) any Guarantor or Grantor shall make
payment to any Secured Loan Party of all or any part of the Secured Obligations,
(ii) all of the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) and all other amounts payable under this Agreement
shall have been paid in full in cash and (iii) the Incremental Term Facility
Maturity Date for the Second Lien Term Loans and any other maturity date
applicable to any Loans secured on a pari passu basis with the Second Lien Term
Loans shall have occurred, the Second Lien Collateral Agent will, at such
Guarantor’s or Grantor’s request and expense, execute and deliver to such
Guarantor or Grantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor or Grantor of an interest in the Secured Obligations resulting
from such payment made by such Guarantor or Grantor pursuant to this Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement or Section 9.7 of the Intercreditor
Agreement, as applicable. All communications and notices hereunder to any
Grantor shall be given to it in care of the Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable



--------------------------------------------------------------------------------

27

 

mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Second Lien Collateral
Agent and a counterpart hereof shall have been executed on behalf of the Second
Lien Collateral Agent, and thereafter shall be binding upon such party and the
Second Lien Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such party, the Second Lien
Collateral Agent and the other Secured Loan Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
contemplated or permitted by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released with respect to
any party without the approval of any other party and without affecting the
obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Second Lien
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns; provided that
no Guarantor or Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Second
Lien Collateral Agent (unless permitted under the Credit Agreement).

SECTION 7.06. Second Lien Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Second Lien Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.05 of the Credit Agreement (as supplemented by Section 6 of the
Incremental Assumption Agreement).

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Second
Lien Collateral Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated cost of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution, delivery or
performance of this Agreement or any other Loan Document to which such Grantor
is a party or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby or
(ii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement



--------------------------------------------------------------------------------

28

 

or any other Loan Document, or any investigation made by or on behalf of the
Second Lien Collateral Agent or any other Secured Loan Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

SECTION 7.07. Second Lien Collateral Agent Appointed Attorney-in-Fact. Subject
to the Intercreditor Agreement, each Grantor hereby appoints the Second Lien
Collateral Agent the attorney-in-fact of such Grantor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Second Lien Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Second Lien Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Second Lien Collateral
Agent’s name or in the name of such Grantor, (a) to receive, endorse, assign or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of any Grantor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement (in accordance with its terms), as fully and
completely as though the Second Lien Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Second Lien Collateral Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Second Lien Collateral Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Second Lien Collateral Agent and the other Secured
Loan Parties shall be accountable only for amounts actually received as a result
of the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Second Lien
Collateral Agent or any Secured Loan Party in exercising any right, power or
remedy hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Second Lien Collateral Agent and the Secured Loan Parties hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default,



--------------------------------------------------------------------------------

29

 

regardless of whether the Second Lien Collateral Agent or any Secured Loan Party
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Second Lien Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Second Lien Collateral Agent or any Secured Loan Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or Grantor, or its properties, in the courts of
any jurisdiction.



--------------------------------------------------------------------------------

30

 

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Secured Obligations when all the outstanding
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of the
Borrower or otherwise ceases to be a Guarantor or a Grantor; provided that the
Required Lenders shall have consented to such transaction (to the extent such
consent is required by the Credit Agreement) and the terms of such consent did
not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 10.08 of the
Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Second Lien Collateral Agent shall execute
and deliver to any Grantor, at such Grantor’s expense and with the consent of
the Administrative Agent, all documents that such Grantor shall reasonably
request to evidence such termination or release and will duly assign and
transfer to such Grantor such of the Pledged Collateral so released that may be
in the possession of the Second Lien Collateral Agent that has not theretofore
been sold or otherwise applied or released pursuant to this Agreement (subject,
however, to the obligations of the Second Lien Collateral Agent under the
Intercreditor Agreement). Any execution and delivery of documents pursuant to
this Section 7.15 shall be without recourse to or warranty by the Second Lien
Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the Second
Lien Collateral Agent and any Subsidiary that is required to become a party
hereto by Section 5.09 of the Credit Agreement (as deemed amended by
Section 5(c) of the Incremental Assumption Agreement) or the Second Lien
Collateral and Guarantee Requirement of an instrument in the form of Exhibit I
hereto (with such additions to such form as the Second Lien Collateral Agent and
the Borrower may reasonably agree in the case of any such Subsidiary) (a
“Supplement”), such entity shall become a Guarantor and a Grantor hereunder with
the same force and effect as if originally named as a Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 and except for
the limitations set forth in Section 2.06 or, with respect to any Subsidiary
Loan Party that becomes a party hereto pursuant to



--------------------------------------------------------------------------------

31

 

Section 7.16 or otherwise, in any Supplement to this Agreement, the obligations
of each Grantor hereunder and grant of security interests by such Grantor shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of, and all rights of the Second
Lien Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Guarantor and Grantor hereunder shall be absolute and unconditional
irrespective of, the invalidity, illegality or unenforceability of the Secured
Obligations (including with respect to any guarantee under this Agreement) or
otherwise (other than defense of payment or performance). Without limiting the
generality of the foregoing, all rights of the Second Lien Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Guarantor and
Grantor hereunder, to the fullest extent permitted by applicable law, shall not
be discharged or impaired or otherwise affected by, and shall be absolute and
unconditional irrespective of, and each Grantor hereby waives any defense to the
enforcement hereof by reason of:

(i) the failure of the Second Lien Collateral Agent or any other Secured Loan
Party to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Secured Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Second Lien
Collateral Agent or any other Secured Loan Party for the Secured Obligations,
including with respect to any Guarantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations, including with respect to any Guarantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Borrower or any Grantor or otherwise operate as a discharge
of the Borrower or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Secured
Obligations);

(vi) any illegality, lack of validity or enforceability of any Secured
Obligation, including with respect to any Guarantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Secured Obligation, including with respect to any Guarantor under this
Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against the Borrower, the Second Lien Collateral Agent, or any
other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or



--------------------------------------------------------------------------------

32

 

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Second
Lien Collateral Agent that might otherwise constitute a defense to, or a legal
or equitable discharge of, the Borrower or the Grantor or any other guarantor or
surety.

Each Grantor expressly authorizes the Secured Loan Parties to take and hold
security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the Secured
Obligations, all without affecting the obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Secured Obligations, including with respect to any
Guarantor under this Agreement, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the Secured
Obligations (other than contingent or unliquidated obligations or liabilities).
The Second Lien Collateral Agent and the other Secured Loan Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Secured Obligations,
make any other accommodation with any other Loan Party or exercise any other
right or remedy available to them against any other Loan Party, without
affecting or impairing in any way the liability of any Grantor hereunder except
to the extent the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) have been paid in full in cash or immediately
available funds. To the fullest extent permitted by applicable law, each Grantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Grantor against
any other Loan Party, as the case may be, or any security.

SECTION 7.18. Secured Loan Party Authorizations and Indemnifications. By
acceptance of the benefits of this Agreement and any other Security Documents,
each Secured Loan Party (whether or not a signatory hereto) (other than the
Second Lien Collateral Agent) shall be deemed irrevocably, to the maximum extent
permitted by law, (a) to consent to the appointment of the Second Lien
Collateral Agent as its agent hereunder and under such other Security Documents,
(b) to confirm that the Second Lien Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Loan Party for the enforcement of any
provisions of this Agreement and such other Security Documents against any
Guarantor or Grantor, the exercise of remedies hereunder or thereunder and the
giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Guarantor’s or Grantor’s obligations with
respect thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Security Document against any
Guarantor or Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents. By acceptance of
the benefits of this Agreement and any other Security Documents, each Secured
Loan Party (whether or not a signatory hereto) (other than the Second Lien
Collateral Agent) shall be deemed irrevocably, to the maximum extent permitted
by law, to agree to indemnify the Second Lien Collateral Agent (and authorize
the Second Lien Collateral Agent to deduct any such indemnification amount from
the amounts to be paid to such Secured Loan Party pursuant to Section 5.02(a)
and/or (b)) to the extent not indemnified or reimbursed by the Grantors, pro
rata in accordance with the amount of the Secured Obligations owed to it on the
date of any such indemnification, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature



--------------------------------------------------------------------------------

33

 

whatsoever that may be imposed on, incurred by or asserted against the Second
Lien Collateral Agent in its capacity as collateral agent in any way relating to
or arising out of this Agreement or any other Security Document or any action
taken or omitted by the Second Lien Collateral Agent with respect to this
Agreement or any other Loan Document, provided that no Secured Loan Party shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements resulting from the Second Lien Collateral Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction.

SECTION 7.19. Limitation on Second Lien Collateral Agent’s Responsibilities.
(a) The Second Lien Collateral Agent may execute any of the powers granted under
this Agreement and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact, and shall not be responsible for the gross
negligence or wilful misconduct of any agents or attorneys-in-fact selected by
it with reasonable care and without gross negligence or wilful misconduct.

(b) The Second Lien Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Second Lien Collateral Agent shall have
received a notice of Event of Default or a notice from a Grantor, or the Secured
Loan Parties to the Second Lien Collateral Agent in its capacity as Second Lien
Collateral Agent indicating that an Event of Default has occurred. The Second
Lien Collateral Agent shall have no obligation either prior to or after
receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

SECTION 7.20. Securitization Acknowledgements. For purposes of this
Section 7.20(a), capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated April 25, 2000 (the “Transfer and Servicing
Agreement”), among Apple Ridge Services Corporation (“ARSC”), Cartus Corporation
(“Cartus”), Cartus Financial Corporation (“CFC”), Apple Ridge Funding LLC
(“ARF”) and The Bank of New York (the “Indenture Trustee”), or, if not defined
therein, as assigned to such terms in the “Purchase Agreement” or the
“Receivables Purchase Agreement” referred to therein, in each case as each such
agreement has been amended by (I) that certain Amendment, Agreement and Consent,
dated December 20, 2004, (II) that certain Second Omnibus Amendment, dated
January 31, 2005, (III) that certain Amendment, Agreement and Consent, dated
January 30, 2006, (IV) that certain Third Omnibus Amendment, Agreement and
Consent, dated May 12, 2006, (V) that certain Fourth Omnibus Amendment, dated
November 29, 2006 and (VI) that certain Fifth Omnibus Amendment, dated April 10,
2007. The Transfer and Servicing Agreement, the Purchase Agreement and the
Receivables Purchase Agreement, together with the respective amendments thereto
described above, are collectively attached to this Agreement as Exhibit II.
Subsequent references in this Section 7.20(a) to ARSC, Cartus and CFC below
shall mean and be references to such corporations as they currently exist but
shall also include references to any limited liability companies which succeed
to the assets and liabilities of such companies in connection with a conversion
of any such corporation into a limited liability company. The Second Lien
Collateral Agent acknowledges and agrees, and each Secured Loan Party by its
execution of the Incremental Assumption Agreement (or its Assignment and
Acceptance) and/or its acceptance of the benefits of this Agreement acknowledges
and agrees, as follows, solely in its capacity as a Secured Loan Party:

(i) Each Secured Loan Party hereby acknowledges that (A) CFC is a limited
purpose corporation whose primary activities are restricted in its certificate
of incorporation to purchasing Cartus Purchased Assets (originally referred to
as CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection



--------------------------------------------------------------------------------

34

 

with the Pool Relocation Management Agreements, funding such activities through
the sale of CFC Receivables (originally referred to as CMF Receivables) to ARSC,
and such other activities as it deems necessary or appropriate in connection
therewith, (B) ARSC is a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to purchasing from CFC all
CFC Receivables acquired by CFC from Cartus or otherwise originated by CFC,
funding such acquisitions through the sale of the CFC Receivables to ARF and
such other activities as it deems necessary or appropriate to carry out such
activities, and (C) ARF is a limited purpose limited liability company whose
activities are limited in its limited liability company agreement to purchasing
the Pool Receivables from ARSC, funding such acquisitions through the issuance
of the Notes, pledging such Pool Receivables to the Indenture Trustee and such
other activities as it deems necessary or appropriate to carry out such
activities.

(ii) Each Secured Loan Party hereby acknowledges and agrees that (A) the
foregoing transfers are intended to be true and absolute sales as a result of
which Cartus has no right, title and interest in and to any of the Cartus
Purchased Assets, any Homes acquired by CFC in connection therewith or any CFC
Receivables, including any Related Property relating thereto, any proceeds
thereof or earnings thereon (collectively, the “Pool Assets”), (B) none of CFC,
ARSC or ARF is a Loan Party, (C) such Secured Loan Party is not a creditor of,
and has no recourse to, CFC, ARSC or ARF pursuant to the Credit Agreement or any
other Loan Document, and (D) such Secured Loan Party has no lien on or claim,
contractual or otherwise, arising under the Credit Agreement or any other Loan
Document to the Pool Assets (whether now existing or hereafter acquired and
whether tangible or intangible); provided that nothing herein shall limit any
rights the Secured Loan Parties may have to any proceeds or earnings which are
transferred from time to time to Cartus by CFC, ARSC or ARF.

(iii) No Secured Loan Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Notes; provided that the foregoing shall not
limit the right of any Secured Loan Party to file any claim in or otherwise take
any action (not inconsistent with the provisions of this Section 7.20(a))
permitted or required by applicable law with respect to any insolvency
proceeding instituted against CFC, ARSC or ARF by any other person.

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Loan Parties agree that if, notwithstanding the intent of
the parties, Cartus is found to have a property interest in the Pool Assets,
then, in such event, CFC and its assigns, including the Indenture Trustee, shall
have a first and prior claim to the Pool Assets, and any claim or rights the
Secured Loan Parties may have to the Pool Assets, contractual or otherwise,
shall be subject to the prior claims of the Indenture Trustee and the
Noteholders until all amounts owing under the Indenture shall have been paid in
full, and the Secured Loan Parties agree to turn over to the Indenture Trustee
any amounts received contrary to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Loan Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Loan Party further agrees that it
will not (A) until after the payment in full of all Notes, exercise any rights
it



--------------------------------------------------------------------------------

35

 

may have under this Agreement (x) to foreclose on the Equity Interests of CFC or
(y) to exercise any voting rights with respect to the Equity Interests of CFC,
including any rights to nominate, elect or remove the independent members of the
board of directors or managers of CFC or rights to amend the organizational
documents of CFC, or (B) until one year and one day after the date on which all
Notes have been paid in full, exercise any voting rights it may have to
institute a voluntary bankruptcy proceeding on behalf of CFC.

(vi) Each Secured Loan Party hereby covenants and agrees that it will not agree
to any amendment, supplement or other modification of this Section 7.20(a)
without the prior written consent of the Indenture Trustee. Each Secured Loan
Party further agrees that the provisions of this Section 7.20(a) are made for
the benefit of, and may be relied upon and enforced by, the Indenture Trustee
and that the Indenture Trustee shall be a third party beneficiary of this
Section 7.20(a).

SECTION 7.21. Successor Collateral Agent. The Second Lien Collateral Agent may
resign as collateral agent hereunder by giving not less than 30 days’ prior
written notice to the Secured Loan Parties. If the Second Lien Collateral Agent
shall resign as collateral agent under this Agreement, then either (a) the
Required Second Lien Term Lenders shall appoint a successor collateral agent
hereunder, or (b) if a successor collateral agent shall not have been so
appointed and approved within the 30 day period following the Second Lien
Collateral Agent’s notice to the Secured Loan Parties of its resignation, then
the Second Lien Collateral Agent shall appoint a successor collateral agent that
shall serve as collateral agent until such time as the Required Second Lien Term
Lenders appoint a successor collateral agent. Upon its appointment, such
successor collateral agent shall succeed to the rights, powers and duties as
collateral agent, and the term “Second Lien Collateral Agent” under this
Agreement and any other Security Document shall mean such successor, effective
upon its appointment, and the former collateral agent’s rights, powers and
duties as collateral agent shall be terminated without any other or further act
or deed on the part of such former collateral agent or any of the parties to
this Agreement.

SECTION 7.22. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Second Lien Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Second Lien Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DOMUS INTERMEDIATE HOLDINGS CORP.,

By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Chief Financial Officer

REALOGY CORPORATION,

By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

C21 TM LLC

CARTUS CORPORATION

CB TM LLC

CDRE TM LLC

ERA TM LLC

NRT INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC,

By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Chief Financial Officer

FEDSTATE STRATEGIC CONSULTING, INCORPORATED,

By:  

/s/ Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Executive Vice President & Treasurer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

ATCOH HOLDING COMPANY

BURNET TITLE LLC

BURNET TITLE HOLDING LLC

BURROW ESCROW SERVICES, INC.

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

FIRST CALIFORNIA ESCROW CORPORATION

FRANCHISE SETTLEMENT SERVICES LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

GUARDIAN TITLE COMPANY

GULF SOUTH SETTLEMENT SERVICES, LLC

KEYSTONE CLOSING SERVICES LLC

MARKET STREET SETTLEMENT GROUP LLC

MID-ATLANTIC SETTLEMENT SERVICES LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

SOUTH LAND TITLE CO., INC.

ST. JOE TITLE SERVICES LLC

TAW HOLDING INC.

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TITLE RESOURCES INCORPORATED

TRG SERVICES, ESCROW, INC.

TRG SETTLEMENT SERVICES, LLP

WEST COAST ESCROW COMPANY,

By:  

/s/ Thomas N. Rispoli

  Name:   Thomas N. Rispoli   Title:   Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

ERA GENERAL AGENCY OF NEW JERSEY, INC.

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

WORLD REAL ESTATE MARKETING LLC,

By:  

/s/ Andrew G. Napurano

  Name:   Andrew G. Napurano   Title:   Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION

CARTUS PARTNER CORPORATION,

By:  

/s/ Eric J. Barnes

  Name:   Eric Barnes   Title:   Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC,

By:  

/s/ Marilyn J. Wasser

  Name:   Marilyn J. Wasser   Title:   Executive Vice President

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

ASSOCIATED CLIENT REFERRAL LLC

ASSOCIATES INVESTMENTS

ASSOCIATES REALTY NETWORK

ASSOCIATES REALTY, INC.

BATJAC REAL ESTATE CORP.

BURGDORFF LLC

BURGDORFF REFERRAL ASSOCIATES LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE SERVICES OF WISCONSIN, INC.

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

COOK—PONY FARM REAL ESTATE, INC.

FLORIDA’S PREFERRED SCHOOL OF REAL ESTATE, INC.

FRED SANDS SCHOOL OF REAL ESTATE

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

J.W. RIKER—NORTHERN R.I., INC.

NRT ARIZONA LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA EXITO LLC,

By:  

/s/ Kevin R. Greene

  Name:   Kevin R. Greene   Title:   Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

 

NRT ARIZONA REFERRAL LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL OHIO INCORPORATED

NRT COMMERCIAL UTAH LLC

NRT DEVONSHIRE LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PITTSBURGH LLC

NRT RELOCATION LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT TEXAS REAL ESTATE SERVICES LLC

NRT THE CONDO STORE LLC

NRT UTAH LLC

PACESETTER NEVADA, INC.

PACIFIC PROPERTIES REFERRALS, INC.

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRAL NETWORK LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REAL ESTATE SERVICES OF PENNSYLVANIA LLC

REFERRAL ASSOCIATES OF FLORIDA LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.,

By:  

/s/ Kevin R. Greene

 

Name:

  Kevin R. Greene  

Title:

  Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

ST. JOE REAL ESTATE SERVICES, INC.

THE CORCORAN GROUP EASTSIDE, INC.

THE MILLER GROUP, INC.

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

THE SUNSHINE GROUP, LTD.

VALLEY OF CALIFORNIA, INC.,

By:

 

/s/ Kevin R. Greene

 

Name:

 

Kevin R. Greene

 

Title:

 

Chief Financial Officer

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,   as Second Lien Collateral Agent By:  

/s/ James A. Hanley

  Name:   James A. Hanley   Title:   Vice President

 

[Signature Page to Second Lien Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

EQUITY INTERESTS

 

Issuer   Certificate
Number   Owners and Percentage of Equity Interests   Number of
Equity Interests    Type of Equity Interest

 

Alpha Referral Network LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Referral Network – 100%

 

 

 

100%  

 

 

Common Stock

 

American Title Company of Houston

 

 

 

3

 

 

ATCOH Holding Company - 100%

 

 

1,000     

 

 

Common Stock

 

Associated Client Referral LLC

 

 

 

Uncertificated 

 

 

NRT Mid-Atlantic LLC - 100%

 

 

100%  

 

 

Membership Units

 

Associates Investments

 

 

38

 

 

Realogy Services Group LLC - 100%

 

 

 

11,660,363     

 

 

Common Stock

 

Associates Realty Network

 

 

 

40

 

 

Associates Realty, Inc. - 100%

 

 

200     

 

 

Common Stock

 

Associates Realty, Inc.

 

 

 

38

 

 

Associates Investments - 100%

 

 

67,000     

 

 

Common Stock

 

ATCOH Holding Company

 

 

16

 

 

Texas American Title Company - 100%

 

 

 

160     

 

 

Common Stock

 

Batjac Real Estate Corp.

 

 

2

 

 

Coldwell Banker Real Estate Services LLC – 100%

 

 

 

10     

 

 

Common Stock

 

Better Homes and Gardens Real Estate Licensee LLC

 

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

100%  

 

 

Membership Units

 

Better Homes and Gardens Real Estate LLC

 

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

100%  

 

 

Membership Units

 

Burgdorff LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Burgdorff Referral Associates LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Burnet Realty LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Burnet Title Holding LLC

 

 

8

 

 

Title Resource Group LLC – 100%

 

 

 

10,000     

 

 

Membership Interests

 

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

Burnet Title LLC

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Burrow Escrow Services, Inc.

 

 

3(no stock pledge)

 

 

 

Title Resources Group LLC – 100%

 

 

1,000     

 

 

Common Stock

 

C21 TM LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Career Development Center, LLC

 

 

 

2

 

 

NRT Arizona LLC - 100%

 

 

100     

 

 

Common Stock

 

Cartus Asset Recovery Corporation

 

 

 

2

 

 

Cartus Corporation - 100%

 

 

1000     

 

 

Common Stock

 

Cartus Corporation

 

 

5

 

 

Realogy Services Group LLC - 100%

 

 

 

850     

 

 

Common Stock

 

Cartus Corporation (Canada)

 

 

 

C-1

 

 

Cartus Corporation – 65%

 

 

65     

 

 

Common Stock

 

Cartus Financial Corporation

 

 

 

3

 

 

Cartus Corporation – 100%

 

 

1,000     

 

 

Common Stock

 

Cartus Holdings Limited

 

 

 

6

 

 

Cartus Corporation – 65%

 

 

4,875,000     

 

 

Ordinary Shares

 

Cartus Partner Corporation

 

 

 

2

 

 

Cartus Corporation – 100%

 

 

100     

 

 

Common Stock

 

Cartus Relocation Corporation

 

 

 

2

 

 

Cartus Corporation – 100%

 

 

1,000     

 

 

Common Stock

 

CB TM LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

CDRE TM LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

Century 21 Real Estate LLC

 

 

9

 

 

Realogy Services Group LLC - 100%

 

 

 

1,000     

 

 

Membership Units

 

CGRN, Inc.

 

 

4

 

 

Realogy Services Group LLC - 100%

 

 

 

100     

 

 

Common Stock

 

Coldwell Banker Commercial Pacific Properties LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

Coldwell Banker LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Coldwell Banker Pacific Properties LLC

 

 

Uncertificated 

 

 

Coldwell Banker Real Estate Services LLC -100%

 

 

 

100%  

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

Coldwell Banker Real Estate LLC

 

 

 

Uncertificated 

 

 

Coldwell Banker LLC – 100%

 

 

100%  

 

 

Membership Units

 

Coldwell Banker Real Estate Services LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Real Estate LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Coldwell Banker Residential Brokerage Company

 

 

 

9

 

 

Coldwell Banker Residential Brokerage LLC – 100%

 

 

1,000     

 

 

Common Stock

 

Coldwell Banker Residential Brokerage LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

Coldwell Banker Residential Real Estate LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Brokerage LLC – 100 %

 

 

 

100%  

 

 

Membership Units

 

Coldwell Banker Residential Real Estate Services of Wisconsin, Inc.

 

 

 

1

 

 

Coldwell Banker Residential Real Estate LLC - 100%

 

 

1,000     

 

 

Common Stock

 

Coldwell Banker Residential Referral Network

 

 

5

 

 

Coldwell Banker Residential Brokerage LLC – 100%

 

 

 

1,000     

 

 

Common Stock

 

Coldwell Banker Residential Referral Network, Inc.

 

 

 

25

 

 

NRT Pittsburgh LLC – 100%

 

 

100     

 

 

Common Stock

 

Colorado Commercial, LLC

 

 

Uncertificated 

 

 

NRT Colorado LLC - 100%

 

 

100%  

 

 

Membership Interests

 

 

Cook-Pony Farm Real Estate, Inc.

 

 

 

9

 

 

NRT New York LLC - 100%

 

 

200     

 

 

Common Stock

 

Equity Title Company

 

 

 

51

 

 

NRT LLC - 100%

 

 

6,000     

 

 

Common Stock

 

Equity Title Messenger Service Holding LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

100%  

 

 

Membership Units

 

ERA Franchise Systems LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

ERA General Agency of New Jersey, Inc.

 

 

 

1

 

 

ERA General Agency Corporation – 100%

 

 

 

100     

 

 

Common Stock

 

ERA TM LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

FedState Strategic Consulting, Incorporated

 

 

 

4

 

 

Realogy Operations LLC - 100%

 

 

100     

 

 

Common Stock

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

First California Escrow Corporation

 

 

2

 

 

Title Resource Group Affiliates Holdings LLC - 100%

 

 

 

100     

 

 

Common Stock

 

Florida’s Preferred School of Real Estate, Inc.

 

 

 

3

 

 

St. Joe Real Estate Services, Inc. - 100%

 

 

100     

 

 

Common Stock

 

Franchise Settlement Services LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

100%  

 

 

Membership Units

 

Fred Sands School of Real Estate

 

 

3

 

 

Coldwell Banker Residential Brokerage LLC – 100%

 

 

 

2,000     

 

 

Common Stock

 

FSA Membership Services, LLC

 

 

1

 

 

Realogy Services Group LLC - 100%

 

 

 

100     

 

 

Membership Units

 

Global Client Solutions LLC

 

 

Uncertificated 

 

 

Realogy Franchise Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Guardian Holding Company

 

 

 

3

 

 

Title Resource Group LLC - 100%

 

 

100     

 

 

Common Stock

 

Guardian Title Agency, LLC

 

 

5

 

 

Title Resource Group LLC - 100%

 

 

 

100     

 

 

Membership Units

 

Guardian Title Company

 

 

6

 

 

Guardian Holding Company - 100%

 

 

 

7,000     

 

 

 

Common Stock

 

Gulf South Settlement Services, LLC

 

 

1

 

 

Title Resource Group Affiliates Holdings LLC - 100%

 

 

 

100     

 

 

Membership Units

 

Home Referral Network LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

J. W. Riker - Northern R. I., Inc.

 

 

 

1

 

 

The DeWolfe Company, Inc. - 100%

 

 

 

600     

 

 

Common Stock

 

Jack Gaughen LLC

 

 

Uncertificated 

 

 

NRT Mid-Atlantic LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Keystone Closing Services LLC

 

 

4

 

 

Title Resource Group LLC - 100%

 

 

 

50     

 

 

Membership Units

 

Market Street Settlement Group LLC

 

 

Uncertificated 

 

 

Title Resource Group Holdings LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Mid-Atlantic Settlement Services LLC

 

 

 

1

 

 

Title Resource Group LLC - 100%

 

 

350     

 

 

Membership Interests

 

 

National Coordination Alliance LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Arizona Commercial LLC

 

 

 

Uncertificated 

 

 

NRT Arizona LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Arizona Exito LLC

 

 

 

Uncertificated 

 

 

NRT Arizona LLC - 100%

 

 

100%  

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

NRT Arizona LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Arizona Referral LLC

 

 

 

Uncertificated 

 

 

NRT Arizona LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Colorado LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Columbus LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Real Estate LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Commercial LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Commercial Ohio Incorporated

 

 

 

1

 

 

NRT LLC - 100%

 

 

100     

 

 

Common Stock

 

NRT Commercial Utah LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Devonshire LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Hawaii Referral, LLC

 

 

 

1

 

 

NRT LLC - 100%

 

 

100     

 

 

Membership Units

 

NRT Insurance Agency, Inc.

 

 

 

3

 

 

NRT LLC - 100%

 

 

1,000     

 

 

Common Stock

 

NRT LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Mid-Atlantic LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Missouri LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Brokerage LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Missouri Referral Network LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Referral Network - 100%

 

 

 

100%  

 

 

Membership Units

 

NRT New England LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT New York LLC

 

 

 

Uncertificated 

 

 

NRT LLC - 100%

 

 

100%  

 

 

Membership Units

 

NRT Northfork LLC

 

 

Uncertificated 

 

 

NRT New York LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Pittsburgh LLC

 

 

Uncertificated 

 

 

Coldwell Banker Residential Real Estate LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

NRT Referral Network LLC

 

 

 

Uncertificated 

 

 

NRT Utah LLC – 100%

 

 

100%  

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

NRT Relocation LLC

 

 

2

 

 

Realogy Operations LLC – 100%

 

 

 

100     

 

 

Membership Units

 

NRT REOExperts LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Settlement Services of Missouri LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Settlement Services of Texas LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Sunshine Inc.

 

 

 

1

 

 

NRT LLC – 100%

 

 

100     

 

 

Common Stock

 

NRT Texas LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Texas Real Estate Services LLC

 

 

 

Uncertificated 

 

 

NRT Texas LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT The Condo Store LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

NRT Utah LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

ONCOR International LLC

 

 

2

 

 

Realogy Franchise Group LLC – 100% [f/k/a Realogy Franchise Group, Inc.]

 

 

 

100     

 

 

Membership Units

 

Pacesetter Nevada, Inc.

 

 

3

 

 

Valley of California, Inc. – 100%

 

 

 

3,000     

 

 

Common Stock

 

Pacific Property Referrals, Inc.

 

 

3

 

 

Coldwell Banker Real Estate Services LLC – 100%

 

 

 

1,000     

 

 

Common Stock

 

Processing Solutions LLC

 

 

Uncertificated 

 

 

Title Resource Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Real Estate Referral LLC

 

 

Uncertificated 

 

 

NRT New England LLC- 100%

 

 

 

100%  

 

 

Membership Units

 

Real Estate Referral Network LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Real Estate Referrals LLC

 

 

Uncertificated 

 

 

NRT Mid-Atlantic LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Real Estate Services LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Real Estate Services of Pennsylvania LLC

 

 

 

Uncertificated 

 

 

NRT LLC – 100%

 

 

100%  

 

 

Membership Units

 

Realogy Blue Devil Holdco LLC

 

 

1

 

 

Coldwell Banker Real Estate LLC [f/k/a Coldwell Banker Real Estate Corporation]
– 65%

 

 

 

65     

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

Realogy Cavalier Holdco, LLC

 

 

 

2

 

 

Cartus Corporation – 65%

 

 

65     

 

 

Membership Units

 

Realogy Corporation

 

 

2

 

 

Domus Intermediate Holdings Corp. – 100%

 

 

 

100     

 

 

Common Stock

 

Realogy Franchise Group LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Realogy Global Services LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Realogy Licensing LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Realogy Operations LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

Realogy Services Group LLC

 

 

 

2

 

 

Realogy Corporation – 100%

 

 

100     

 

 

Membership Units

 

Realogy Services Venture Partner LLC

 

 

 

Uncertificated 

 

 

Realogy Services Group LLC – 100%

 

 

 

100%  

 

 

Common Stock

 

Realty Stars, Ltd.

 

 

3

 

 

Coldwell Banker Residential Real Estate LLC – 100%

 

 

 

100     

 

 

Common Stock

 

Referral Associates of Florida LLC

 

 

Uncertificated 

 

 

St. Joe Real Estate Services, Inc. - 100%

 

 

 

100%  

 

 

Membership Units

 

Referral Associates of New England LLC

 

 

 

Uncertificated 

 

 

NRT New England LLC – 100%

 

 

100%  

 

 

Membership Units

 

Referral Network LLC

 

 

26

 

 

Coldwell Banker Residential Referral Network – 100%

 

 

 

100     

 

 

Common Stock

 

Referral Network Plus, Inc.

 

 

2

 

 

Coldwell Banker Residential Brokerage Company - 100%

 

 

 

1000     

 

 

Common Stock

 

Referral Network, LLC

 

 

 

Uncertificated 

 

 

NRT Colorado LLC - 100%

 

 

100%  

 

 

Membership Interests

 

 

Secured Land Transfers LLC

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

 

100%  

 

 

Membership Interests

 

 

Sotheby’s International Realty Affiliates LLC

 

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Sotheby’s International Realty Licensee LLC

 

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

100%  

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

Sotheby’s International Realty Referral Company, LLC

 

 

 

1

 

 

Sotheby’s International Realty, Inc. - 100%

 

 

100     

 

 

Membership Units

 

Sotheby’s International Realty, Inc.

 

 

 

6

 

 

NRT LLC - 100%

 

 

8,333     

 

 

Common Stock

 

South Land Title Co., Inc.

 

 

6

 

 

ATCOH Holding Company - 100%

 

 

 

1,000     

 

 

Common Stock

 

St. Joe Real Estate Services, Inc.

 

 

 

2

 

 

NRT LLC - 100%

 

 

1,000     

 

 

Common Stock

 

St. Joe Title Services LLC

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

 

100%  

 

 

Membership Interests

 

 

TAW Holding Inc.

 

 

12

 

 

ATCOH Holding Company - 100%

 

 

 

750     

 

 

Common Stock

 

Texas American Title Company

 

 

13

 

 

Title Resource Group LLC - 100%

 

 

 

450     

 

 

Common Stock

 

The Corcoran Group Eastside, Inc.

 

 

 

5

 

 

NRT New York LLC - 100%

 

 

100     

 

 

Common Stock

 

The Miller Group, Inc.

 

 

1

 

 

NRT Commercial LLC - 100%

 

 

 

780     

 

 

Common Stock

 

The Sunshine Group (Florida) Ltd. Corp.

 

 

 

6

 

 

NRT Sunshine Inc. - 100%

 

 

1,000     

 

 

Common Stock

 

The Sunshine Group, Ltd.

 

 

 

3

 

 

NRT Sunshine Inc. - 100%

 

 

1,000     

 

 

Common Stock

 

Title Resource Group Affiliates Holdings LLC

 

 

 

Uncertificated 

 

 

Title Resource Group Holdings LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Title Resource Group Holdings LLC

 

 

 

Uncertificated 

 

 

Title Resource Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Title Resource Group LLC

 

 

Uncertificated 

 

 

Realogy Services Group LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Title Resource Group Services LLC

 

 

 

Uncertificated 

 

 

St. Joe Title Services LLC - 100%

 

 

 

100%  

 

 

Membership Units

 

Title Resources Incorporated

 

 

 

1

 

 

TAW Holding Inc. - 100%

 

 

1,500     

 

 

Common Stock

 

TRG Services, Escrow, Inc.

 

 

1 (Surrendered to California Regulatory Authority)

 

 

 

Realogy Services Group LLC - 100%

 

 

100     

 

 

Common Stock

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

 

TRG Settlement Services, LLP

 

 

4

 

5

 

 

Title Resource Group LLC - 1%

 

Title Resource Group Services LLC - 99%

 

 

1     

 

99     

 

 

Partnership interest

 

Valley of California, Inc.

 

 

5

 

 

Coldwell Banker Residential Brokerage LLC – 100%

 

 

 

1,000     

 

 

Common Stock

 

West Coast Escrow Company

 

 

9 (no stock pledge)

 

 

 

NRT LLC – 100% [f/k/a NRT Incorporated]

 

 

 

20,000     

 

 

Common Stock

 

World Real Estate Marketing LLC

 

 

 

Uncertificated 

 

 

Century 21 Real Estate LLC – 100%

 

 

 

100%  

 

 

Membership Units

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

PLEDGED DEBT SECURITIES

Pledged Global Intercompany Note, dated May 7, 2009

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

Patents and Patent Applications

US Patent Applications

 

Owner Name    Type of Patent    Patent Title    Application
No. Realogy Operations LLC    Utility    Method and System For Computing
Financial Forecasts    10/379,622 Realogy Operations LLC    Utility    Method
and System for Computing Personal and Business Financial Information   
10/706,026 Realogy Operations LLC    Utility    Methods and Arrangements For
Facilitating The Processing of Real Estate Information    10/167,132 Cartus
Corporation    Utility    System and Method of Selecting Freight Forwarding
Companies    10/819,813

 

1



--------------------------------------------------------------------------------

Trademarks and Trademark Applications

Realogy Services Group LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
HOMEBASE POWERED BY REALOGY    United States    Realogy Services Group LLC   
77581813      OpenHouse.com & Design    United States    Realogy Services Group
LLC    77216470    3493594 REALOGY    United States    Realogy Services Group
LLC    78810039    3277830 REALOGY    United States    Realogy Services Group
LLC    78810051    3277831 REALOGY    United States    Realogy Services Group
LLC    78810057    3584743 REALOGY    United States    Realogy Services Group
LLC    78810142    3593139 REALOGY (Stylized)    United States    Realogy
Services Group LLC    78818186    3277877 REALOGY (Stylized)    United States   
Realogy Services Group LLC    78818197    3277878 REALOGY (Stylized)    United
States    Realogy Services Group LLC    78818200    3584749 REALOGY (Stylized)
   United States    Realogy Services Group LLC    78818203    3581754 REALOGY:
THE BUSINESS OF REAL ESTATE    United States    Realogy Services Group LLC   
78842038    3277954 REALOGY: THE BUSINESS OF REAL ESTATE    United States   
Realogy Services Group LLC    78842043    3581762 REALOGY: THE BUSINESS OF REAL
ESTATE    United States    Realogy Services Group LLC    78842046    3581763
REALOGY: THE BUSINESS OF REAL ESTATE    United States    Realogy Services Group
LLC    78849192    3277967

Realogy Corporation

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
REALOGY    Australia    Realogy Corporation    1217725    1217725 REALOGY   
Australia    Realogy Corporation    1180859      REALOGY: THE BUSINESS OF REAL
ESTATE    Australia    Realogy Corporation    1217727    1217727 REALOGY: THE
BUSINESS OF REAL ESTATE    Australia    Realogy Corporation    1180867     
REALOGY    European Community    Realogy Corporation    007044597    007044547
REALOGY: THE BUSINESS OF REAL ESTATE    European Community    Realogy
Corporation    007044548    007044548

 

2



--------------------------------------------------------------------------------

Cartus Corporation

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
CARTUS    Australia    Cartus Corporation    1097159    1097159 CARTUS AND GLOBE
DESIGN    Australia    Cartus Corporation    1099707    1099707 CARTUS AND GLOBE
DESIGN (in color)    Australia    Cartus Corporation    1100296    1100296
CARTUS RESOURCES    Australia    Cartus Corporation    1097160    1097160 GLOBE
DESIGN    Australia    Cartus Corporation    1099706    1099706 GLOBE DESIGN (in
color)    Australia    Cartus Corporation    1100295    1100295 HAMILTON WATTS
INTERNATIONAL & Design***    Australia    Cendant HWI Pty Ltd         A598573
HAMILTON WATTS INTERNATIONAL & Design***    Australia    Cendant HWI Pty Ltd   
     A598574 Line & Dot Design    Australia    Cartus Corporation    916766   
916766 CARTUS    Canada    Cartus Corporation    1288571    735956 CARTUS AND
GLOBE DESIGN    Canada    Cartus Corporation    1290421    735755 GLOBALNET   
Canada    Cartus Corporation    798683    577034 GLOBE DESIGN    Canada   
Cartus Corporation    1290423    735769 GLOBE DESIGN (in color)    Canada   
Cartus Corporation    1290424    735757 Line & Dot Design**    Canada    Cendant
Mobility Services Corp    847387    TMA499069 CARTUS    China (Peoples Republic)
   Cartus Corporation    5159090      CARTUS    China (Peoples Republic)   
Cartus Corporation    5158802      CARTUS    China (Peoples Republic)    Cartus
Corporation    5158803      CARTUS    China (Peoples Republic)    Cartus
Corporation    5158804      CARTUS AND GLOBE DESIGN    China (Peoples Republic)
   Cartus Corporation    5168322      CARTUS AND GLOBE DESIGN    China (Peoples
Republic)    Cartus Corporation    5168323      CARTUS AND GLOBE DESIGN    China
(Peoples Republic)    Cartus Corporation    5168324    5168324 CARTUS AND GLOBE
DESIGN    China (Peoples Republic)    Cartus Corporation    5168325    5168325
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168334     

 

3



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168335     
GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation    5168316   
5168316 GLOBE DESIGN    China (Peoples Republic)    Cartus Corporation   
5168317    5168317 GLOBE DESIGN (in color)    China (Peoples Republic)    Cartus
Corporation    5168318      GLOBE DESIGN (in color)    China (Peoples Republic)
   Cartus Corporation    5168319      GLOBE DESIGN (in color)    China (Peoples
Republic)    Cartus Corporation    5168320    5168320 GLOBE DESIGN (in color)   
China (Peoples Republic)    Cartus Corporation    5168321    5168321 CARTUS   
European Community    Cartus Corporation    4892832    4892832 CARTUS AND GLOBE
DESIGN    European Community    Cartus Corporation    4924023    4924023
GLOBALNET    European Community    Cartus Corporation    126607    126607 GLOBE
DESIGN    European Community    Cartus Corporation    4924031    4924031 GLOBE
DESIGN (in color)    European Community    Cartus Corporation    4924049   
4924049 CARTUS    Hong Kong    Cartus Corporation    300575721    300575721
CARTUS AND GLOBE DESIGN (in series)    Hong Kong    Cartus Corporation   
300583588    300583588 CARTUS RESOURCES    Hong Kong    Cartus Corporation   
300575730    300575730 GLOBE DESIGN (in series)    Hong Kong    Cartus
Corporation    300583597    300583597 Line & Dot Design (series of 3)**    Hong
Kong    Cendant Corporation    16357/2002    200316325 Line & Dot Design (series
of 3)**    Hong Kong    Cendant Corporation    16358/2002    200316326 Line &
Dot Design (series of 3)**    Hong Kong    Cendant Corporation    16359/2002   
200316327 CARTUS AND GLOBE DESIGN    Mexico    Cartus Corporation    842198   
992079 CARTUS    Singapore    Cartus Corporation    T0602094F    T0602094F
CARTUS    Singapore    Cartus Corporation    T0602095D    T0602095D CARTUS   
Singapore    Cartus Corporation    T0602096B    T0602096B CARTUS    Singapore   
Cartus Corporation    T0602097J    T0602097J CARTUS AND GLOBE DESIGN (in series)
   Singapore    Cartus Corporation    T0603007J    T0603007J CARTUS AND GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603008I    T0603008I

 

4



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CARTUS AND GLOBE DESIGN (in series)    Singapore    Cartus Corporation   
T0603009G    T0603009G CARTUS AND GLOBE DESIGN (in series)    Singapore   
Cartus Corporation    T0603011I    T0603011I CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602099G    T0602099G CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602100D    T0602100D CARTUS RESOURCES    Singapore   
Cartus Corporation    T0602101B    T0602101B GLOBE DESIGN (in series)   
Singapore    Cartus Corporation    T0603003H    T0603003H GLOBE DESIGN (in
series)    Singapore    Cartus Corporation    T0603004F    T0603004F GLOBE
DESIGN (in series)    Singapore    Cartus Corporation    T0603005D    T0603005D
GLOBE DESIGN (in series)    Singapore    Cartus Corporation    T0603006B   
T0603006B Line & Dot Design**    Singapore    Cendant Mobility Services Corp   
T0215464F    T0215464F Line & Dot Design (series of 3)**    Singapore    Cendant
Mobility Services Corp    T0215462Z    T0215462Z Line & Dot Design (series of
3)**    Singapore    Cendant Mobility Services Corp    T0215463H    T0215463H
CARTUS    United Kingdom    Cartus Corporation    2412844    2412844 CARTUS AND
GLOBE DESIGN (in series)    United Kingdom    Cartus Corporation    2414215   
2414215 CARTUS RESOURCES    United Kingdom    Cartus Corporation    2412845   
2412845 GLOBE DESIGN (in series)    United Kingdom    Cartus Corporation   
2414216    2414216 HOME AND MOVE FROM CARTUS & Gate Design    United Kingdom   
Cartus Corporation    2419497    2419497 HOME AND MOVE FROM CENDANT MOBILITY &
Gate Design *    United Kingdom    Cendant Mobility Ltd.    2392004    2392004
WE MOVE THE PEOPLE WHO MOVE THE WORLD    United Kingdom    Cartus Corporation   
2137549    2137549 CARTUS    United States    Cartus Corporation    78808792   
3370574 CARTUS AND GLOBE DESIGN    United States    Cartus Corporation   
78817923    3314369 CARTUS AND GLOBE DESIGN    United States    Cartus
Corporation    78818045    3314372 CARTUS AND GLOBE DESIGN    United States   
Cartus Corporation    78818064    3321204 CARTUS AND GLOBE DESIGN    United
States    Cartus Corporation    78818082    3383108 EASYTOUR    United States   
Cartus Corporation    78659865    331185 GLOBALNET    United States    Cartus
Corporation    75153284    2198869 GLOBE DESIGN    United States    Cartus
Corporation    78817943    3314370 GLOBE DESIGN    United States    Cartus
Corporation    78818047    3314373 GLOBE DESIGN    United States    Cartus
Corporation    78818069    3321205 GLOBE DESIGN    United States    Cartus
Corporation    78818087    3379520 GLOBE DESIGN (in color)    United States   
Cartus Corporation    78817954    3314371 GLOBE DESIGN (in color)    United
States    Cartus Corporation    78818055    3314374

 

5



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
GLOBE DESIGN (in color)    United States    Cartus Corporation    78818077   
3321206 GLOBE DESIGN (in color)    United States    Cartus Corporation   
78818090    3379521 HOME AND MOVE    United States    Cartus Corporation   
78817256    3372957 HOME AND MOVE & Design    United States    Cartus
Corporation    78817258    3372958 MEMBERMOVE    United States    Cartus
Corporation    73748964    1554062 MILES FROM HOME    United States    Cartus
Corporation    77790815      MILITARY RELOCATION MANAGEMENT Design    United
States    Cartus Corporation    78044960    2757428 WE MOVE THE PEOPLE WHO MOVE
THE WORLD    United States    Cartus Corporation    75304946    2455642

* Application was filed in the name of Cartus Corporation’s UK subsidiary prior
to the divestiture. Realogy and its subsidiaries do not have any rights to marks
that contain the term CENDANT. Therefore, this mark will be allowed to lapse
without renewal.

** Cartus Corporation has determined that it is not using the designated marks,
therefore we did not incur the costs to record the change of name against them –
exceptions were made if recordal did not incur additional expense. They will be
allowed to lapse without renewal.

***Cartus Corporation (f/k/a Cendant Mobility) bought Hamilton Watts’
Australian, Malaysia and Singapore operations in 2000 and changed the name to
Cendant HWI Pty Ltd. and then to Cendant Mobility shortly after the acquisition.
Given that there was no expected use of the marks, the decision not to incur
costs associated with the recordal to Cendant Mobility and then Cartus
Corporation was made.

 

6



--------------------------------------------------------------------------------

CDRE TM LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No. A
REAL ESTATE OF MIND    United States    CDRE TM LLC    78192825    2846759 ALL
SQUARE FEET ARE NOT CREATED EQUAL    United States    CDRE TM LLC    76408232   
2683552 CAPE COD STYLE    United States    CDRE TM LLC    76410655    2971401
CAPE COD STYLE    United States    CDRE TM LLC    76410657    2736246 CORCORAN
   United States    CDRE TM LLC    75688924    2533288 CORCORAN    United States
   CDRE TM LLC    77251976    3417729 CORCORAN WEXLER    United States    CDRE
TM LLC    76315555    2576142 CORNERSTONES OF LIFE PROGRAM & Design    United
States    CDRE TM LLC    77119473    3421531 COTTON REAL ESTATE    United States
   CDRE TM LLC    78181435    2771791 CS and Interlocking Circles Design   
United States    CDRE TM LLC    77287785    3418149 FS & Design    United States
   CDRE TM LLC    73330013    1228982 FS FRED SANDS REALTORS & Design    United
States    CDRE TM LLC    73330014    1228983 GREENWICHSTYLE    United States   
CDRE TM LLC    77619262    3639386 HOME DELIVERY    United States    CDRE TM LLC
   76454296    2794095 HOME STYLES & Design    United States    CDRE TM LLC   
78121411    2827643 IMAGINE IT. FIND IT. OWN IT.    United States    CDRE TM LLC
   76495320    2806481 IT’S ABOUT LIFE    United States    CDRE TM LLC   
78280153    2973564 LEADING AGENTS, LEADING THE WAY    United States    CDRE TM
LLC    77022828    3423467 LITCHFIELDCOUNTYSTYLE    United States    CDRE TM LLC
   77619263    3639387 LIVE WHO YOU ARE    United States    CDRE TM LLC   
78713347    3178618 LOCALINK    United States    CDRE TM LLC    78525869   
3110476 MORE BROKER PER SQ FT    United States    CDRE TM LLC    77612078   
3635209 NEWYORKCITYSTYLE    United States    CDRE TM LLC    77819231      OUR
TOWN    United States    CDRE TM LLC    78449628    3094142 THE CORCORAN GROUP
   United States    CDRE TM LLC    75689238    2366134 THE SUNSHINE GROUP LTD   
United States    CDRE TM LLC    76408231    2768873 WESTCHESTERSTYLE    United
States    CDRE TM LLC    77619264      WHERE DO YOU WANT TO LIVE    United
States    CDRE TM LLC    75433774    2353088 WWW.CORCORAN.COM    United States
   CDRE TM LLC    75732288    2499454 YOU’RE HOME NOW    United States    CDRE
TM LLC    78104866    2761684

 

7



--------------------------------------------------------------------------------

CGRN Inc.

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
CGRN    United States    CGRN Inc.    75540186    2466103 Stick Man Design   
United States    CGRN Inc.    75673268    2332340

Sotheby’s International Realty Licensee LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
DBL REALTORS - EXCEPTIONAL HOMES    United States    Sotheby’s International
Realty Licensee LLC    76364261    2892353 DBL REALTORS DELIVERING MORE
(Stylized)    United States    Sotheby’s International Realty Licensee LLC   
76298683    2892287 FOR THE ONGOING COLLECTION OF LIFE    United States   
Sotheby’s International Realty Licensee LLC    78490698    3069400 RESIDE   
United States    Sotheby’s International Realty Licensee LLC    77089845   
3415244

Burnet Realty LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
DISTINCTIVE HOMES    United States    Burnet Realty LLC    74085862    1712157
MAKING DREAMS COME HOME    United States    Burnet Realty LLC    78486327   
3127865 WE’RE INTO THIS    United States    Burnet Realty LLC    76400114   
2801084

C21 TM LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
1-800-4-HOUSES    United States    C21 TM LLC    74469574    2376323 2&1   
United States    C21 TM LLC    73735837    1526181 21 ONLINE & Design    United
States    C21 TM LLC    75099281    2113555 21ST CENTURY    United States    C21
TM LLC    75436943    2300743

 

8



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
21ST CENTURY    United States    C21 TM LLC    78565509    3116448 21ST CENTURY
CASUALTY    United States    C21 TM LLC    78565519    3055063 21ST CENTURY
INSURANCE    United States    C21 TM LLC    78565505    3106265 21ST CENTURY
NEWS    United States    C21 TM LLC    76279430    2685577 AD/PAC    United
States    C21 TM LLC    73260228    1212383 AGENTS OF CHANGE    United States   
C21 TM LLC    78815003    3270259 AT HOME WITH CENTURY 21    United States   
C21 TM LLC    78195146    2960793 BUYER SERVICE PLEDGE    United States    C21
TM LLC    74122856    1812377 C21    United States    C21 TM LLC    78427047   
2933408 C-21    United States    C21 TM LLC    73368407    1268185 C21 TALK
RADIO    United States    C21 TM LLC    77721724      C21 TALK RADIO FOR THE
REAL WORLD    United States    C21 TM LLC    78061343    2809296 CENTURION   
United States    C21 TM LLC    73754544    1563740 CENTURION    United States   
C21 TM LLC    73754545    1553298 CENTURION & Design    United States    C21 TM
LLC    73754547    1563741 CENTURION Design    United States    C21 TM LLC   
73754543    1553297 CENTURION HONOR SOCIETY    United States    C21 TM LLC   
78302129    2981964 CENTURY 21    United States    C21 TM LLC    73608730   
1429531 CENTURY 21    United States    C21 TM LLC    73072695    1063488 CENTURY
21    United States    C21 TM LLC    73133892    1085039 CENTURY 21    United
States    C21 TM LLC    73421810    1304095 CENTURY 21    United States    C21
TM LLC    75071763    2178970 CENTURY 21    United States    C21 TM LLC   
78008646    2762774 CENTURY 21    United States    C21 TM LLC    76279429   
2662159 CENTURY 21 & Jacket Design    United States    C21 TM LLC    73774121   
1631850 CENTURY 21 & New House Design    United States    C21 TM LLC    73138501
   1104464 CENTURY 21 & New House Design    United States    C21 TM LLC   
73133894    1085040 CENTURY 21 & New House Design    United States    C21 TM LLC
   74142432    1771535 CENTURY 21 & Sign & Post Design    United States    C21
TM LLC    73262350    1263774 CENTURY 21 & Sign Design    United States    C21
TM LLC    73783422    1576475 CENTURY 21 & Sign Design    United States    C21
TM LLC    74631924    2027670 CENTURY 21 (New House Design with Floor)    United
States    C21 TM LLC    78852446    3219883 CENTURY 21 (New House Design)   
United States    C21 TM LLC    78852448    3219884 CENTURY 21 BUILDER
CONNECTIONS & Design    United States    C21 TM LLC    75906666    2656899
CENTURY 21 COMMERCIAL    United States    C21 TM LLC    78827023    3219828
CENTURY 21 COMMERCIAL & Design    United States    C21 TM LLC    75193702   
2158319 CENTURY 21 COMMERCIAL & Design    United States    C21 TM LLC   
78815005    3253260

 

9



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 CONNECTIONS REAL CONVENIENCE REAL VALUE & Design    United States   
C21 TM LLC    75651790    2378922 CENTURY 21 FINE HOMES & ESTATES    United
States    C21 TM LLC    76581393    3007069 CENTURY 21 FINE HOMES & ESTATES &
New Gate Design    United States    C21 TM LLC    78785304    3154137 CENTURY 21
FINE HOMES & ESTATES & Old Gate Design    United States    C21 TM LLC   
78011431    2612738 CENTURY 21 GLOBAL REFERRAL NETWORK & Design    United States
   C21 TM LLC    78047046    2725830 CENTURY 21 LEARNING SYSTEM    United States
   C21 TM LLC    78051378    2585459 CENTURY 21 MATURE MOVES    United States   
C21 TM LLC    78032288    2633322 CENTURY 21 MATURE MOVES & Design    United
States    C21 TM LLC    78036319    2633331 CENTURY 21 MILITARY RELOCATION
NETWORK & Design    United States    C21 TM LLC    73681961    1526059 CENTURY
21 MORTGAGE    United States    C21 TM LLC    78051978    2615437 CENTURY 21
MORTGAGE & Design    United States    C21 TM LLC    73421809    1307407 CENTURY
21 NEW CONSTRUCTION    United States    C21 TM LLC    78827028    3219829
CENTURY 21 NEW CONSTRUCTION & Design    United States    C21 TM LLC    78816057
   3219808 CENTURY 21 RECREATIONAL PROPERTIES    United States    C21 TM LLC   
78827022    3219827 CENTURY 21 RECREATIONAL PROPERTIES & Design    United States
   C21 TM LLC    74536797    1950262 CENTURY 21 STAR    United States    C21 TM
LLC    73763539    1551266 CENTURYWRITER    United States    C21 TM LLC   
73732302    1551675 CLS CENTURY 21 LEARNING SYSTEM & Design    United States   
C21 TM LLC    78029441    2720034 CREATE 21    United States    C21 TM LLC   
78021324    2622290 GOLD MEDALLION    United States    C21 TM LLC    74090920   
1681402 GOLD MEDALLION    United States    C21 TM LLC    74090919    1747396
HOME BUYER’S KIT    United States    C21 TM LLC    73735836    1594520 NEW
CENTURY TITLE COMPANY    United States    C21 TM LLC    75485913    2983399
OPERATION ORBIT    United States    C21 TM LLC    74040345    1662428 ORBIT   
United States    C21 TM LLC    74401367    1835425 PROFESIONALES, REALIZANDO TU
SUENO    United States    C21 TM LLC    78908678    3229740 PUT NUMBER 1 TO WORK
FOR YOU    United States    C21 TM LLC    73494432    1367039

 

10



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
PUT YOUR TRUST IN NUMBER ONE    United States    C21 TM LLC    73727081   
1530053 Q (stylized)    United States    C21 TM LLC    76282440    2614917
Q.S.P.D.    United States    C21 TM LLC    74128727    1711604 QUALITY SERVICE
IN EVERY CUSTOMER CONTACT PROFITABLE DOMINANCE IN THE PRIMARY MARKETPLACE   
United States    C21 TM LLC    74128781    1713518 REAL ESTATE FOR THE REAL
WORLD    United States    C21 TM LLC    75614226    2398595 REAL ESTATE FOR YOUR
WORLD    United States    C21 TM LLC    78226832    2815094 SELLER SERVICE
PLEDGE    United States    C21 TM LLC    74122857    1750374 SYSTEM 21    United
States    C21 TM LLC    78605777    3424137 THE CENTURY 21 HOME PROTECTION PLAN
   United States    C21 TM LLC    73241780    1161341 THE REAL ESTATE INVESTMENT
JOURNAL    United States    C21 TM LLC    73158117    1153864 VIP    United
States    C21 TM LLC    73165161    1151216 VIRTUAL SOLUTION SERIES    United
States    C21 TM LLC    76429198    2807918 WEEKLY WIRE    United States    C21
TM LLC    75301778    2207667 WE’RE THE NEIGHBORHOOD PROFESSIONALS    United
States    C21 TM LLC    73735838    1526116

CB TM LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No. @
Symbol & Stick Man Design    United States    CB TM LLC    78578972    3063270
BLUE EDGE REALTY    United States    CB TM LLC    78029778    2605955 BLUESCAPE
   United States    CB TM LLC    77773000      CB & Design    United States   
CB TM LLC    73210971    1153366 CB COLDWELL BANKER COMMERCIAL & Design   
United States    CB TM LLC    78655402    3179803 CBC    United States    CB TM
LLC    78235734    3030080 CEO SERIES & Design    United States    CB TM LLC   
78330003    3038517 COLDWELL BANKER    United States    CB TM LLC    75152362   
2057608 COLDWELL BANKER    United States    CB TM LLC    73211116    1154155
COLDWELL BANKER    United States    CB TM LLC    78008563    2453334 COLDWELL
BANKER    United States    CB TM LLC    78655395    3100659 COLDWELL BANKER CB &
Design    United States    CB TM LLC    75152363    2059501 COLDWELL BANKER CB &
Design    United States    CB TM LLC    73346790    1215241

 

11



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER CB & Design    United States    CB TM LLC    78655400    3179802
COLDWELL BANKER COMMERCIAL    United States    CB TM LLC    75120713    2059364
COLDWELL BANKER COMMERCIAL    United States    CB TM LLC    73787763    1598908
COLDWELL BANKER COMMERCIAL    United States    CB TM LLC    78655398    3254878
COLDWELL BANKER COMMERCIAL CB & Design    United States    CB TM LLC    75629004
   2331890 COLDWELL BANKER COMMERCIAL CB & Design    United States    CB TM LLC
   78080719    2745034 COLDWELL BANKER COMMERCIAL MARKETCONNECT & Design   
United States    CB TM LLC    78677295    3191841 COLDWELL BANKER CONCIERGE   
United States    CB TM LLC    75630167    2576448 COLDWELL BANKER CONCIERGE   
United States    CB TM LLC    75588856    2472004 COLDWELL BANKER ON LOCATION   
United States    CB TM LLC    77721965      COLDWELL BANKER PREVIEWS
INTERNATIONAL    United States    CB TM LLC    78032990    2529955 COLDWELL
BANKER PREVIEWS INTERNATIONAL    United States    CB TM LLC    78655389   
3093311 COLDWELL BANKER PREVIEWS INTERNATIONAL & Design    United States    CB
TM LLC    78655792    3093312 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    United States    CB TM LLC    78638810    3170029 COLDWELL BANKER
RESIDENTIAL BROKERAGE ACCREDITED REAL    United States    CB TM LLC    78641891
   3276900 COLDWELL BANKER UNIVERSITY    United States    CB TM LLC    74425646
   1842126 COLDWELL BANKER UNIVERSITY & New Seal Design    United States    CB
TM LLC    78783829    3231639 COLDWELL BANKER UNIVERSITY & Old Book, Seal Design
   United States    CB TM LLC    74421411    1876968 GUARDIAN    United States
   CB TM LLC    74102195    1823333 HELPING OTHERS THROUGHOUT THE HOLIDAY SEASON
   United States    CB TM LLC    74561955    1959391

 

12



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
HOMEMATCH    United States    CB TM LLC    74535397    2034125 MARKETCONNECT   
United States    CB TM LLC    78677274    3260105 MYCONNECT1    United States   
CB TM LLC    78745689    3151006 PERSONAL RETRIEVER    United States    CB TM
LLC    75380191    2235393 PERSONAL RETRIEVER Sign Rider Design    United States
   CB TM LLC    78182148    3102893 PRESERVING THE TRUST    United States    CB
TM LLC    74393851    1823177 PREVIEWS    United States    CB TM LLC    78768439
   3219716 PREVIEWS (Stylized)    United States    CB TM LLC    71620930   
565757 TECHEASE    United States    CB TM LLC    78466926    3011158 THE CONDO
STORE    United States    CB TM LLC    75358857    2217143 THE HOME TEAM   
United States    CB TM LLC    73488934    1428703 WE ARE FLORIDA    United
States    CB TM LLC    76530140    2850620 WE NEVER STOP MOVING    United States
   CB TM LLC    77210512    3577104 YOUR PERFECT PARTNER    United States    CB
TM LLC    78278195    2865193

Century 21 Real Estate LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21    African Union Territories (OAPI)    Century 21 Real Estate LLC   
3200601329    54333 CENTURY 21    African Union Territories (OAPI)    Century 21
Real Estate LLC    3200601330    54334 CENTURY 21 & New House Design    African
Union Territories (OAPI)    Century 21 Real Estate LLC    54335    54335 CENTURY
21 & New House Design    African Union Territories (OAPI)    Century 21 Real
Estate LLC    54336    54336 CENTURY 21    Albania    Century 21 Real Estate LLC
   AL/T/2007/475    11869 CENTURY 21 & New House Design    Albania    Century 21
Real Estate LLC    AL/T/2007/476    11880 CENTURY 21    Algeria    Century 21
Real Estate LLC    052378      CENTURY 21 & New House Design    Algeria   
Century 21 Real Estate LLC    052379      CENTURY 21    Angola    Century 21
Real Estate LLC    17686      CENTURY 21    Angola    Century 21 Real Estate LLC
   17687      CENTURY 21 & New House Design    Angola    Century 21 Real Estate
LLC    17688      CENTURY 21 & New House Design    Angola    Century 21 Real
Estate LLC    17689      CENTURY 21    Anguilla    Century 21 Real Estate LLC   
     2706 CENTURY 21    Anguilla    Century 21 Real Estate LLC         4386

 

13



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Anguilla    Century 21 Real Estate LLC        
4387 CENTURY 21 & New House Design    Anguilla    Century 21 Real Estate LLC   
     4388 CENTURY 21    Antigua and Barbuda    Century 21 Real Estate LLC   
99232064    7004 CENTURY 21 & New House Design    Antigua and Barbuda    Century
21 Real Estate LLC    99232065    7005 CENTURY 21    Argentina    Century 21
Real Estate LLC    1789489    1939876 CENTURY 21    Argentina    Century 21 Real
Estate LLC    1789490    1939877 CENTURY 21 & New House Design    Argentina   
Century 21 Real Estate LLC    1793605    1940048 CENTURY 21 & New House Design
   Argentina    Century 21 Real Estate LLC    1793606    1940040 SIGLO 21   
Argentina    Century 21 Real Estate LLC    2146237    1794783 CENTURY 21   
Aruba    Century 21 Real Estate LLC    89051914    14483 CENTURION    Australia
   Century 21 Real Estate LLC    559492    559492 CENTURY 21    Australia   
Century 21 Real Estate LLC    326586    326586 CENTURY 21    Australia   
Century 21 Real Estate LLC    491233    491233 CENTURY 21    Australia   
Century 21 Real Estate LLC    491234    491234 CENTURY 21 & New House & Sign
Design (Series of 2)    Australia    Century 21 Real Estate LLC    554728   
554728 CENTURY 21 & New House Design    Australia    Century 21 Real Estate LLC
   542303    542303 CENTURY 21 & Old House & Sign Design    Australia    Century
21 Real Estate LLC    428138    428138 CENTURY 21 & Sign & Post Design (Series
of 2)    Australia    Century 21 Real Estate LLC    554730    554730 THE WORLD
IS SOLD ON CENTURY 21    Australia    Century 21 Real Estate LLC    1050167   
1050167 CENTURY 21    Austria    Century 21 Real Estate LLC    AM 2269/75   
81547 CENTURY 21 & New House Design    Austria    Century 21 Real Estate LLC   
AM 5860/90    136271 CENTURY 21    Azerbaijan    Century 21 Real Estate LLC   
20060373    20070412 CENTURY 21 & New House Design    Azerbaijan    Century 21
Real Estate LLC    20060374    20070411 CENTURY 21    Bahamas    Century 21 Real
Estate LLC    8282    8282 CENTURY 21 & New House Design    Bahamas    Century
21 Real Estate LLC    14542    14542 CENTURY 21    Bahrain    Century 21 Real
Estate LLC    422/89    12537 CENTURY 21    Bahrain    Century 21 Real Estate
LLC    423/89    706 CENTURY 21 & New House Design    Bahrain    Century 21 Real
Estate LLC    387/91    884 CENTURY 21 & New House Design    Bahrain    Century
21 Real Estate LLC    424/89    12538 CENTURY 21 & New House Design    Bahrain
   Century 21 Real Estate LLC    425/89    707 CENTURY 21    Bangladesh   
Century 21 Real Estate LLC    122234      CENTURY 21    Bangladesh    Century 21
Real Estate LLC    122235      CENTURY 21 & New Pitched Roof House Design   
Bangladesh    Century 21 Real Estate LLC    122232     

 

14



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New Pitched Roof House Design    Bangladesh    Century 21 Real
Estate LLC    122236      CENTURY 21    Barbados    Century 21 Real Estate LLC
        81/534 CENTURY 21    Barbados    Century 21 Real Estate LLC        
81/490 CENTURY 21    Barbados    Century 21 Real Estate LLC         81/6593
CENTURY 21 & New House Design    Barbados    Century 21 Real Estate LLC        
81/6249 CENTURY 21 & New House Design    Barbados    Century 21 Real Estate LLC
        81/6594 CENTURY 21    Belize    Century 21 Real Estate LLC    1724.03   
1724.03 CENTURY 21    Belize    Century 21 Real Estate LLC    6234    6234
CENTURY 21 & New House Design    Belize    Century 21 Real Estate LLC    1725.03
   1725.03 SIGLO 21    Belize    Century 21 Real Estate LLC    1723.03   
1723.03 CENTURION    Benelux    Century 21 Real Estate LLC    766104    497239
CENTURY 21    Benelux    Century 21 Real Estate LLC    34606    335022 CENTURY
21    Benelux    Century 21 Real Estate LLC    691728    151437 CENTURY 21   
Benelux    Century 21 Real Estate LLC    834723    556946 CENTURY 21 & New House
Design    Benelux    Century 21 Real Estate LLC    755505    487878 CENTURY 21 &
New House Design    Benelux    Century 21 Real Estate LLC    834724    556947
CENTURY 21 & Sign & Post Design    Benelux    Century 21 Real Estate LLC   
774593    508016 CENTURY 21 & Sign Design    Benelux    Century 21 Real Estate
LLC    774594    508017 EEUW 21    Benelux    Century 21 Real Estate LLC   
739532    475269 SIECLE 21    Benelux    Century 21 Real Estate LLC    739533   
475270 VIP    Benelux    Century 21 Real Estate LLC    766105    497240 CENTURY
21    Bermuda    Century 21 Real Estate LLC    7935    7935 CENTURY 21   
Bermuda    Century 21 Real Estate LLC    42240    42240 CENTURY 21 & New House
Design    Bermuda    Century 21 Real Estate LLC    21330    21330 CENTURY 21 &
New House Design    Bermuda    Century 21 Real Estate LLC    42241    42241
CENTURY 21    Bolivia    Century 21 Real Estate LLC    146214    73319 CENTURY
21    Bolivia    Century 21 Real Estate LLC    146214    73320 CENTURY 21   
Bolivia    Century 21 Real Estate LLC    146214    73321 CENTURY 21 & New House
Design    Bolivia    Century 21 Real Estate LLC    146214    73318 SIGLO 21   
Bolivia    Century 21 Real Estate LLC    2541921    76434-C CENTURY 21    Bosnia
and Herzegovina    Century 21 Real Estate LLC    BAZ069892A      CENTURY 21 &
New House Design    Bosnia and Herzegovina    Century 21 Real Estate LLC   
BAZ069891A      CENTURY 21    Brazil    Century 21 Real Estate LLC    10882/79
   7201044 CENTURY 21    Brazil    Century 21 Real Estate LLC    26404/75   
7061021 CENTURY 21    Brazil    Century 21 Real Estate LLC    817906088   
817906088 CENTURY 21    Brazil    Century 21 Real Estate LLC    817906096   
817906096 CENTURY 21 & New House Design    Brazil    Century 21 Real Estate LLC
   815817355    815817355

 

15



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Brazil    Century 21 Real Estate LLC   
815818670    815818670 CENTURY 21 & New House Design    Brazil    Century 21
Real Estate LLC    817906100    817906100 SECULO 21    Brazil    Coldwell Banker
LLC    820707775    820707775 SECULO 21    Brazil    Century 21 Real Estate LLC
   820829749    820829749 CENTURY 21    Brunei Darussalam    Century 21 Real
Estate Corp    35586    35586 CENTURY 21 & New House Design    Brunei Darussalam
   Century 21 Real Estate Corp    35588    35588 CENTURY 21    Bulgaria   
Century 21 Real Estate LLC    12207    18876 CENTURY 21    Bulgaria    Century
21 Real Estate LLC    12208    1675 CENTURY 21 & New House Design    Bulgaria   
Century 21 Real Estate LLC    67145    52033 AD/PAC    Canada    Century 21 Real
Estate LLC    476194    286901 CENTURY 21    Canada    Century 21 Real Estate
LLC    417509    233529 CENTURY 21    Canada    Century 21 Real Estate LLC   
587710    368747 CENTURY 21 & New House Design    Canada    Century 21 Real
Estate LLC    673854    401397 CENTURY 21 & New House Design    Canada   
Century 21 Real Estate LLC    673857    397606 CENTURY 21 & New House Design   
Canada    Century 21 Real Estate LLC    673859    397607 CENTURY 21 & Old Design
   Canada    Century 21 Real Estate LLC    391141    238899 CENTURY 21 & Old
Design    Canada    Century 21 Real Estate LLC    587712    368748 CENTURY 21 &
Sign & Post Design    Canada    Century 21 Real Estate LLC    673855    400535
CENTURY 21 & Sign & Post Design (Color)    Canada    Century 21 Real Estate LLC
   673856    400536 CENTURY 21 CONNECTIONS GUICHET UNIQUE VALUER AJOUTEE &
Design    Canada    Century 21 Real Estate LLC    1080726    595238 CENTURY 21
CONNECTIONS REAL CONVENIENCE REAL VALUE & Design    Canada    Century 21 Real
Estate LLC    1027978    587032 CENTURY 21 Sign & Post Design (Gold & Black)   
Canada    Century 21 Real Estate LLC    673852    397605 CENTURY 21 Sign & Post
Design (Gold & Brown)    Canada    Century 21 Real Estate LLC    424313   
260388 CENTURY 21 SignPost Design (Gold)    Canada    Century 21 Real Estate LLC
   1179262    605650 CREATE 21    Canada    Century 21 Real Estate LLC   
1234772    699134 NORTH AMERICA’S NUMBER 1 TOP SELLER, CENTURY 21    Canada   
Century 21 Real Estate LLC    462978    274562 SHOWCASE 21    Canada    Century
21 Real Estate LLC    1345086    712903 THE REAL ESTATE INVESTMENT JOURNAL   
Canada    Century 21 Real Estate LLC    476195    292131

 

16



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
VIP    Canada    Century 21 Real Estate LLC    476192    276212 CENTURY 21   
Cape Verde    Century 21 Real Estate LLC           CENTURY 21    Cape Verde   
Century 21 Real Estate LLC           CENTURY 21 & New House Design    Cape Verde
   Century 21 Real Estate LLC           CENTURY 21 & New House Design    Cape
Verde    Century 21 Real Estate LLC           CENTURY 21    Cayman Islands   
Century 21 Real Estate LLC         1062225 CENTURY 21    Cayman Islands   
Century 21 Real Estate LLC         1274764 CENTURY 21    Cayman Islands   
Century 21 Real Estate LLC         1274765 CENTURY 21 & New House Design   
Cayman Islands    Century 21 Real Estate LLC         1453969 CENTURY 21 & Sign &
Post Design    Cayman Islands    Century 21 Real Estate LLC         1459099
CENTURY 21 & Sign Design    Cayman Islands    Century 21 Real Estate LLC        
1459101 CENTURY 21    Chile    Century 21 Real Estate LLC    299472    760388
CENTURY 21    Chile    Century 21 Real Estate LLC    299473    604353 CENTURY
21 & New House Design    Chile    Century 21 Real Estate LLC    272613    611278
CENTURY 21 & New House Design    Chile    Century 21 Real Estate LLC    272614
   611277 CENTURY 21    China (People’s Republic)    Century 21 Real Estate LLC
   8924591    523152 CENTURY 21    China (People’s Republic)    Century 21 Real
Estate LLC    93094145    777124 CENTURY 21 & New House Design    China
(People’s Republic)    Century 21 Real Estate LLC         3065318 CENTURY 21 &
New House Design    China (People’s Republic)    Century 21 Real Estate LLC     
   3065316 CENTURY 21 & New House Design    China (People’s Republic)    Century
21 Real Estate LLC    90053105    577417 CENTURY 21 & New House Design    China
(People’s Republic)    Century 21 Real Estate LLC    93094136    777122 CENTURY
21 & New House Design (with Chinese)    China (People’s Republic)    Century 21
Real Estate LLC    2000055326    1672792 CENTURY 21 & New House Design (with
Chinese)    China (People’s Republic)    Century 21 Real Estate LLC   
2000055327    1647735 CENTURY 21 & New House Design (with Chinese)    China
(People’s Republic)    Century 21 Real Estate LLC    2000085135    1655868
CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000085849    1699741

 

17



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design (with Chinese)    China (People’s Republic)   
Century 21 Real Estate LLC    2000085850    1651932 CENTURY 21 & New Pitched
Roof House Design    China (People’s Republic)    Century 21 Real Estate LLC   
6950881      CENTURY 21 & New Pitched Roof House Design    China (People’s
Republic)    Century 21 Real Estate LLC    6950882      CENTURY 21 (in Chinese)
   China (People’s Republic)    Century 21 Real Estate LLC         3501579
CENTURY 22    China (People’s Republic)    Century 21 Real Estate LLC    3894723
     CENTURY 22    China (People’s Republic)    Century 21 Real Estate LLC   
3894724      CENTURY 22    China (People’s Republic)    Century 21 Real Estate
LLC    3894725    3894725 CENTURY 21    Colombia    Century 21 Real Estate LLC
   306032    141915 CENTURY 21    Colombia    Century 21 Real Estate LLC   
306033    141916 CENTURY 21 & New House Design    Colombia    Century 21 Real
Estate LLC    97069262    211360 CENTURY 21 & Old Design    Colombia    Century
21 Real Estate LLC    306054    141917 CENTURY 21 & Old Design    Colombia   
Century 21 Real Estate LLC    306055    141918 SIGLO 21    Colombia    Century
21 Real Estate LLC    98022229    214489 CENTURY 21    Costa Rica    Century 21
Real Estate LLC    72248    72248 CENTURY 21    Costa Rica    Century 21 Real
Estate LLC    72530    72530 CENTURY 21 & New House Design    Costa Rica   
Century 21 Real Estate LLC    77838    77838 CENTURY 21 & New House Design   
Costa Rica    Century 21 Real Estate LLC    78188    78188 SIGLO 21    Costa
Rica    Century 21 Real Estate LLC    111092    111092 CENTURY 21    Croatia   
Century 21 Real Estate LLC    Z20060597A    Z20060597 CENTURY 21 & New House
Design    Croatia    Century 21 Real Estate LLC    Z20060598A    Z20060598
CENTURY 21    Cyprus, Republic of    Century 21 Real Estate LLC    30846   
30846 CENTURY 21    Cyprus, Republic of    Century 21 Real Estate LLC    33210
   33210 CENTURY 21 & New House Design    Cyprus, Republic of    Century 21 Real
Estate LLC    30847    30847 CENTURY 21 & New House Design    Cyprus, Republic
of    Century 21 Real Estate LLC    33209    33209 CENTURY 21    Czech Republic
   Century 21 Real Estate LLC    170452    170452 21 ARHUNDREDE    Denmark   
Century 21 Real Estate LLC    00080    08796 CENTURY 21    Denmark    Century 21
Real Estate LLC    04211    00100

 

18



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Denmark    Century 21 Real Estate LLC    08959
   07414 CENTURY 21    Dominica    Century 21 Real Estate LLC    1/89    1/89
CENTURY 21    Dominican Republic    Century 21 Real Estate LLC    41404    41404
CENTURY 21    Dominican Republic    Century 21 Real Estate LLC    41405    41405
CENTURY 21 & New House Design    Dominican Republic    Century 21 Real Estate
LLC    34822    34822 CENTURY 21 & New House Design    Dominican Republic   
Century 21 Real Estate LLC    60133    60133 CENTURY 21 & New House Design   
Dominican Republic    Century 21 Real Estate LLC    60153    60153 CENTURY 21   
Ecuador    Century 21 Real Estate LLC    61730    5592 CENTURY 21    Ecuador   
Century 21 Real Estate LLC    61731    5593 CENTURY 21    Ecuador    Century 21
Real Estate LLC    61732    5916 CENTURY 21 & New House Design    Ecuador   
Century 21 Real Estate LLC    57790    5591 CENTURY 21 & New House Design   
Ecuador    Century 21 Real Estate LLC    57791    5986 CENTURY 21 & New House
Design    Ecuador    Century 21 Real Estate LLC    57792    5987 SIGLO 21   
Ecuador    Century 21 Real Estate LLC    86.879    4372-01 CENTURY 21    Egypt
   Century 21 Real Estate LLC    74584    74584 CENTURY 21 & New House Design   
Egypt    Century 21 Real Estate LLC    78959    78959 CENTURY 21 & New House
Design    Egypt    Century 21 Real Estate LLC    78960    78960 CENTURY 21    El
Salvador    Century 21 Real Estate Corp         112 book 6 CENTURY 21    El
Salvador    Century 21 Real Estate LLC    1596-98    58 book 95 CENTURY 21 & New
House Design    El Salvador    Century 21 Real Estate Corp         18 book 10
CENTURY 21 & New House Design    El Salvador    Century 21 Real Estate LLC     
   10 book 23 SIGLO 21    El Salvador    Century 21 Real Estate LLC   
E-E-1599-98    146 book 93 CENTURY 21    Estonia    Century 21 Real Estate LLC
   2226    7566 21 ARHUNDREDE    European Community    Century 21 Real Estate
LLC    146746    146746 21OS AIUN    European Community    Century 21 Real
Estate LLC    146589    146589 AD/PAC    European Community    Century 21 Real
Estate LLC    146787    146787 ARHUNDRADE 21    European Community    Century 21
Real Estate LLC    146415    146415 CENTURION    European Community    Century
21 Real Estate LLC    146316    146316 CENTURY 21    European Community   
Century 21 Real Estate LLC    146068    146068 CENTURY 21 & New House Design   
European Community    Century 21 Real Estate LLC    146357    146357 CENTURY
21 & Sign & Post Design    European Community    Century 21 Real Estate LLC   
146258    146258

 

19



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & Sign Design    European Community    Century 21 Real Estate LLC   
146191    146191 CENTURY 21 2 & 1    European Community    Century 21 Real
Estate LLC    146761    146761 CENTURY 21 GESTION    European Community   
Century 21 Real Estate LLC    146332    146332 KIOSQUE 21    European Community
   Century 21 Real Estate LLC    146233    146233 SECOLO 21    European
Community    Century 21 Real Estate LLC    146555    146555 SECULO 21   
European Community    Century 21 Real Estate LLC    146522    146522 SEKEL 21   
European Community    Century 21 Real Estate LLC    146472    146472 SIECLE 21
   European Community    Century 21 Real Estate LLC    146720    146720 SIGLO 21
   European Community    Century 21 Real Estate LLC    146449    146449 VIP   
European Community    Century 21 Real Estate LLC    146142    146142 VOISISATA
21    European Community    Century 21 Real Estate LLC    146373    146373
CENTURY 21    Fiji    Century 21 Real Estate Corp    20423    20423 CENTURY 21 &
New House Design    Fiji    Century 21 Real Estate LLC    160/06      CENTURY
21 & Old Design    Fiji    Century 21 Real Estate Corp    20424    20424 CENTURY
21    Finland    Century 21 Real Estate LLC    3976/75    72169 CENTURY 21 & New
House Design    Finland    Century 21 Real Estate LLC    4832/90    117908
VUOSISATA 21    Finland    Century 21 Real Estate LLC    5820/89    124952
CENTURION    France    Century 21 Real Estate LLC    300135    1682705 CENTURY
21    France    Century 21 Real Estate LLC    841807    1399704 CENTURY 21 & New
House Design    France    Century 21 Real Estate LLC    239193    1617044
CENTURY 21 & Sign & Post Design    France    Century 21 Real Estate LLC   
063454990    063454990 CENTURY 21 & Sign Design    France    Century 21 Real
Estate LLC    063454991    063454991 CENTURY 21 GESTION    France    Century 21
Real Estate LLC    476409    93476409 CENTURY 21 IMMOBILIER D’ENTREPRISE &
Design    France    Century 21 Real Estate LLC    99775039    99775039 KIOSQUE
21    France    Century 21 Real Estate LLC         94516614 SIECLE 21    France
   Century 21 Real Estate LLC    166203    1636431 VIP    France    Century 21
Real Estate LLC    300134    1682704 CENTURY 21 & New House Design    Gaza
District    Century 21 Real Estate LLC    5126    5126 CENTURY 21 (in English &
Arabic)    Gaza District    Century 21 Real Estate LLC    5127    5127 CENTURY
21    Germany    Century 21 Real Estate LLC    27704/36    992054 CENTURY 21   
Germany    Century 21 Real Estate LLC    25330/16    976127 CENTURY 21   
Germany    Century 21 Real Estate LLC    65907/16    653579 CENTURY 21   
Germany    Century 21 Real Estate LLC    659777/36     

 

20



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Germany    Century 21 Real Estate LLC   
41001/36    1184574 CENTURY 21    Ghana    Century 21 Real Estate LLC          
CENTURY 21 & New Pitched Roof House Design    Ghana    Century 21 Real Estate
LLC           CENTURY 21    Greece    Century 21 Real Estate LLC    55558   
55558 CENTURY 21    Greece    Century 21 Real Estate LLC    111125    111125
CENTURY 21 & New House Design    Greece    Century 21 Real Estate LLC    111062
   111062 CENTURY 21    Grenada    Century 21 Real Estate LLC         90/1998
CENTURY 21    Grenada    Century 21 Real Estate LLC         91/1998 CENTURY 21 &
New House Design    Grenada    Century 21 Real Estate LLC         84/1998
CENTURY 21 & New House Design    Grenada    Century 21 Real Estate LLC        
85/1998 CENTURY 21    Guatemala    Century 21 Real Estate LLC    002722   
121727 CENTURY 21    Guatemala    Century 21 Real Estate LLC    002723    121356
CENTURY 21 & New House Design    Guatemala    Century 21 Real Estate LLC   
04974    66514 CENTURY 21 & New House Design    Guatemala    Century 21 Real
Estate LLC    4975    64944 SIGLO 21    Guatemala    Century 21 Real Estate LLC
   2783    104939 CENTURY 21    Guyana    Century 21 Real Estate LLC    16553A
   16553A CENTURY 21 & Design    Guyana    Century 21 Real Estate LLC    16552A
   16552A CENTURY 21    Haiti    Century 21 Real Estate LLC    179-149   
179-149 CENTURY 21    Haiti    Century 21 Real Estate LLC    227-87    289-126
CENTURY 21 & New House Design    Haiti    Century 21 Real Estate LLC    233-99
   374-140 CENTURY 21 & New House Design    Haiti    Century 21 Real Estate LLC
   234-99    375-140 CENTURY 21    Honduras    Century 21 Real Estate Corp   
5393-89    941 CENTURY 21    Honduras    Century 21 Real Estate Corp    5408-89
   52329 CENTURY 21 & New House Design    Honduras    Century 21 Real Estate
Corp    3616/91    1210 CENTURY 21 & New House Design    Honduras    Century 21
Real Estate Corp    3617/91    55034 SIGLO 21    Honduras    Century 21 Real
Estate Corp    3757/98    5064 CENTURION    Hong Kong    Century 21 Real Estate
LLC    5513/1992    7743/1995 CENTURION    Hong Kong    Century 21 Real Estate
LLC    5898/1992    4807/1993 CENTURION    Hong Kong    Century 21 Real Estate
LLC    7146/1991    599/1993 CENTURY (in Chinese characters)    Hong Kong   
Century 21 Real Estate LLC    300698086    300698086 CENTURY (in series)    Hong
Kong    Century 21 Real Estate LLC    300698077    300698077 CENTURY 21    Hong
Kong    Century 21 Real Estate LLC    4567/1993    B6914/1996 CENTURY 21    Hong
Kong    Century 21 Real Estate LLC    5830/1992    B602/1995 CENTURY 21    Hong
Kong    Century 21 Real Estate LLC    6197/1988    2843/1992 CENTURY 21 & New
House Design    Hong Kong    Century 21 Real Estate LLC    4565/1993   
B8023/1996 CENTURY 21 & New House Design    Hong Kong    Century 21 Real Estate
LLC    5831/1992    B603/1995

 

21



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Hong Kong    Century 21 Real Estate LLC   
6196/1988    2842/1992 CENTURY 21 & New House Design (with Chinese)    Hong Kong
   Century 21 Real Estate LLC    11943/1993    B3447/1997 CENTURY 21 & New House
Design (with Chinese)    Hong Kong    Century 21 Real Estate LLC    11944/1993
   B3448/1997 CENTURY 21 & New House Design (with Chinese)    Hong Kong   
Century 21 Real Estate LLC    11945/1993    B3449/1997 CENTURY 21 & Sign & Post
Design    Hong Kong    Century 21 Real Estate LLC    114/1992    B5441/1994
CENTURY 21 & Sign Design    Hong Kong    Century 21 Real Estate LLC    115/1992
   B2683/1995 CENTURY 21 (in Chinese)    Hong Kong    Century 21 Real Estate LLC
   6503/1988    B601/1995 CENTURY 21 (in Chinese)    Hong Kong    Century 21
Real Estate LLC    10475/1993    B3446/1997 CENTURY 21 VIP    Hong Kong   
Century 21 Real Estate LLC    10476/1993    B8068/1997 VIP    Hong Kong   
Century 21 Real Estate LLC    5424/1992    1903/1995 VIP    Hong Kong    Century
21 Real Estate LLC    7150/1991    5017/1994 CENTURY 21    Hungary    Century 21
Real Estate LLC    46/90    138029 CENTURY 21 & New House Design    Hungary   
Century 21 Real Estate LLC    3647/90    139852 CENTURY 21    Iceland    Century
21 Real Estate LLC    172/1989    199/1991 CENTURY 21 & New House Design   
Iceland    Century 21 Real Estate LLC    173/1989    380/1991 OLDIN 21   
Iceland    Century 21 Real Estate LLC    11/1990    203/1991 OLDIN 21    Iceland
   Century 21 Real Estate LLC    789/1990    80/1991 CENTURY 21    India   
Century 21 Real Estate Corp    506834    506834 CENTURY 21    India    Century
21 Real Estate LLC    1359561      CENTURY 21 & New House Design    India   
Century 21 Real Estate Corp    506833    506833 CENTURY 21 & New House Design   
India    Century 21 Real Estate LLC    1359563      CENTURY 21 INDIA    India   
Century 21 Real Estate LLC    1775850      CENTURY 21 INDIA & New House Design
   India    Century 21 Real Estate LLC    1775849      CENTURY 21 INDIA & New
House Design (in Hindi)    India    Century 21 Real Estate LLC    1775848     
CENTURY 21    Indonesia    Century 21 Real Estate LLC         488535 CENTURY 21
   Indonesia    Century 21 Real Estate LLC         IDM000077182 CENTURY 21   
Indonesia    Century 21 Real Estate LLC         488202 CENTURY 21 & New House
Design    Indonesia    Century 21 Real Estate LLC         IDM000077183 CENTURY
21 & New House Design    Indonesia    Century 21 Real Estate LLC         488203
CENTURION    Ireland    Century 21 Real Estate LLC    3402    150073 CENTURION
   Ireland    Century 21 Real Estate LLC    4702    150608 CENTURY 21    Ireland
   Century 21 Real Estate LLC    2700    088749 CENTURY 21    Ireland    Century
21 Real Estate LLC    4088    201312 CENTURY 21 & New House Design    Ireland   
Century 21 Real Estate LLC    4090    201423

 

22



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Ireland    Century 21 Real Estate LLC    6690
   142535 CENTURY 21 & Sign & Post Design    Ireland    Century 21 Real Estate
LLC    0857    151789 CENTURY 21 & Sign Design    Ireland    Century 21 Real
Estate LLC    0858    151790 CENTURY 21    Israel    Century 21 Real Estate LLC
   46053    46053 CENTURY 21    Israel    Century 21 Real Estate LLC    46054   
46054 CENTURY 21    Israel    Century 21 Real Estate LLC    85988    85988
CENTURY 21 & New House Design    Israel    Century 21 Real Estate LLC    78817
   78817 CENTURY 21 & New House Design    Israel    Century 21 Real Estate LLC
   78818    78818 CENTURY 21 (in Hebrew)    Israel    Century 21 Real Estate LLC
   74955    74955 CENTURY 21 (in Hebrew)    Israel    Century 21 Real Estate LLC
   74956    74956 CENTURY 21    Italy    Century 21 Real Estate LLC    34978/75
   731278 CENTURY 21 & New House Design    Italy    Century 21 Real Estate Corp
   26645C/90    608428 CENTURY 21 & Sign & Post Design    Italy    Century 21
Real Estate Corp    92C000632    977859 CENTURY 21 & Sign Design    Italy   
Century 21 Real Estate Corp    92C000633    977858 SECOLO 21    Italy    Century
21 Real Estate Corp    98C000928    836806 SECOLO 21    Italy    Century 21 Real
Estate LLC    38699C/90    897493 CENTURY 21    Jamaica    Century 21 Real
Estate Corp         B19093 CENTURY 21    Jamaica    Century 21 Real Estate Corp
   41296    41296 CENTURY 21 & Design    Jamaica    Century 21 Real Estate Corp
   16/1470    25542 CENTURY 21    Japan    Century 21 Real Estate LLC    76430
   5175544 CENTURY 21 & New House Design    Japan    Century 21 Real Estate LLC
   76429/2007    5115017 CENTURY 21 & New House Design    Japan    Century 21
Real Estate LLC    83473/2007    5172405 CENTURY 21 & New House Design    Japan
   Century 21 Real Estate LLC    241187/92    3158940 CENTURY 21 FINE HOMES &
ESTATES    Japan    Century 21 Real Estate LLC    20466    5192572 CENTURY 21
FINE HOMES & ESTATES & New Gate Design 2008    Japan    Century 21 Real Estate
LLC    20467    5192573 CENTURY 21 HOME in Katakana    Japan    Century 21 Real
Estate LLC    168212/97    4253681 CENTURY 21 HOUSING in Katakana    Japan   
Century 21 Real Estate LLC    168213/97    4253682 CENTURY 21 IMPORT HOME in
Katakana    Japan    Century 21 Real Estate LLC    168215/97    4303578 CENTURY
21 IMPORT HOUSE in Katakana    Japan    Century 21 Real Estate LLC    168211/97
   4303576 CENTURY 21 IMPORT HOUSE in Katakana    Japan    Century 21 Real
Estate LLC    168214/97    4303577 CENTURY 21 in Katakana    Japan    Century 21
Real Estate LLC    241188/92    3202692 CENTURY 21 MY HOME AUCTION (in Katakana)
   Japan    Century 21 Real Estate LLC    82130/00    4547714

 

23



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 REAL ESTATE    Japan    Century 21 Real Estate LLC    979/84   
1854786 CENTURY 21 REAL ESTATE AUCTION (in Japanese)    Japan    Century 21 Real
Estate LLC    82131/00    4511522 CENTURY 21 REAL ESTATE CORPORATION & Design   
Japan    Century 21 Real Estate LLC    111178/90    2691387 CENTURY 21 REAL
ESTATE in Katakana    Japan    Century 21 Real Estate LLC    11558/90    2476784
CENTURY 21 Sign & Post Design    Japan    Century 21 Real Estate LLC    42404/91
   2696263 CENTURY 21 Sign Design    Japan    Century 21 Real Estate LLC   
42405/91    2696264 CENTURY 22    Japan    Century 21 Real Estate LLC   
162372/97    4693536 CLUBCENTURION (with Katakana)    Japan    Century 21 Real
Estate LLC    10977/99    4405634 CENTURY 21    Jordan    Century 21 Real Estate
LLC    83335    83335 CENTURY 21    Jordan    Century 21 Real Estate LLC   
83595    83595 CENTURY 21 & New House Design    Jordan    Century 21 Real Estate
LLC    83576    83576 CENTURY 21 & New House Design    Jordan    Century 21 Real
Estate LLC    83644    83644 CENTURY 21    Kazakhstan    Century 21 Real Estate
LLC    33108    22498 CENTURY 21 & New House Design    Kazakhstan    Century 21
Real Estate LLC    33109    22499 CENTURY 21 & New House Design (in Kazakh)   
Kazakhstan    Century 21 Real Estate LLC    34554    23514 CENTURY 21 & New
House Design (in Cyrillic)    Kazakhstan    Century 21 Real Estate LLC    34845
   23938 CENTURY 21 (in Cyrillic)    Kazakhstan    Century 21 Real Estate LLC   
34846    24069 CENTURY 21 (in Kazakh)    Kazakhstan    Century 21 Real Estate
LLC    34555    23515 CENTURY 21 COMMERCIAL & Design    Kazakhstan    Century 21
Real Estate LLC    40134      CENTURY 21 COMMERCIAL & Design (in Cyrillic)   
Kazakhstan    Century 21 Real Estate LLC    40136      CENTURY 21 FINE HOMES &
ESTATES & New Gate Design    Kazakhstan    Century 21 Real Estate LLC    40133
     CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)   
Kazakhstan    Century 21 Real Estate LLC    40135      CENTURY 21    Kenya   
Century 21 Real Estate LLC    0191    0191 CENTURY 21    Kenya    Century 21
Real Estate LLC    36999    36999 CENTURY 21    Kenya    Century 21 Real Estate
LLC    64626      CENTURY 21 & New House Design    Kenya    Century 21 Real
Estate LLC    0192    0192 CENTURY 21 & New Pitched Roof House Design    Kenya
   Century 21 Real Estate LLC    64625      CENTURY 21 & Old House Design   
Kenya    Century 21 Real Estate LLC    37000    37000

 

24



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21    Korea, Republic of    Century 21 Real Estate LLC    1984-15644   
117926 CENTURY 21    Korea, Republic of    Century 21 Real Estate LLC   
1984-1027    5370 CENTURY 21 & New House Design (with Korean)    Korea, Republic
of    Century 21 Real Estate LLC    2000-15614    72575 CENTURY 21    Kosovo   
Century 21 Real Estate LLC    Z-1284/2000    46528 CENTURY 21 & New House Design
   Kosovo    Century 21 Real Estate LLC    Z-800/2006    53318 CENTURY 21   
Kuwait    Century 21 Real Estate LLC    33326    30493 CENTURY 21    Kuwait   
Century 21 Real Estate LLC    33327    30494 CENTURY 21 & New House Design   
Kuwait    Century 21 Real Estate LLC    33328    30497 CENTURY 21    Latvia   
Century 21 Real Estate LLC    M-M-92-1273    M10874 CENTURY 21 & New House
Design    Latvia    Century 21 Real Estate LLC    M-M-02-1615    M51933 CENTURY
21    Lebanon    Century 21 Real Estate Corp    244649/490    53458 CENTURY 21
   Lebanon    Century 21 Real Estate Corp    182665/7    105819 CENTURY 21 & New
House Design    Lebanon    Century 21 Real Estate Corp    142171/285    105801
CENTURY 21 & New House Design    Lebanon    Century 21 Real Estate Corp   
182665/6    105820 CENTURY 21 & Old Design    Lebanon    Century 21 Real Estate
Corp    244649/490    53459 CENTURY 21    Liberia    Century 21 Real Estate LLC
        00067/2006 CENTURY 21 & New House Design    Liberia    Century 21 Real
Estate LLC         00068/2006 CENTURY 21    Libya    Century 21 Real Estate LLC
   17338      CENTURY 21    Libya    Century 21 Real Estate LLC    17341     
CENTURY 21 & New Pitched Roof House Design    Libya    Century 21 Real Estate
LLC    17339      CENTURY 21 & New Pitched Roof House Design    Libya    Century
21 Real Estate LLC    17340      CENTURY 21 & Old Design    Liechtenstein   
Century 21 Real Estate Corp    7863    7863 CENTURY 21 & Old Design   
Liechtenstein    Century 21 Real Estate Corp    7864    7864 CENTURY 21   
Lithuania    Century 21 Real Estate LLC    4512    7971 CENTURY 21 & New House
Design    Lithuania    Century 21 Real Estate LLC    4514    21930 CENTURY 21   
Macao    Century 21 Real Estate LLC    12657 M    12657 M CENTURY 21    Macao   
Century 21 Real Estate LLC    12658 M    12658 M CENTURY 21 & New House Design
   Macao    Century 21 Real Estate LLC    12659 M    12659 M CENTURY 21 & New
House Design    Macao    Century 21 Real Estate LLC    12660 M    12660 M
CENTURY 21 & Sign & Post Design    Macao    Century 21 Real Estate LLC    12662
M    12662 M CENTURY 21 & Sign & Post Design    Macao    Century 21 Real Estate
LLC    12663 M    12663 M CENTURY 21    Macedonia    Century 21 Real Estate LLC
   2005/862    13234 CENTURY 21 & New House Design    Macedonia    Century 21
Real Estate LLC    2005/863    13233

 

25



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURION    Malaysia    Century 21 Real Estate LLC    9201794    9201794
CENTURION    Malaysia    Century 21 Real Estate LLC    97018284    97018284
CENTURION    Malaysia    Century 21 Real Estate LLC    97018285    97018285
CENTURY 21    Malaysia    Century 21 Real Estate LLC    8804830    8804830
CENTURY 21    Malaysia    Century 21 Real Estate LLC    98001032    98001032
CENTURY 21 & New House Design    Malaysia    Century 21 Real Estate LLC   
8804829    8804829 CENTURY 21 & New House Design    Malaysia    Century 21 Real
Estate LLC    98001033    98001033 CENTURY 21 & Sign & Post Design    Malaysia
   Century 21 Real Estate LLC    91001718    91001718 CENTURY 21 Sign & Post
(color)    Malaysia    Century 21 Real Estate LLC    91004500    91004500
CENTURY 21 Sign Design    Malaysia    Century 21 Real Estate LLC    91001717   
91001717 CENTURY 21 Sign Design (color)    Malaysia    Century 21 Real Estate
LLC    9103818    9103818 CENTURY 21    Malta    Century 21 Real Estate LLC   
20260    20260 CENTURY 21 & New House Design    Malta    Century 21 Real Estate
LLC    20261    20261 CENTURY 21 & Sign & Post Design    Malta    Century 21
Real Estate LLC    20398    20398 CENTURY 21 & Sign Design    Malta    Century
21 Real Estate LLC    20399    20399 CENTURY 21    Mauritius    Century 21 Real
Estate LLC    MU/M/08/08584      CENTURY 21 & New Pitched Roof House Design   
Mauritius    Century 21 Real Estate LLC    MU/M/08/08585      CAREERTRAK   
Mexico    Century 21 Real Estate LLC    90128    384181 CASA ABIERTA    Mexico
   Century 21 Real Estate LLC    154195    483652 CENTURION    Mexico    Century
21 Real Estate LLC    119465    483935 CENTURION    Mexico    Century 21 Real
Estate LLC    119467    422142 CENTURY 21    Mexico    Century 21 Real Estate
LLC    47531    434652 CENTURY 21    Mexico    Century 21 Real Estate LLC   
52724    360990 CENTURY 21    Mexico    Century 21 Real Estate LLC    52726   
360991 CENTURY 21    Mexico    Century 21 Real Estate LLC    52727    360992
CENTURY 21    Mexico    Century 21 Real Estate LLC    52728    360993 CENTURY 21
   Mexico    Century 21 Real Estate LLC    77331    388000 CENTURY 21    Mexico
   Century 21 Real Estate LLC    117459    849730 CENTURY 21    Mexico   
Century 21 Real Estate LLC    117471    527091 CENTURY 21 & New House Design   
Mexico    Century 21 Real Estate LLC    97783    435000 CENTURY 21 & New House
Design    Mexico    Century 21 Real Estate LLC    117455    454485 CENTURY 21 &
New House Design    Mexico    Century 21 Real Estate LLC    117466    478179
CENTURY 21 & New House Design    Mexico    Century 21 Real Estate LLC    117479
   422506 CENTURY 21 & Old Design    Mexico    Century 21 Real Estate LLC   
77330    394015 CENTURY 21 & Old Design    Mexico    Century 21 Real Estate LLC
   160072    247331 CENTURY 21 & Sign & Post Design    Mexico    Century 21 Real
Estate LLC    107933    403696

 

26



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & Sign & Post Design    Mexico    Century 21 Real Estate LLC   
117470    420317 CENTURY 21 & Sign & Post Design    Mexico    Century 21 Real
Estate LLC    117473    423754 CENTURY 21 & Sign Design    Mexico    Century 21
Real Estate LLC    117467    420316 CENTURY 21 HOME IMPROVEMENTS    Mexico   
Century 21 Real Estate LLC    247361    524430 CENTURY 21 HOME IMPROVEMENTS   
Mexico    Century 21 Real Estate LLC    247362    549869 CENTURY 21 HOME
IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247363    546079 CENTURY
21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247364    524431
CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC    247365
   524432 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real Estate LLC
   247367    612100 CENTURY 21 HOME IMPROVEMENTS    Mexico    Century 21 Real
Estate LLC    247368    524433 PONGA SU CONFIANZA EN EL NUMERO UNO    Mexico   
Century 21 Real Estate LLC    119468    410948 PONGA SU CONFIANZA EN EL NUMERO
UNO    Mexico    Century 21 Real Estate LLC    119469    410949 SIGLO 21   
Mexico    Century 21 Real Estate LLC    52725    507194 SIGLO 21    Mexico   
Century 21 Real Estate LLC    117454    841573 SIGLO 21    Mexico    Century 21
Real Estate LLC    117465    659818 SIGLO 21    Mexico    Century 21 Real Estate
LLC    117472      SIGLO 21    Mexico    Century 21 Real Estate LLC    117474   
436004 VIP    Mexico    Century 21 Real Estate LLC    119472    527967 VIP   
Mexico    Century 21 Real Estate LLC    119473    428418 CENTURION    Monaco   
Century 21 Real Estate LLC    14083    01.22851 CENTURY 21    Monaco    Century
21 Real Estate LLC    11316    2R97.17947 CENTURY 21    Monaco    Century 21
Real Estate LLC    13115    00.21138 CENTURY 21 & New House Design    Monaco   
Century 21 Real Estate LLC    26756    06.25281 CENTURY 21 & Sign & Post Design
   Monaco    Century 21 Real Estate LLC    14180    92.14147 CENTURY 21 & Sign
Design    Monaco    Century 21 Real Estate LLC    14179    92.14146 SIECLE 21   
Monaco    Century 21 Real Estate LLC    13114    00.21137 VIP    Monaco   
Century 21 Real Estate LLC    14082    01.22850 CENTURY 21    Montenegro   
Century 21 Real Estate LLC    Z-1284/2000    46528 CENTURY 21 & New House Design
   Montenegro    Century 21 Real Estate LLC    Z-800/2006    53318 CENTURY 21   
Montserrat    Century 21 Real Estate LLC    1432    1432 CENTURY 21    Morocco
   Century 21 Real Estate LLC    75533    75533 CENTURY 21 & New House Design   
Morocco    Century 21 Real Estate LLC    75534    75534 CENTURY 21    Mozambique
   Century 21 Real Estate LLC    12675/2007      CENTURY 21    Netherlands
Antilles    Century 21 Real Estate LLC    D-600644    12451

 

27



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Netherlands Antilles    Century 21 Real Estate
LLC    D-300531    10146 CENTURY 21 & New House Design    Netherlands Antilles
   Century 21 Real Estate LLC    16277    01028 CENTURION    New Zealand   
Century 21 Real Estate LLC    211267    211267 CENTURION    New Zealand   
Century 21 Real Estate LLC    211268    211268 CENTURY 21    New Zealand   
Century 21 Real Estate LLC    113348    113348 CENTURY 21    New Zealand   
Century 21 Real Estate LLC    182993    182993 CENTURY 21    New Zealand   
Century 21 Real Estate LLC    192823    192823 CENTURY 21 & New House Design   
New Zealand    Century 21 Real Estate Corp    204877    204877 CENTURY 21 & New
House Design    New Zealand    Century 21 Real Estate LLC    204878    204878
CENTURY 21 & Old Sign Design    New Zealand    Century 21 Real Estate LLC   
192824    192824 CENTURY 21 & Old Sign Design    New Zealand    Century 21 Real
Estate LLC    192825    192825 CENTURY 21 & Sign & Post Design    New Zealand   
Century 21 Real Estate LLC    209832    209832 CENTURY 21 & Sign & Post Design
   New Zealand    Century 21 Real Estate LLC    209833    209833 CENTURY 21 &
Sign Design    New Zealand    Century 21 Real Estate LLC    209834    209834
CENTURY 21 & Sign Design    New Zealand    Century 21 Real Estate LLC    209835
   209835 CENTURY 21    Nicaragua    Century 21 Real Estate Corp    4327   
20120 CENTURY 21    Nicaragua    Century 21 Real Estate Corp    4419    20151
CENTURY 21 & New House Design    Nicaragua    Century 21 Real Estate Corp   
98-01044    38878 CC CENTURY 21 & New House Design    Nicaragua    Century 21
Real Estate Corp    2001/00773    51219 SIGLO 21    Nicaragua    Century 21 Real
Estate LLC    98-01046    38889 CC CENTURY 21    Nigeria    Century 21 Real
Estate Corp    TP 6465    55325 CENTURY 21    Nigeria    Century 21 Real Estate
LLC    13453      CENTURY 21    Nigeria    Century 21 Real Estate LLC    13455
     CENTURY 21 & New House Design    Nigeria    Century 21 Real Estate Corp   
TP 6466    55326 CENTURY 21 & New House Design    Nigeria    Century 21 Real
Estate LLC    13452      CENTURY 21 & New House Design    Nigeria    Century 21
Real Estate LLC    13454      ARHUNDRE 21    Norway    Century 21 Real Estate
LLC    905034    153820 CENTURY 21    Norway    Century 21 Real Estate LLC   
123490    102752 CENTURY 21 & New House Design    Norway    Century 21 Real
Estate LLC    906024    152873 CENTURY 21    Oman    Century 21 Real Estate LLC
   3373    3373 CENTURY 21    Oman    Century 21 Real Estate LLC    3374    3374
CENTURY 21 & New House Design    Oman    Century 21 Real Estate LLC    5144   
5144 CENTURY 21 & New House Design    Oman    Century 21 Real Estate LLC    5145
   5145 CENTURY 21 & Old Design    Oman    Century 21 Real Estate Corp    3371
   3371

 

28



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & Old Design    Oman    Century 21 Real Estate Corp    3372    3372
CENTURY 21    Pakistan    Century 21 Real Estate Corp    103018      CENTURY 21
   Pakistan    Century 21 Real Estate Corp    201865      CENTURY 21 & New House
Design    Pakistan    Century 21 Real Estate Corp    109017      CENTURY 21 &
New House Design    Pakistan    Century 21 Real Estate Corp    201864     
CENTURY 21    Panama    Century 21 Real Estate LLC    46721    46721 CENTURY 21
   Panama    Century 21 Real Estate LLC    46733    46733 CENTURY 21 & New House
Design    Panama    Century 21 Real Estate LLC    64716    64716 CENTURY 21 &
New House Design    Panama    Century 21 Real Estate LLC    64717    64717
CENTURY 21 & Sign & Post Design    Panama    Century 21 Real Estate LLC    64835
   64835 SIGLO 21    Panama    Century 21 Real Estate LLC    92979    92979
CAREERTRAK    Papua New Guinea    Century 21 Real Estate Corp    56409    56409
CENTURION    Papua New Guinea    Century 21 Real Estate LLC    58137    58137
CENTURION    Papua New Guinea    Century 21 Real Estate LLC    58138    58138
CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC    56203    56203
CENTURY 21    Papua New Guinea    Century 21 Real Estate LLC    56204    56204
CENTURY 21 & New House Design    Papua New Guinea    Century 21 Real Estate LLC
   56525    56525 CENTURY 21 & Sign & Post Design    Papua New Guinea    Century
21 Real Estate LLC    56956    56956 CENTURY 21 & Sign & Post Design    Papua
New Guinea    Century 21 Real Estate LLC    57047    57047 CENTURY 21 & Sign
Design    Papua New Guinea    Century 21 Real Estate LLC    56955    56955
CENTURY 21 & Sign Design    Papua New Guinea    Century 21 Real Estate LLC   
57046    57046 VIP    Papua New Guinea    Century 21 Real Estate Corp    58136
   58136 CENTURY 21    Paraguay    Century 21 Real Estate LLC    006295   
291160 CENTURY 21    Paraguay    Century 21 Real Estate LLC    006296    291159
CENTURY 21 & New House Design    Paraguay    Century 21 Real Estate LLC   
006293    291066 CENTURY 21 & New House Design    Paraguay    Century 21 Real
Estate LLC    006294    291065 SIGLO 21    Paraguay    Century 21 Real Estate
LLC    8978    211345 CENTURY 21    Peru    Century 21 Real Estate LLC    60156
   47487 CENTURY 21    Peru    Century 21 Real Estate LLC    60161    15048
CENTURY 21 & New House Design    Peru    Century 21 Real Estate LLC    60159   
15047 CENTURY 21 & New House Design    Peru    Century 21 Real Estate LLC   
60160    47813

 

29



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
SIGLO 21    Peru    Century 21 Real Estate LLC    164356    32792 CENTURY 21   
Philippines    Century 21 Real Estate LLC    4-2008-003528    4-2008-003528
CENTURY 21 & New House Design    Philippines    Century 21 Real Estate Corp   
4-1997-120725      CENTURY 21    Poland    Century 21 Real Estate LLC   
Z-237717    158490 CENTURY 21    Poland    Century 21 Real Estate LLC    89660
   68493 CENTURY 21 & New House Design    Poland    Century 21 Real Estate LLC
   Z-237716    158489 CENTURY 21 & New House Design    Poland    Century 21 Real
Estate LLC    117091    83480 CENTURY 21    Portugal    Century 21 Real Estate
LLC    190308    190308 CENTURY 21 & New House Design    Portugal    Century 21
Real Estate LLC    270646    270646 CENTURY 21 & New House Design    Portugal   
Century 21 Real Estate LLC    270647    270647 EM CASA COM A CENTURY 21   
Portugal    Century 21 Real Estate LLC    386229    386229 SECULO 21    Portugal
   Century 21 Real Estate LLC    261233    261233 SECULO 21    Portugal   
Century 21 Real Estate LLC    261234    261234 CENTURY 21    Puerto Rico   
Century 21 Real Estate Corp         45171 CENTURY 21 & New House Design   
Puerto Rico    Century 21 Real Estate Corp         45172 CENTURY 21 & Sign &
Post Design    Puerto Rico    Century 21 Real Estate Corp         7935 CENTURY
21    Qatar    Century 21 Real Estate LLC    21058    21058 CENTURY 21    Qatar
   Century 21 Real Estate LLC    21059    21059 CENTURY 21 & New House Design   
Qatar    Century 21 Real Estate LLC    21060    21060 CENTURY 21 & New House
Design    Qatar    Century 21 Real Estate LLC    21061    21061 CENTURY 21   
Romania    Century 21 Real Estate LLC    22820    16676 CENTURY 21 & New House
Design    Romania    Century 21 Real Estate LLC    200607307    92058 BEK 21 &
Design (in Cyrillic)    Russian Federation    Century 21 Real Estate LLC   
2006722911    359650 CENTURY 21    Russian Federation    Century 21 Real Estate
LLC    113589    88734 CENTURY 21 & New House Design    Russian Federation   
Century 21 Real Estate LLC    92010718    123932 CENTURY 21 & New House Design
(in Cyrillic)    Russian Federation    Century 21 Real Estate LLC    2006712394
   335154 CENTURY 21 (in Cyrillic)    Russian Federation    Century 21 Real
Estate LLC    2006712393    335961 CENTURY 21 COMMERCIAL & Design    Russian
Federation    Century 21 Real Estate LLC    2007724685    342552 CENTURY 21
COMMERCIAL & Design (in Cyrillic)    Russian Federation    Century 21 Real
Estate LLC    2007724687    342553 CENTURY 21 FINE HOMES & ESTATES & New Gate
Design    Russian Federation    Century 21 Real Estate LLC    2007724684   
342317

 

30



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in Cyrillic)    Russian
Federation    Century 21 Real Estate LLC    2007724686    342318 CENTURY 21   
Saudi Arabia    Century 21 Real Estate LLC    2808    83/17 CENTURY 21    Saudi
Arabia    Century 21 Real Estate LLC    136353      CENTURY 21 & New House
Design    Saudi Arabia    Century 21 Real Estate LLC    12952    241/14 CENTURY
21 & New House Design    Saudi Arabia    Century 21 Real Estate LLC    12953   
241/15 CENTURY 21    Serbia    Century 21 Real Estate LLC    Z-1284/2000   
46528 CENTURY 21 & New House Design    Serbia    Century 21 Real Estate LLC   
Z-800/2006    53318 CENTURION    Singapore    Century 21 Real Estate LLC    6349
   6349 CENTURION    Singapore    Century 21 Real Estate LLC    6350    6350
CENTURY 21    Singapore    Century 21 Real Estate LLC    1426    1426 CENTURY 21
   Singapore    Century 21 Real Estate LLC    75995    T75995F CENTURY 21 & New
House Design    Singapore    Century 21 Real Estate LLC    1427    1427 CENTURY
21 & New House Design    Singapore    Century 21 Real Estate LLC    8106   
T9008106I CENTURY 21 & Sign & Post Design    Singapore    Century 21 Real Estate
LLC    2378    2378 CENTURY 21 & Sign & Post Design    Singapore    Century 21
Real Estate LLC    2380    2380 CENTURY 21 & Sign Design    Singapore    Century
21 Real Estate LLC    2379    2379 CENTURY 21 & Sign Design (in series)   
Singapore    Century 21 Real Estate LLC    15210I    15210I CENTURY 21   
Slovakia    Century 21 Real Estate LLC    170452    170452 CENTURY 21    South
Africa    Century 21 Real Estate LLC    75/5357    75/5357 CENTURY 21    South
Africa    Century 21 Real Estate LLC    75/5356    75/5356 CENTURY 21    South
Africa    Century 21 Real Estate LLC    91/4114    91/4114 CENTURY 21 & New
House Design    South Africa    Century 21 Real Estate LLC    91/0141    91/0141
CENTURY 21 & New House Design    South Africa    Century 21 Real Estate LLC   
91/0140    91/0140 CENTURY 21 & New House Design (Black & Gold)    South Africa
   Century 21 Real Estate LLC    200700535    200700535 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700536
   200700536 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700537    200700537 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700538
   200700538 CENTURY 21 & New House Design (Black & Gold)    South Africa   
Century 21 Real Estate LLC    200700539    200700539 CENTURY 21 & New House
Design (Black & Gold)    South Africa    Century 21 Real Estate LLC    200700540
   200700540 CENTURY 21    Spain    Century 21 Real Estate LLC    800432   
800432 CENTURY 21    Spain    Century 21 Real Estate LLC    1946791    1946791
CENTURY 21    Spain    Century 21 Real Estate LLC    1946792    1946792

 

31



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & Design    Spain    Century 21 Real Estate LLC    1594972    1594972
CENTURY 21 & Design    Spain    Century 21 Real Estate LLC    1594973    1594973
CENTURY 21 BAHIA    Spain    Century 21 Real Estate LLC    2641550    2641550
VEINTE & UNO INMOBILIARIA    Spain    Century 21 Real Estate LLC    2042000   
2042000 CENTURY 21    Sri Lanka    Century 21 Real Estate Corp    71860    71860
CENTURY 21 & New House Design    Sri Lanka    Century 21 Real Estate Corp   
71861    71861 CENTURY 21    St. Lucia    Century 21 Real Estate LLC    2007/260
   260 CENTURY 21    St. Lucia    Century 21 Real Estate LLC    2007/258    258
CENTURY 21 & New House Design    St. Lucia    Century 21 Real Estate Corp   
104/91    104/91 CENTURY 21 & New House Design    St. Lucia    Century 21 Real
Estate LLC    2007/259    259 CENTURY 21    St. Vincent and the Grenadines   
Century 21 Real Estate LLC         3 of 1998 CENTURY 21 & New House Design   
St. Vincent and the Grenadines    Century 21 Real Estate LLC         4 of 1998
CENTURY 21    Suriname    Century 21 Real Estate LLC    16558    16558 CENTURY
21 & New House Design    Suriname    Century 21 Real Estate LLC    15910   
15910 ARHUNDRADE 21    Sweden    Century 21 Real Estate LLC    90-2278    242489
CENTURY 21    Sweden    Century 21 Real Estate LLC    75-4254    156766 CENTURY
21 & New House Design    Sweden    Century 21 Real Estate LLC    91-00141   
236989 SEKEL 21    Sweden    Century 21 Real Estate LLC    90-2277    242488
CAREERTRAK    Switzerland    Century 21 Real Estate LLC    4300/1990.6    383143
CAREERTRAK    Switzerland    Century 21 Real Estate LLC    16210/1993.8   
405632 CENTURION    Switzerland    Century 21 Real Estate LLC    4879/1991.6   
396770 CENTURY 21    Switzerland    Century 21 Real Estate LLC    1621/1993.0   
405633 CENTURY 21    Switzerland    Century 21 Real Estate LLC    4254/75   
279690 CENTURY 21 & New House Design    Switzerland    Century 21 Real Estate
LLC    134/1991.2    390456 CENTURY 21 & New House Design    Switzerland   
Century 21 Real Estate LLC    1622/1993.1    405850 CENTURY 21 & New House
Design in Rectangle    Switzerland    Century 21 Real Estate LLC    1713/1991.1
   388098 CENTURY 21 & Sign & Post Design    Switzerland    Century 21 Real
Estate LLC    1714/1991.3    388099 JAHRHUNDERT 21    Switzerland    Century 21
Real Estate LLC    6744/1990.8    391692 SECOLO 21    Switzerland    Century 21
Real Estate LLC    6745/1990.0    391693 SIECLE 21    Switzerland    Century 21
Real Estate LLC    379729    379729 VIP    Switzerland    Century 21 Real Estate
LLC    4880/1990.2    391576 CENTURION    Taiwan    Century 21 Real Estate LLC
   83-037517    75126 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037515    73356 CENTURION    Taiwan    Century 21 Real Estate LLC   
83-037514    678042 CENTURY 21    Taiwan    Century 21 Real Estate LLC   
83-043311    675135

 

32



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21    Taiwan    Century 21 Real Estate LLC    83-043310    675129
CENTURY 21    Taiwan    Century 21 Real Estate LLC    74-2073    18204 CENTURY
21    Taiwan    Century 21 Real Estate LLC    74-2072    17933 CENTURY 21   
Taiwan    Century 21 Real Estate LLC    74-2071    300696 CENTURY 21 & New House
Design    Taiwan    Century 21 Real Estate LLC    83-037508    75131 CENTURY
21 & New House Design    Taiwan    Century 21 Real Estate LLC    83-037506   
72852 CENTURY 21 & New House Design    Taiwan    Century 21 Real Estate LLC   
83-037505    678086 CENTURY 21 & New House Design (with Chinese)    Taiwan   
Century 21 Real Estate LLC    82-005443    66001 CENTURY 21 & Sign & Post Design
   Taiwan    Century 21 Real Estate LLC    83-037513    75133 CENTURY 21 &
Sign & Post Design    Taiwan    Century 21 Real Estate LLC    83-037512    72854
CENTURY 21 & Sign & Post Design    Taiwan    Century 21 Real Estate LLC   
83-037511    678088 CENTURY 21 & Sign Design    Taiwan    Century 21 Real Estate
LLC    83-037510    75132 CENTURY 21 & Sign Design    Taiwan    Century 21 Real
Estate LLC    83-037508    678087 CENTURY 21 & Sign Design    Taiwan    Century
21 Real Estate LLC    83-035709    72853 CENTURY 21 (in Chinese)    Taiwan   
Century 21 Real Estate LLC    82-005441    65970 CENTURY 21 FINE HOMES & ESTATES
   Taiwan    Century 21 Real Estate LLC    097012157    1361382 CENTURY 21 FINE
HOMES & ESTATES & New Gate Design 2008    Taiwan    Century 21 Real Estate LLC
   097012158    1361383 CENTURY 21 FINE HOMES & ESTATES & New Gate Design 2008
in Chinese    Taiwan    Century 21 Real Estate LLC    097019804    1361429
CENTURY 21 REAL ESTATE (in Chinese)    Taiwan    Century 21 Real Estate LLC   
86-040886    104270 CENTURY 21 REAL ESTATE (in Chinese)    Taiwan    Century 21
Real Estate LLC    86-040885    104269 CENTURY 21 REAL ESTATE (in Chinese)   
Taiwan    Century 21 Real Estate LLC    86-040884    104268 VIP    Taiwan   
Century 21 Real Estate LLC    83-037519    75127 CENTURY 21    Tanganyika   
Century 21 Real Estate LLC    20794    20794 CENTURY 21 & New House Design   
Tanganyika    Century 21 Real Estate LLC    20800    20800 CENTURY 21    Tangier
   Century 21 Real Estate LLC    18559    18559 CENTURY 21 & Design    Tangier
   Century 21 Real Estate LLC    18560    18560 CENTURY 21    Thailand   
Century 21 Real Estate LLC    225528    BOR 238 CENTURY 21    Thailand   
Century 21 Real Estate LLC    381964    Khor121654 CENTURY 21 & Design   
Thailand    Century 21 Real Estate LLC    225529    BOR 237 CENTURY 21 & Design
   Thailand    Century 21 Real Estate LLC    438249    Khor130034 CENTURY 21   
Trinidad and Tobago    Century 21 Real Estate LLC    24404    24404 CENTURY 21
   Trinidad and Tobago    Century 21 Real Estate LLC    24405    24405

 

33



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21 & New House Design    Trinidad and Tobago    Century 21 Real Estate
LLC    19582    19582 CENTURY 21 & New House Design    Trinidad and Tobago   
Century 21 Real Estate LLC    24402    24402 CENTURY 21 & New House Design   
Trinidad and Tobago    Century 21 Real Estate LLC    24403    24403 CENTURY 21
   Tunisia    Century 21 Real Estate LLC    EE082993      CENTURY 21    Tunisia
   Century 21 Real Estate LLC    EE00.2178    EE00.2178 CENTURY 21 & New House
Design    Tunisia    Century 21 Real Estate LLC    EE00.2179    EE00.2179
CENTURY 21 & New Pitched Roof House Design    Tunisia    Century 21 Real Estate
LLC    EE082994      CENTURY 21    Turkey    Century 21 Real Estate LLC    1897
   176890 CENTURY 21    Turkey    Century 21 Real Estate LLC    14216    112956
CENTURY 21 & New House Design    Turkey    Century 21 Real Estate LLC    1898   
169560 CENTURY 21 & New House Design    Turkey    Century 21 Real Estate LLC   
55782    130768 CENTURY 21    Turks and Caicos Islands    Century 21 Real Estate
LLC    10564    10564 CENTURY 21    Turks and Caicos Islands    Century 21 Real
Estate LLC    12406    12406 CENTURY 21 & New House Design    Turks and Caicos
Islands    Century 21 Real Estate LLC    11179    11179 CENTURY 21 & New House
Design    Turks and Caicos Islands    Century 21 Real Estate LLC    12407   
12407 CENTURY 21 & Sign & Post Design (Gold & Brown)    Turks and Caicos Islands
   Century 21 Real Estate Corp    015143    15143 CENTURY 21 & Sign & Post
Design (Gold & Brown)    Turks and Caicos Islands    Century 21 Real Estate Corp
   015144    15144 BEK 21    Ukraine    Century 21 Real Estate LLC    200612009
   91129 BEK 21 & Design    Ukraine    Century 21 Real Estate LLC    200612008
   91130 CENTURY 21    Ukraine    Century 21 Real Estate LLC    200516000   
82406 CENTURY 21 & New House Design    Ukraine    Century 21 Real Estate LLC   
200515998    79671 CENTURY 21 & New House Design (in Cyrillic)    Ukraine   
Century 21 Real Estate LLC    200606808    88523 CENTURY 21 & New House Design
(in Ukranian)    Ukraine    Century 21 Real Estate LLC    200606802    85723
CENTURY 21 (in Cyrillic)    Ukraine    Century 21 Real Estate LLC    200606809
   88524 CENTURY 21 (in Ukranian)    Ukraine    Century 21 Real Estate LLC   
200606804    85724 CENTURY 21 COMMERCIAL & Design    Ukraine    Century 21 Real
Estate LLC    M200713312    98001 CENTURY 21 COMMERCIAL & Design (in Cyrillic)
   Ukraine    Century 21 Real Estate LLC    M200713316    98003 CENTURY 21 FINE
HOMES & ESTATES & New Gate Design    Ukraine    Century 21 Real Estate LLC   
M200713311    98000 CENTURY 21 FINE HOMES & ESTATES & New Gate Design (in
Cyrillic)    Ukraine    Century 21 Real Estate LLC    M200713314    98002

 

34



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21    United Arab Emirates    Century 21 Real Estate LLC    30183   
22616 CENTURY 21    United Arab Emirates    Century 21 Real Estate LLC    37513
   28176 CENTURY 21 & New House Design    United Arab Emirates    Century 21
Real Estate LLC    37514    30595 CENTURY 21 & New House Design    United Arab
Emirates    Century 21 Real Estate LLC    37515    28189 CENTURION    United
Kingdom    Century 21 Real Estate LLC    1469923    1469923 CENTURION    United
Kingdom    Century 21 Real Estate LLC    1469924    1469924 CENTURY 21    United
Kingdom    Century 21 Real Estate LLC    1062225    1062225 CENTURY 21    United
Kingdom    Century 21 Real Estate LLC    1274764    1274764 CENTURY 21    United
Kingdom    Century 21 Real Estate LLC    1274765    1274765 CENTURY 21    United
Kingdom    Century 21 Real Estate LLC    1274766    1274766 CENTURY 21 & New
House Design    United Kingdom    Century 21 Real Estate LLC    1453968   
1453968 CENTURY 21 & New House Design    United Kingdom    Century 21 Real
Estate LLC    1453969    1453969 CENTURY 21 & Sign & Post Design    United
Kingdom    Century 21 Real Estate LLC    1459099    B1459099 CENTURY 21 & Sign
Design    United Kingdom    Century 21 Real Estate LLC    1459101    B1459101
SIGLO 21    United Kingdom    Century 21 Real Estate LLC    2161639    2161639
SIGLO 21    United Kingdom    Century 21 Real Estate LLC    2173509    2173509
21ST CENTURY CASUALTY & Design    United States    Century 21 Real Estate LLC   
75721880    2700705 21ST CENTURY INSURANCE & Design    United States    Century
21 Real Estate LLC    75721881    3298401 21ST CENTURY INSURANCE & Design   
United States    Century 21 Real Estate LLC    76181517    3060562 eGreetings   
United States    TM ACQUISITION CORP.           CENTURY 21    Uruguay    Century
21 Real Estate LLC    294114    294114 CENTURY 21    Uruguay    Century 21 Real
Estate LLC    315904    315904 CENTURY 21 & New House Design    Uruguay   
Century 21 Real Estate LLC    240868    354160 SIGLO 21    Uruguay    Century 21
Real Estate LLC    302.999    394986 CENTURY 21 & New House Design    Venezuela
   Century 21 Real Estate Corp    13080-97    12130 CENTURY 21 (CENTURIA 21)   
Venezuela    Century 21 Real Estate Corp    343-94    2667 SIGLO 21    Venezuela
   Century 21 Real Estate Corp    10993-98      SIGLO 21 BIENES RAICES & Design
   Venezuela    Century 21 Real Estate Corp    1535-98    13019 CENTURY 21   
Viet Nam    Century 21 Real Estate LLC    29 552    24819

 

35



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENTURY 21    Viet Nam    Century 21 Real Estate LLC    4 2001 00266    40746
CENTURY 21 & New House Design    Viet Nam    Century 21 Real Estate LLC    29
553    24820 CENTURY 21 & New House Design    Viet Nam    Century 21 Real Estate
LLC    4 2001 00267    40747 CENTURY 21    Virgin Islands (British)    Century
21 Real Estate LLC         1822 CENTURY 21 & New House Design    Virgin Islands
(British)    Century 21 Real Estate LLC         1823 CENTURY 21    West Bank   
Century 21 Real Estate LLC    5937    5937 CENTURY 21 & New House Design    West
Bank    Century 21 Real Estate LLC    5935    5935 CENTURY 21 (in Arabic)   
West Bank    Century 21 Real Estate LLC    5936    5936 CENTURY 21    Zanzibar
   Century 21 Real Estate LLC    70/89    92/93 CENTURY 21 & New House Design   
Zanzibar    Century 21 Real Estate LLC    142/90    182/93

Note - Century 21 Real Estate Corporation changed its name to Century 21 Real
Estate LLC in December 2004. The change of name has either been recorded or
filed for recordal in most, if not all, of the countries. The owner name in our
database does not change until we receive confirmation that the recordal is
complete. Unless the recordal does not incur additional expense, the name change
will not be recorded against the CENTURY 21 & Old Design or CENTURY 21 & Old
Sign Design marks since they will not be renewed.

Coldwell Banker Canada Operations ULC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
EVERY DAY UNTIL IT’S SOLD    Canada    Coldwell Banker Canada Operations ULC   
0810410    473534 ULTIMATE RELOCATION SERVICES    Canada    Coldwell Banker
Canada Operations ULC    1130378    634191 WE KEEP OUR PROMISES, OR YOU DON’T
KEEP US    Canada    Coldwell Banker Canada Operations ULC    0837396    485716

 

36



--------------------------------------------------------------------------------

ERA Franchise Systems LLC

(formerly ERA Franchise Systems, Inc.)

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA    Albania    ERA Franchise Systems, Inc.    AL-M-05-00413    10841 ERA &
New House Design    Albania    ERA Franchise Systems, Inc.    AL-M-05-00415   
10843 ERA    Algeria    ERA Franchise Systems, Inc.    051197    069735 ERA &
New House Design (black on white)    Algeria    ERA Franchise Systems, Inc.   
051198    069736 ERA    Andorra    ERA Franchise Systems, Inc.    20920    22553
ERA & New House Design (black on white)    Andorra    ERA Franchise Systems,
Inc.    20921    22557 ERA & New House Design (color)    Andorra    ERA
Franchise Systems, Inc.    20932    22635 ERA & New House Design (series of 3)
   Anguilla    ERA Franchise Systems, Inc.    3012    3012 ERA    Antigua and
Barbuda    ERA Franchise Systems, Inc.    1978    1978 ERA & New House Design
(series of 3)    Antigua and Barbuda    ERA Franchise Systems, Inc.    1981   
1981 ERA    Argentina    ERA Franchise Systems, Inc.    2730940    2259534 ERA
   Argentina    ERA Franchise Systems, Inc.    2730941    2259559 ERA & New
House Design    Argentina    ERA Franchise Systems, Inc.    2730942    2259537
ERA & New House Design    Argentina    ERA Franchise Systems, Inc.    2730943   
2259556 ERA    Aruba    ERA Franchise Systems LLC    IM980420.28    19134 ERA &
New House Design    Aruba    ERA Franchise Systems LLC    IM980420.27    19133
ERA    Australia    ERA Franchise Systems, Inc.    389378    389378 ERA   
Australia    ERA Franchise Systems, Inc.    613949    613949 ERA    Australia   
ERA Franchise Systems, Inc.    614060    614060 ERA & New House Design (series
of 2)    Australia    ERA Franchise Systems, Inc.    734308    734308 ERA & Old
House, Circle Design    Australia    ERA Franchise Systems, Inc.    389379   
389379 ERA & Old House, Circle Design    Australia    ERA Franchise Systems,
Inc.    614146    614146 ERA & Old House, Circle Design    Australia    ERA
Franchise Systems, Inc.    614147    614147 TEAM ERA    Australia    ERA
Franchise Systems, Inc.    613952    613952 TEAM ERA    Australia    ERA
Franchise Systems, Inc.    613953    613953 ERA & New House Design    Austria   
ERA Franchise Systems, Inc.    4684/97    172178 ERA    Azerbaijan    ERA
Franchise Systems LLC    20081822      ERA & New House Design    Azerbaijan   
ERA Franchise Systems LLC    20081821      ERA    Bahamas    ERA Franchise
Systems, Inc.    20611    20611 ERA & Design    Bahamas    ERA Franchise
Systems, Inc.    20596    20596 ERA    Bahrain    ERA Franchise Systems, Inc.   
42829    42829 ERA    Bahrain    ERA Franchise Systems, Inc.    42830    42830
ERA & New House Design (color)    Bahrain    ERA Franchise Systems, Inc.   
42831    42831

 

37



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & New House Design (color)    Bahrain    ERA Franchise Systems, Inc.   
42832    42832 ERA    Barbados    ERA Franchise Systems, Inc.    NA    8113157
ERA    Barbados    ERA Franchise Systems, Inc.    NA    81/13156 ERA & New House
Design (black on white)    Barbados    ERA Franchise Systems, Inc.    NA   
8113154 ERA & New House Design (black on white)    Barbados    ERA Franchise
Systems, Inc.    NA    81/13155 ERA    Belize    ERA Franchise Systems, Inc.   
3175.05    3175.05 ERA & New House Design (black on white)    Belize    ERA
Franchise Systems, Inc.    3174.05    3174.05 AMSTERDAM ERA MAKELAARS    Benelux
   ERA Franchise Systems, Inc.    1109584    799660 ERA & New House Design
(white on black)    Benelux    ERA Franchise Systems, Inc.    888757    607767
ERA & Old House, Circle Design    Benelux    ERA Franchise Systems, Inc.   
767096    506289 ERA & Sign & Post Design    Benelux    ERA Franchise Systems,
Inc.    618741    618741 ERA AMSTERDAM    Benelux    ERA Franchise Systems, Inc.
   1109585    799661 ERA MAKELAAR OPEN HUIZEN ROUTE & Design    Benelux    ERA
Franchise Systems, Inc.    1067707    766494 ERA MAKELAARS AMSTERDAM    Benelux
   ERA Franchise Systems, Inc.    1109265    811386 ERA    Bermuda    ERA
Franchise Systems LLC    34365    34365 ERA    Bermuda    ERA Franchise Systems
LLC    48873      ERA    Bermuda    ERA Franchise Systems LLC    48874     
ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48875     
ERA & New House Design    Bermuda    ERA Franchise Systems LLC    48876     
ERA & New House Design (black on white)    Bermuda    ERA Franchise Systems LLC
   34366    34366 ERA    Bolivia    ERA Franchise Systems LLC    272809      ERA
   Bolivia    ERA Franchise Systems LLC    272909      ERA & New House Design   
Bolivia    ERA Franchise Systems LLC    273009      ERA & New House Design   
Bolivia    ERA Franchise Systems LLC    273109      ERA    Bosnia and
Herzegovina    ERA Franchise Systems, Inc.    BAZ059324A      ERA & New House
Design    Bosnia and Herzegovina    ERA Franchise Systems, Inc.    BAZ059323A   
  ERA    Brazil    ERA Franchise Systems LLC    830172475      ERA    Brazil   
ERA Franchise Systems LLC    830176411      ERA & New House Design    Brazil   
ERA Franchise Systems LLC    830172521      ERA & New House Design    Brazil   
ERA Franchise Systems LLC    830176403      ERA & Old House Design    Brazil   
ERA Franchise Systems, Inc.    819488011    819488011 ERA & New House Design
(black on white)    Brunei Darussalam    ERA Franchise Systems, Inc.   
BRU/28160    25588 ERA    Bulgaria    ERA Franchise Systems, Inc.    82714     
ERA & New House Design (black on white)    Bulgaria    ERA Franchise Systems,
Inc.    82715      ERA & New House Design (color)    Bulgaria    ERA Franchise
Systems, Inc.    82716     

 

38



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA    Cambodia    ERA Franchise Systems, Inc.    13156    12854 ERA    Cambodia
   ERA Franchise Systems, Inc.    13157    12855 ERA & New House Design   
Cambodia    ERA Franchise Systems, Inc.    12606    12665 ERA & New House Design
   Cambodia    ERA Franchise Systems, Inc.    12607    12666 ERA    Canada   
ERA Franchise Systems LLC    502174    297534 ERA    Canada    ERA Franchise
Systems LLC    505554    289140 ERA & New House Design    Canada    ERA
Franchise Systems LLC    1277797      ERA & Old House, Circle Design    Canada
   ERA Franchise Systems LLC    408381    249498 ERA & Old House, Circle Design
   Canada    ERA Franchise Systems LLC    505555    296842 ERA    Cayman Islands
   ERA Franchise Systems, Inc.         1584675 ERA & New House Design (series of
3)    Cayman Islands    ERA Franchise Systems, Inc.         2132336 ERA    Chile
   ERA Franchise Systems LLC    872770      ERA    Chile    ERA Franchise
Systems LLC    872771      ERA & New House Design    Chile    ERA Franchise
Systems LLC    871841      ERA & New House Design    Chile    ERA Franchise
Systems LLC    871842      ERA    China (People’s Republic)    ERA Franchise
Systems, Inc.    9900119491    1512620 ERA & New House Design (black on white)
   China (People’s Republic)    ERA Franchise Systems, Inc.    9900119489   
1512612 ERA (new house design)    China (People’s Republic)    ERA Franchise
Systems, Inc.    9900119490    1487627 ERA    Colombia    ERA Franchise Systems
LLC    01 00174    285870 ERA    Colombia    ERA Franchise Systems LLC    95
41908    287103 ERA & New House Design (black on white)    Colombia    ERA
Franchise Systems LLC    98 0511    275576 ERA & New House Design (black on
white)    Colombia    ERA Franchise Systems LLC    98 22226    275305 ERA & Old
House, Circle Design    Colombia    ERA Franchise Systems, Inc.    95 41907   
292845 ERA    Costa Rica    ERA Franchise Systems, Inc.    80449    80449 ERA   
Costa Rica    ERA Franchise Systems, Inc.    80451    80451 ERA & Old House,
Circle Design    Costa Rica    ERA Franchise Systems, Inc.    80450    80450 ERA
REAL ESTATE & New House Design (in color)    Costa Rica    ERA Franchise
Systems, Inc.    2002-006229    138005 ERA    Croatia    ERA Franchise Systems,
Inc.    20051765    20051765 ERA & New House Design    Croatia    ERA Franchise
Systems, Inc.    20051766    20051766 ERA & New House Design    Czech Republic
   ERA Franchise Systems LLC    145439    227727 ERA    Denmark    ERA Franchise
Systems LLC    01389/98    2000 0031 ERA & New House Design    Denmark    ERA
Franchise Systems LLC    01390/98    2000 0032 ERA    Dominica    ERA Franchise
Systems, Inc.    99181888    93/98

 

39



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & Design (new design)    Dominica    ERA Franchise Systems, Inc.    99181887
   92/98 ERA    Dominican Republic    ERA Franchise Systems LLC         98235
ERA    Dominican Republic    ERA Franchise Systems LLC    98036562    99422
ERA & New House Design    Dominican Republic    ERA Franchise Systems LLC   
98036563    99417 ERA (and design)    Dominican Republic    ERA Franchise
Systems LLC         98236 ERA    Ecuador    ERA Franchise Systems, Inc.    58777
   30597 ERA    Ecuador    ERA Franchise Systems, Inc.    58780    30697 ERA &
New House Design    Ecuador    ERA Franchise Systems, Inc.    180790    2814-07
ERA & New House Design    Ecuador    ERA Franchise Systems, Inc.    180791   
2815-07 ERA & Old House Design    Ecuador    ERA Franchise Systems, Inc.   
58776    30497 ERA & Old House Design    Ecuador    ERA Franchise Systems, Inc.
   58779    1231 ERA    Egypt    ERA Franchise Systems, Inc.    161968    161968
ERA    Egypt    ERA Franchise Systems, Inc.    161969    161969 ERA & New House
Design    Egypt    ERA Franchise Systems, Inc.    161970    161970 ERA & New
House Design    Egypt    ERA Franchise Systems, Inc.    161971    161971 ERA   
El Salvador    ERA Franchise Systems, Inc.    20050065387    216 Book 54 ERA   
El Salvador    ERA Franchise Systems, Inc.    20050065390    94 Book 52 ERA &
New House Design (black on white)    El Salvador    ERA Franchise Systems, Inc.
   20050065383    220 Book 54 ERA & New House Design (black on white)    El
Salvador    ERA Franchise Systems, Inc.    20050065384    87 Book 52 ERA   
European Community    ERA Franchise Systems LLC    4575379    4575379 ERA   
European Community    ERA Franchise Systems LLC    538421    538421 ERA & New
House Design (color)    European Community    ERA Franchise Systems LLC   
4575361    4575361 ERA & New House Design (white on black)    European Community
   ERA Franchise Systems LLC    782995    782995 ERA    Finland    ERA Franchise
Systems, Inc.    T199800268    219819 ERA & New House Design    Finland    ERA
Franchise Systems, Inc.    T199800269    219820 ERA & New House Design (black on
white)    France    ERA Franchise Systems, Inc.    97686901    97686901 ERA &
New House Design (color)    France    ERA Franchise Systems, Inc.    97686900   
97686900 ERA & New House Design (white on black)    France    ERA Franchise
Systems, Inc.    97667132    97667132 ERA & New House Design    Germany    ERA
Franchise Systems, Inc.    39721035.3    39721035 ERA    Ghana    ERA Franchise
Systems LLC           ERA & New House Design    Ghana    ERA Franchise Systems
LLC           ERA    Gibraltar    ERA Franchise Systems LLC    9332    9332
ERA & New House Design (series of 3)    Gibraltar    ERA Franchise Systems LLC
   9331    9331 ERA    Greece    ERA Franchise Systems LLC    136042   
136042/98 ERA & New House Design    Greece    ERA Franchise Systems LLC   
136043    136043/98

 

40



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA    Grenada    ERA Franchise Systems, Inc.    87/1998    87/1998 ERA & New
House Design (in series)    Grenada    ERA Franchise Systems, Inc.    88/1998   
88/1998 ERA    Guatemala    ERA Franchise Systems LLC    6145      ERA   
Guatemala    ERA Franchise Systems, Inc.    4150    141018 ERA & New House
Design    Guatemala    ERA Franchise Systems LLC    6146      ERA & New House
Design (black on white)    Guatemala    ERA Franchise Systems, Inc.    4149   
140849 ERA    Guyana    ERA Franchise Systems LLC    23370A      ERA & New House
Design    Guyana    ERA Franchise Systems LLC    23334A      ERA    Haiti    ERA
Franchise Systems LLC    371-T    388 Reg. 162 ERA    Haiti    ERA Franchise
Systems LLC    372-T    389 Reg. 162 ERA & New House Design    Haiti    ERA
Franchise Systems LLC    373-T    369 Reg. 163 ERA & New House Design    Haiti
   ERA Franchise Systems LLC    374-T    370 Reg. 163 ERA    Honduras    ERA
Franchise Systems LLC    4726/98    5057 ERA    Honduras    ERA Franchise
Systems LLC    4727/98    102510 ERA & Design    Honduras    ERA Franchise
Systems LLC    4610/98    5068 ERA & New House Design (black on white)   
Honduras    ERA Franchise Systems LLC    4614/98    104867 ERA & Design    Hong
Kong    ERA Franchise Systems, Inc.    14652/92    4256/95 ERA & New House
Design (black on white)    Hong Kong    ERA Franchise Systems, Inc.    3804/97
   199901582 ERA & New House Design (series of 2)    Hong Kong    ERA Franchise
Systems, Inc.    7896/97    199810953 ERA    India    ERA Franchise Systems,
Inc.    1290397    1290397 ERA    India    ERA Franchise Systems LLC    1580017
     ERA & New House Design    India    ERA Franchise Systems, Inc.    01309561
   1309561 ERA & New House Design    India    ERA Franchise Systems LLC   
1580018      ERA    Indonesia    ERA Franchise Systems LLC    14416   
IDM000048946 ERA    Indonesia    ERA Franchise Systems LLC    14417   
IDM000048950 ERA    Indonesia    ERA Franchise Systems LLC    14418   
IDM000048951 ERA    Indonesia    ERA Franchise Systems LLC    14419   
IDM000048952 ERA & New House Design (color)    Indonesia    ERA Franchise
Systems LLC    11737    IDM000149589 ERA & Old House, Circle Design    Indonesia
   ERA Franchise Systems LLC    14420    IDM000048948 ERA & Old House, Circle
Design    Indonesia    ERA Franchise Systems LLC    14421    IDM000046993 ERA &
Old House, Circle Design    Indonesia    ERA Franchise Systems LLC    14422   
IDM000048949 ERA & Old House, Circle Design    Indonesia    ERA Franchise
Systems LLC    14423    IDM000048947 ERA & Old House, Circle Design    Indonesia
   ERA Franchise Systems LLC    168861    IDM000042824 ERA    Ireland    ERA
Franchise Systems LLC    98/1442    213581 ERA & New House Design    Ireland   
ERA Franchise Systems LLC    98/1443    213604 ERA    Israel    ERA Franchise
Systems, Inc.    106137    106137 ERA & New House Design (black on white)   
Israel    ERA Franchise Systems, Inc.    112398    112398

 

41



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & New House Design (white on black)    Italy    ERA Franchise Systems, Inc.
   RM97C004101    783703 ERA & Old House, Circle Design    Italy    ERA
Franchise Systems, Inc.    RM91C002238    612993 ERA    Jamaica    ERA Franchise
Systems, Inc.    162603    36774 ERA    Jamaica    ERA Franchise Systems, Inc.
   41297    41297 ERA & Design    Jamaica    ERA Franchise Systems, Inc.   
162604    36783 ERA    Japan    ERA Franchise Systems LLC    88513/93    3337980
ERA    Japan    ERA Franchise Systems LLC    88514/1993    3287800 ERA & New
House Design    Japan    ERA Franchise Systems LLC    28049/1997    4240288 ERA
   Jordan    ERA Franchise Systems, Inc.    79187    79187 ERA    Jordan    ERA
Franchise Systems, Inc.    79188    79188 ERA & New House Design    Jordan   
ERA Franchise Systems, Inc.    79191    79191 ERA & New House Design    Jordan
   ERA Franchise Systems, Inc.    79192    79192 ERA    Kazakhstan    ERA
Franchise Systems LLC    45549      ERA & New House Design    Kazakhstan    ERA
Franchise Systems LLC    45548      ERA & New House Design (color)    Korea,
Republic of    ERA Franchise Systems LLC    11635/97    0050945 ERA    Kosovo   
ERA Franchise Systems LLC    2539      ERA & New House Design    Kosovo    ERA
Franchise Systems LLC    2538      ERA    Kuwait    ERA Franchise Systems, Inc.
   70260    59155 ERA    Kuwait    ERA Franchise Systems, Inc.    72481    61063
ERA & New House Design    Kuwait    ERA Franchise Systems, Inc.    70261   
59156 ERA & New House Design    Kuwait    ERA Franchise Systems, Inc.    72482
   61064 ERA    Laos    ERA Franchise Systems, Inc.    7325    7363 ERA    Laos
   ERA Franchise Systems, Inc.    7325    7363 ERA & New House Design    Laos   
ERA Franchise Systems, Inc.    7326    7364 ERA & New House Design    Laos   
ERA Franchise Systems, Inc.    7326    7364 ERA & New House Design (black on
white)    Latvia    ERA Franchise Systems LLC    M-99-1240    M47436 ERA   
Lebanon    ERA Franchise Systems, Inc.    95533    95533 ERA & New House Design
   Lebanon    ERA Franchise Systems, Inc.    95534    95534 ERA    Libya    ERA
Franchise Systems, Inc.    5186      ERA    Libya    ERA Franchise Systems, Inc.
   5187      ERA & New House Design    Libya    ERA Franchise Systems, Inc.   
5188      ERA & New House Design    Libya    ERA Franchise Systems, Inc.    5189
     ERA    Liechtenstein    ERA Franchise Systems, Inc.    013766    13766
ERA & New House Design    Liechtenstein    ERA Franchise Systems, Inc.    013767
   13767 ERA & New House Design (black on white)    Lithuania    ERA Franchise
Systems LLC    99-1695    40601 ERA    Macedonia    ERA Franchise Systems, Inc.
   2005/928    13232 ERA & New House Design    Macedonia    ERA Franchise
Systems, Inc.    2005/931    13231 ERA    Malaysia    ERA Franchise Systems LLC
   08002708      ERA    Malaysia    ERA Franchise Systems LLC    08002709     
ERA & New House Design    Malaysia    ERA Franchise Systems LLC    99/226   
99000226 ERA & New House Design (black on white)    Malaysia    ERA Franchise
Systems LLC    97012663    97012663

 

42



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & Old House, Circle Design    Malaysia    ERA Franchise Systems, Inc.   
91/1152    91001152 ERA Old House, Circle Design    Malaysia    ERA Franchise
Systems LLC    M91025    91025 ERA    Mauritius    ERA Franchise Systems LLC   
MU/M/08/08707      ERA & New House Design    Mauritius    ERA Franchise Systems
LLC    MU/M/08/08536      ERA    Mexico    ERA Franchise Systems, Inc.    796173
   987713 ERA & New House Design (black on white)    Mexico    ERA Franchise
Systems, Inc.    837793    1023942 ERA & New House Design    Monaco    ERA
Franchise Systems, Inc.    021010    9920833 ERA    Montenegro    ERA Franchise
Systems LLC    Z-903/08      ERA & New House Design    Montenegro    ERA
Franchise Systems LLC    Z-904/08      ERA    Montserrat    ERA Franchise
Systems, Inc.         1463 ERA & New House Design (in series)    Montserrat   
ERA Franchise Systems, Inc.         1464 ERA    Morocco    ERA Franchise
Systems, Inc.    92690    92690 ERA    Morocco    ERA Franchise Systems, Inc.   
92691    92691 ERA    Morocco    ERA Franchise Systems, Inc.    95010    95010
ERA    Morocco    ERA Franchise Systems, Inc.    95011    95011 ERA & New House
Design (color)    Morocco    ERA Franchise Systems, Inc.    92692    92692 ERA &
New House Design (color)    Morocco    ERA Franchise Systems, Inc.    92693   
92693 ERA & New House Design (color)    Morocco    ERA Franchise Systems, Inc.
   95012    95012 ERA & New House Design (color)    Morocco    ERA Franchise
Systems, Inc.    95013    95013 ERA    Myanmar    ERA Franchise Systems, Inc.   
4/23/2000    4/23/2000 ERA    Myanmar    ERA Franchise Systems, Inc.   
4/23/2000    4/23/2000 ERA (and design)    Myanmar    ERA Franchise Systems,
Inc.    4/22/2000    4/22/2000 ERA (and design)    Myanmar    ERA Franchise
Systems, Inc.    4/22/2000    4/22/2000 ERA    Netherlands Antilles    ERA
Franchise Systems, Inc.    800121    13348 ERA    Netherlands Antilles    ERA
Franchise Systems LLC    800162    13356 ERA & New House Design    Netherlands
Antilles    ERA Franchise Systems, Inc.    20779    20779 ERA & New House Design
   Netherlands Antilles    ERA Franchise Systems, Inc.    800122    13349 ERA &
New House Design    Netherlands Antilles    ERA Franchise Systems LLC    800163
   13357 ERA    New Zealand    ERA Franchise Systems, Inc.    126136    126136
ERA    New Zealand    ERA Franchise Systems, Inc.    192008    A192008 ERA & New
House Design (series of 3)    New Zealand    ERA Franchise Systems, Inc.   
276680    276680 ERA    Nicaragua    ERA Franchise Systems, Inc.    2005-01929
   0600601 ERA & New House Design (black on white)    Nicaragua    ERA Franchise
Systems, Inc.    2005-01930    0600600 ERA    Nigeria    ERA Franchise Systems
LLC    FTM2009433      ERA    Nigeria    ERA Franchise Systems LLC    FTM2009434
    

 

43



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & New House Design    Nigeria    ERA Franchise Systems LLC    FTM2009431   
  ERA & New House Design    Nigeria    ERA Franchise Systems LLC    FTM2009432
     ERA    Norway    ERA Franchise Systems LLC    98.00537    194678 ERA & New
House Design (black on white)    Norway    ERA Franchise Systems LLC    98.00538
   196289 ERA (design)    Norway    ERA Franchise Systems LLC    199907703   
203264 ERA    Oman    ERA Franchise Systems, Inc.    36887    36887 ERA    Oman
   ERA Franchise Systems, Inc.    36888    36888 ERA & New House Design (black
on white)    Oman    ERA Franchise Systems, Inc.    36889    36889 ERA & New
House Design (black on white)    Oman    ERA Franchise Systems, Inc.    36890   
36890 ERA    Panama    ERA Franchise Systems, Inc.    143044    143044 ERA   
Panama    ERA Franchise Systems, Inc.    143045    143045 ERA & New House Design
(color)    Panama    ERA Franchise Systems, Inc.    143046    143046 ERA & New
House Design (color)    Panama    ERA Franchise Systems, Inc.    143048   
143048 ERA    Papua New Guinea    ERA Franchise Systems LLC    A62360    A62,360
ERA    Papua New Guinea    ERA Franchise Systems LLC    A62361    A62,361 ERA &
New House Design    Papua New Guinea    ERA Franchise Systems LLC    A62362   
A62,362 ERA & New House Design    Papua New Guinea    ERA Franchise Systems LLC
   A62363    A62,363 ERA    Paraguay    ERA Franchise Systems LLC    26156     
ERA    Paraguay    ERA Franchise Systems LLC    26158      ERA & New House
Design    Paraguay    ERA Franchise Systems LLC    26157      ERA & New House
Design    Paraguay    ERA Franchise Systems LLC    26159      ERA    Peru    ERA
Franchise Systems LLC    397467      ERA    Peru    ERA Franchise Systems LLC   
397468      ERA & New House Design    Peru    ERA Franchise Systems LLC   
397469      ERA & New House Design    Peru    ERA Franchise Systems LLC   
397475      ERA    Philippines    ERA Franchise Systems LLC    4-2008-010928   
4-2008-010928 ERA & New House Design    Philippines    ERA Franchise Systems LLC
   4-2008-010771    4-2008-010771 ERA    Poland    ERA Franchise Systems LLC   
Z-197068    137441 ERA & New House Design    Poland    ERA Franchise Systems LLC
   Z-197067    137440 ERA & New House Design (black on white)    Portugal    ERA
Franchise Systems, Inc.    325827    325827 ERA    Puerto Rico    ERA Franchise
Systems, Inc.         43022 ERA    Puerto Rico    ERA Franchise Systems, Inc.   
     43021 ERA & New House Design    Puerto Rico    ERA Franchise Systems, Inc.
        43023 ERA & New House Design    Puerto Rico    ERA Franchise Systems,
Inc.         43025 ERA    Qatar    ERA Franchise Systems, Inc.    32846    32846
ERA    Qatar    ERA Franchise Systems, Inc.    32847    32847 ERA & New House
Design    Qatar    ERA Franchise Systems, Inc.    32848    32848 ERA & New House
Design    Qatar    ERA Franchise Systems, Inc.    32849    32849

 

44



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA    Romania    ERA Franchise Systems LLC    M2005 11899    71512 ERA   
Romania    ERA Franchise Systems LLC    M2007 06567      ERA & New House Design
   Romania    ERA Franchise Systems LLC    M2005 11900    71513 ERA & New House
Design    Romania    ERA Franchise Systems LLC    M2007 06568      ERA   
Russian Federation    ERA Franchise Systems LLC    2005720989    331367 ERA &
New House Design    Russian Federation    ERA Franchise Systems, Inc.   
2006725599    344235 ERA (New House Design)    Russian Federation    ERA
Franchise Systems LLC    2005720988    314603 ERA    Saudi Arabia    ERA
Franchise Systems, Inc.    95698    857/44 ERA    Saudi Arabia    ERA Franchise
Systems, Inc.    95699    857/47 ERA & New House Design    Saudi Arabia    ERA
Franchise Systems, Inc.    95700    849/78 ERA & New House Design    Saudi
Arabia    ERA Franchise Systems, Inc.    95701    849/53 ERA    Serbia    ERA
Franchise Systems LLC    Z-1960/07    56596 ERA & New House Design    Serbia   
ERA Franchise Systems LLC    Z-1959/07    56595 ERA    Seychelles    ERA
Franchise Systems LLC    444/2008      ERA    Seychelles    ERA Franchise
Systems LLC    4445/2008      ERA & New House Design    Seychelles    ERA
Franchise Systems LLC    4446/2008      ERA & New House Design    Seychelles   
ERA Franchise Systems LLC    4447/2008      ERA & New House Design (series of 3)
   Singapore    ERA Franchise Systems, Inc.    T97/10483H    T97/10483H ERA &
Old House Design    Singapore    ERA Franchise Systems, Inc.    S8047/91   
8047/91 ERA & Design (new design)    Slovakia    ERA Franchise Systems, Inc.   
1541/2000    196635 ERA    South Africa    ERA Franchise Systems LLC   
2009/18869      ERA    South Africa    ERA Franchise Systems LLC    2009/18870
     ERA & Design    South Africa    ERA Franchise Systems, Inc.    90/1483   
90/1483 ERA & New House Design (black on white)    South Africa    ERA Franchise
Systems, Inc.    9707024    9707024 ERA & New House Design (color)    South
Africa    ERA Franchise Systems, Inc.    9707023    9707023 ERA & Old House
Design    South Africa    ERA Franchise Systems, Inc.    81/4136    81/4136
ERA & New House Design (color)    Spain    ERA Franchise Systems, Inc.   
2093058    2093058 ERA & New House Design (white on black)    Spain    ERA
Franchise Systems, Inc.    2093057    2093057 SIEMPRE AHI PARA TI    Spain   
ERA Franchise Systems, Inc.         2,286,011/8 ERA    St. Kitts and Nevis   
ERA Franchise Systems, Inc.    S97    97 ERA & Design    St. Kitts and Nevis   
ERA Franchise Systems, Inc.    S96    96 ERA    St. Lucia    ERA Franchise
Systems, Inc.    118/1998    118/98 ERA    St. Lucia    ERA Franchise Systems,
Inc.    119/1998    119/98 ERA & Design (new design)    St. Lucia    ERA
Franchise Systems, Inc.    116/1998    116/98 ERA & Design (new design)    St.
Lucia    ERA Franchise Systems, Inc.    117/1998    117/98 ERA    St. Vincent
and the Grenadines    ERA Franchise Systems, Inc.    236/2006    236/2006

 

45



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA & New House Design (series of 3)    St. Vincent and the Grenadines    ERA
Franchise Systems, Inc.         129 OF 1998 ERA    Suriname    ERA Franchise
Systems LLC    22046      ERA & New House Design    Suriname    ERA Franchise
Systems LLC    22044      ERA    Sweden    ERA Franchise Systems, Inc.   
95-04899    308825 ERA    Switzerland    ERA Franchise Systems, Inc.   
54080/2003    515800 ERA & New House Design    Switzerland    ERA Franchise
Systems, Inc.    01739/2001    486736 ERA & New House Design    Switzerland   
ERA Franchise Systems, Inc.    54079/2003    515779 ERA & Old House Design   
Switzerland    ERA Franchise Systems, Inc.    5587/91    399265 ERA    Taiwan   
ERA Franchise Systems LLC    79-46327    51875 ERA & New House Design (white on
black)    Taiwan    ERA Franchise Systems LLC    86025221    100963 ERA   
Tangier    ERA Franchise Systems, Inc.    32105    32105 ERA    Tangier    ERA
Franchise Systems, Inc.    32106    32106 ERA & New House Design    Tangier   
ERA Franchise Systems, Inc.    32107    32107 ERA & New House Design    Tangier
   ERA Franchise Systems, Inc.    32108    32108 ERA & New House Design (black
on white)    Thailand    ERA Franchise Systems, Inc.    335635    Bor6378 ERA   
Trinidad and Tobago    ERA Franchise Systems LLC    28261    28261 ERA & Design
(new/b&w)    Trinidad and Tobago    ERA Franchise Systems LLC    28262    28262
ERA    Tunisia    ERA Franchise Systems, Inc.    EE042636    EE042636 ERA REAL
ESTATE & New House Design    Tunisia    ERA Franchise Systems, Inc.    EE042637
   EE042637 ERA    Turkey    ERA Franchise Systems LLC    50587    50587 ERA   
Turkey    ERA Franchise Systems LLC    61342    61342 ERA & New House Design   
Turkey    ERA Franchise Systems LLC    50588    50588 ERA & New House Design   
Turkey    ERA Franchise Systems LLC    61343    61343 ERA GRUP and Design   
Turkey    ERA Franchise Systems LLC    2002/35722    2002/35722 ERA    Turkish
Republic of Northern Cyprus    ERA Franchise Systems LLC    7900    7900 ERA &
New House Design    Turkish Republic of Northern Cyprus    ERA Franchise Systems
LLC    7901    7901 ERA    Turks and Caicos Islands    ERA Franchise Systems,
Inc.    11691    11691 ERA    Turks and Caicos Islands    ERA Franchise Systems,
Inc.    12413    12413 ERA & New House Design (b&w)    Turks and Caicos Islands
   ERA Franchise Systems, Inc.    12414    12414 ERA (new house design)    Turks
and Caicos Islands    ERA Franchise Systems, Inc.    11798    11798 ERA   
Ukraine    ERA Franchise Systems LLC    M200900156      ERA & New House Design
   Ukraine    ERA Franchise Systems LLC    M200900157     

 

46



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ERA    United Arab Emirates    ERA Franchise Systems, Inc.    56947    48035 ERA
   United Arab Emirates    ERA Franchise Systems, Inc.    56948    48034 ERA &
New House Design    United Arab Emirates    ERA Franchise Systems, Inc.    56782
   48033 ERA & New House Design    United Arab Emirates    ERA Franchise
Systems, Inc.    56783    48078 ERA    United Kingdom    ERA Franchise Systems
LLC    1584675    1584675 ERA    United Kingdom    ERA Franchise Systems LLC   
2165216    2165216 ERA & New House Design (color)    United Kingdom    ERA
Franchise Systems LLC    2393362    2393362 ERA & New House Design (series of 3)
   United Kingdom    ERA Franchise Systems LLC    2132336    2132336 ERA   
Uruguay    ERA Franchise Systems LLC    399067      ERA & New House Design   
Uruguay    ERA Franchise Systems LLC    399066      ERA & Old House Design   
Uruguay    ERA Franchise Systems LLC    288730    288730 ERA- ELECTRONIC REALTY
ASSOCIATES    Uruguay    ERA Franchise Systems, Inc.    251848    251848 ERA   
Venezuela    ERA Franchise Systems LLC    14810-09      ERA    Venezuela    ERA
Franchise Systems LLC    14812-09      ERA & New House Design    Venezuela   
ERA Franchise Systems LLC    14809-09      ERA & New House Design    Venezuela
   ERA Franchise Systems LLC    14811-09      ERA    Viet Nam    ERA Franchise
Systems LLC    43364    38625 ERA & New House Design (black on white)    Viet
Nam    ERA Franchise Systems LLC    43365    38627 ERA    Virgin Islands
(British)    ERA Franchise Systems, Inc.    1684    1684 ERA & New House Design
(series of 3)    Virgin Islands (British)    ERA Franchise Systems, Inc.    1685
   1685

Note – ERA Franchise Systems, Inc. changed its name to ERA Franchise Systems LLC
in July 2007. We are recording the change against all marks in a country when a
renewal is due.

ERA TM LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
1ST IN CUSTOMER SATISFACTION    United States    ERA TM LLC    75555625   
2386946 1ST IN SERVICE    United States    ERA TM LLC    78710978    3192163 ALL
YOU NEED TO KNOW    United States    ERA TM LLC    78397567    3335898 ALWAYS
THERE FOR YOU    United States    ERA TM LLC    75746258    2477197 ANSWERS   
United States    ERA TM LLC    74185466    1756219 BLUEPRINT FOR SUCCESS   
United States    ERA TM LLC    77015719    3371366

 

47



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
CIBN    United States    ERA TM LLC    73734151    1527348 DIRECT ACCESS   
United States    ERA TM LLC    78729761    3443282 ELECTRONIC REALTY ASSOCIATES
   United States    ERA TM LLC    77367524    3621544 ERA    United States   
ERA TM LLC    73113461    1078060 ERA    United States    ERA TM LLC    73388791
   1251827 ERA    United States    ERA TM LLC    78008652    2691643 ERA   
United States    ERA TM LLC    78599896    3073417 ERA & New House Design (black
on white)    United States    ERA TM LLC    75269373    2875845 ERA & New House
Design (black on white)    United States    ERA TM LLC    78599899    3073418
ERA & New House Design (in color)    United States    ERA TM LLC    77093228   
3316400 ERA & New House Design (white on black)    United States    ERA TM LLC
   75250116    2121860 ERA (New House Design)    United States    ERA TM LLC   
78641980    3135362 ERA 1ST IN SERVICE JIM JACKSON MEMORIAL AWARD & Design   
United States    ERA TM LLC    76284300    2594245 ERA HOME PROTECTION PLAN   
United States    ERA TM LLC    78018755    2576242 ERA REAL ESTATE & New House
Design    United States    ERA TM LLC    78575216    3082137 ERA REAL ESTATE
HOME PROTECTION PLAN & Design    United States    ERA TM LLC    78035233   
2612765 ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design    United
States    ERA TM LLC    78058980    2635317 ERA REAL ESTATE RESORT PROPERTIES
INTERNATIONAL & Design    United States    ERA TM LLC    76243766    2563583 ERA
SEARCHROUTER    United States    ERA TM LLC    78550994    3525685 ERA SELECT
SERVICES    United States    ERA TM LLC    75809994    2737148 I WILL SELL YOUR
HOUSE OR ERA WILL BUY IT    United States    ERA TM LLC    78293264    2958388
IF WE DON’T SELL YOUR HOUSE, ERA WILL BUY IT!    United States    ERA TM LLC   
74073209    1646268 IF WE DON’T SELL YOUR HOUSE, WE’LL BUY IT    United States
   ERA TM LLC    76075358      IT’S THE LITTLE THINGS WE DO    United States   
ERA TM LLC    78915320    3233314 NMBN    United States    ERA TM LLC   
74183282    1753385 SELLERS SECURITY    United States    ERA TM LLC    78425874
   2983252 SELLERS SECURITY (Stylized)    United States    ERA TM LLC   
73261423    1196433 SIEMPRE CONTIGO    United States    ERA TM LLC    78445125
   3080693 TEAM ERA    United States    ERA TM LLC    74073379    1645223 TOP
GUN    United States    ERA TM LLC    74153559    1757264

 

48



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
TOP TEAM    United States    ERA TM LLC    76243776    2706182 VISIONS OF LUXURY
   United States    ERA TM LLC    78764214    3555334 WE WILL SELL YOUR HOUSE OR
ERA WILL BUY IT    United States    ERA TM LLC    75483140    2464187 ERS
(Stylized) *    United States    TM ACQUISITION CORP.    73776985    1573750

 

* ERS (Stylized) is a nonmaterial mark that is no longer in use and will
therefore not be renewed when due. Although the mark would have been contributed
to ERA TM Corp (now known as ERA TM LLC) upon divestiture from Cendant
Corporation, Realogy did not record the transfer since the registration will be
cancelled.

 

49



--------------------------------------------------------------------------------

Oncor International LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
ONCOR    Argentina    ONCOR International LLC    2783218    2256909 ONCOR
INTERNATIONAL    Argentina    ONCOR International LLC    2820206      ONCOR   
Austria    ONCOR International LLC    AM1732/91    138698 ONCOR    Benelux   
ONCOR International LLC    0762072    494820 ONCOR    Canada    ONCOR
International LLC    0679560    TMA402851 ONCOR INTERNATIONAL    Canada    ONCOR
International LLC    1399319      ONCOR INTERNATIONAL    Chile    ONCOR
International LLC    825414    859642 ONCOR INTERNATIONAL    China (People’s
Republic)    ONCOR International LLC    6789536      ONCOR    Denmark    ONCOR
International LLC    VA025851991    VR 1992-2228 ONCOR INTERNATIONAL    European
Community    ONCOR International LLC    006559637    006559637 ONCOR    France
   ONCOR International LLC    279319    1654955 ONCOR INTERNATIONAL    Georgia
   ONCOR International LLC    AM 048108    M19614 ONCOR    Germany    ONCOR
International LLC    014895/36    2014339 ONCOR INTERNATIONAL    India    ONCOR
International LLC    1682282      ONCOR INTERNATIONAL    Mexico    ONCOR
International LLC    942988    1100658 ONCOR    Moldova    ONCOR International
LLC    021830    17143 ONCOR INTERNATIONAL    Moldova    ONCOR International LLC
   023396    18736 ONCOR INTERNATIONAL    Norway    ONCOR International LLC   
200805303    247077 ONCOR    Romania    ONCOR International LLC    M200706879   
87353 ONCOR INTERNATIONAL    Russian Federation    ONCOR International LLC   
2008712902    389853 ONCOR INTERNATIONAL    South Africa    ONCOR International
LLC    2008/09394      ONCOR    Spain    ONCOR International LLC    1629294   
1690794 ONCOR    Switzerland    ONCOR International LLC    51639/2007    557214
ONCOR INTERNATIONAL    Switzerland    ONCOR International LLC    55412 2008   
584573 ONCOR INTERNATIONAL    Turkey    ONCOR International LLC    37314   
2008/37314 ONCOR INTERNATIONAL    Ukraine    ONCOR International LLC   
m200811768      ONCOR    United Kingdom    ONCOR International LLC    1460939   
1460939 ONCOR    United States    ONCOR International LLC    74106241    1702621
ONCOR INTERNATIONAL & Design    United States    ONCOR International LLC   
74172070    1703690 ONCOR Logo    United States    ONCOR International LLC   
78372985    2966768

 

50



--------------------------------------------------------------------------------

Title Resource Group LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
CENSTAR    United States    Title Resource Group LLC    78439772    3213898
Circle Logo (TRG)    United States    Title Resource Group LLC    78869716   
3293882 Circle Logo (TRG)    United States    Title Resource Group LLC   
78869726    3279724 COUNT ON OUR EXCELLENCE    United States    Title Resource
Group LLC    78783827    3532528 DON’T SETTLE FOR COMPLICATED, SETTLE FOR
CONVENIENCE    United States    Title Resource Group LLC    78484489    3262070
GATEWAY SETTLEMENT SERVICES & Design    United States    Title Resource Group
LLC    78768106    3224478 IN HOUSE    United States    Title Resource Group LLC
   78626295    3607601 L LANDWAY SETTLEMENT SERVICES & Design    United States
   Title Resource Group LLC    78815007    3219806 MAKING HOUSES INTO HOMES   
United States    Title Resource Group LLC    78466961    3288623 MARDAN
SETTLEMENT SERVICES & Design    United States    Title Resource Group LLC   
78814998    3282646 REAL GENIUS    United States    Title Resource Group LLC   
77108269      SINGLE SOLUTION    United States    Title Resource Group LLC   
77548999    3597988 SOUTHERN EQUITY SERVICES & Design    United States    Title
Resource Group LLC    78815000    3219805

Better Homes and Gardens Real Estate Licensee LLC

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
GREENLIGHT PROGRAM    United States    Better Homes and Gardens Real Estate
Licensee LLC    77822354     

Coldwell Banker LLC

(formerly Coldwell Banker Corporation)

Trademark Applications and Registrations

 

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Albania    Coldwell Banker Corporation    AL-M-05-00353   
10833 COLDWELL BANKER CB & Design    Albania    Coldwell Banker Corporation   
AL-M-05-00356    10839 COLDWELL BANKER COMMERCIAL    Albania    Coldwell Banker
Corporation    AL-M-05-00355    10838 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Albania    Coldwell Banker Corporation    AL-M-05-00354    10837 COLDWELL BANKER
   Algeria    Coldwell Banker Corporation    051140    068967 COLDWELL BANKER
CB & Design    Algeria    Coldwell Banker Corporation    051143    068970
COLDWELL BANKER COMMERCIAL    Algeria    Coldwell Banker Corporation    051141
   068968

 

51



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS INTERNATIONAL    Algeria    Coldwell Banker Corporation
   051142    068969 COLDWELL BANKER    Andorra    Coldwell Banker LLC    014021
   14021 COLDWELL BANKER CB & Design    Andorra    Coldwell Banker LLC    014022
   14022 COLDWELL BANKER COMMERCIAL    Andorra    Coldwell Banker LLC    014019
   14019 COLDWELL BANKER PREVIEWS    Andorra    Coldwell Banker LLC    014020   
14020 COLDWELL BANKER    Anguilla    Coldwell Banker LLC         2912 COLDWELL
BANKER CB & Design    Anguilla    Coldwell Banker LLC         2911 COLDWELL
BANKER COMMERCIAL & Design    Anguilla    Coldwell Banker LLC         3014
COLDWELL BANKER    Antigua and Barbuda    Coldwell Banker Corporation    5192   
5192 COLDWELL BANKER CB & Design    Antigua and Barbuda    Coldwell Banker
Corporation    5202    5202 COLDWELL BANKER CB & Design    Antigua and Barbuda
   Coldwell Banker Corporation    NA    5105 COLDWELL BANKER COMMERCIAL & Design
   Antigua and Barbuda    Coldwell Banker Corporation    2238    2238 COLDWELL
BANKER PREVIEWS    Antigua and Barbuda    Coldwell Banker Corporation    2130   
2130 COLDWELL BANKER    Argentina    Coldwell Banker LLC    2925022     
COLDWELL BANKER    Argentina    Coldwell Banker LLC    2925023      COLDWELL
BANKER CB & Design    Argentina    Coldwell Banker LLC    2800741    2269123
COLDWELL BANKER CB & Design    Argentina    Coldwell Banker LLC    2800742   
2269124 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell Banker Corporation
   2195151    1,781,457 COLDWELL BANKER COMMERCIAL    Argentina    Coldwell
Banker Corporation    2195152    1,781,458 COLDWELL BANKER PREVIEWS    Argentina
   Coldwell Banker Corporation    2195149    1,781,455 COLDWELL BANKER PREVIEWS
   Argentina    Coldwell Banker Corporation    2195150    1,781,456 COLDWELL
BANKER    Aruba    Coldwell Banker LLC         18942 COLDWELL BANKER CB & Design
   Aruba    Coldwell Banker LLC         18943 COLDWELL BANKER COMMERCIAL   
Aruba    Coldwell Banker LLC         19673 COLDWELL BANKER PREVIEWS    Aruba   
Coldwell Banker LLC         18897 CB & Design    Australia    Coldwell Banker
LLC    366321    366321 CB & Design    Australia    Coldwell Banker LLC   
366323    366323 CB & Design    Australia    Coldwell Banker LLC    574981   
574981 COLDWELL BANKER    Australia    Coldwell Banker LLC    1001041    1001041
COLDWELL BANKER    Australia    Coldwell Banker LLC    485910    485910

 

52



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Australia    Coldwell Banker LLC    574983    574983 COLDWELL
BANKER    Australia    Coldwell Banker LLC    726957    726957 COLDWELL BANKER
   Australia    Coldwell Banker LLC    727940    727940 COLDWELL BANKER CB &
Design    Australia    Coldwell Banker LLC    575125    575125 COLDWELL BANKER
COMMERCIAL    Australia    Coldwell Banker LLC    574982    574982 COLDWELL
BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC    485909   
485909 COLDWELL BANKER COMMERCIAL & Design    Australia    Coldwell Banker LLC
   574980    574980 COLDWELL BANKER PREVIEWS    Australia    Coldwell Banker LLC
   784897    784897 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Australia    Coldwell Banker LLC    1084094    1084094 COLDWELL MORTGAGE   
Australia    Coldwell Banker LLC    1001042    1001042 COLDWELL BANKER   
Austria    Coldwell Banker LLC    4675/98    179094 COLDWELL BANKER CB & Design
   Austria    Coldwell Banker LLC    4678/98    179097 COLDWELL BANKER
COMMERCIAL    Austria    Coldwell Banker LLC    4676/98    179095 COLDWELL
BANKER PREVIEWS    Austria    Coldwell Banker LLC    4677/98    179096 CB &
Design    Bahamas    Coldwell Banker Corporation    10778    10778 COLDWELL
BANKER CB & Design    Bahamas    Coldwell Banker Corporation    10777    10777
COLDWELL BANKER COMMERCIAL    Bahamas    Coldwell Banker Corporation    20763   
20763 COLDWELL BANKER PREVIEWS    Bahamas    Coldwell Banker Corporation   
20247    20247 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Bahamas    Coldwell Banker Corporation    28828      COLDWELL BANKER    Bahrain
   Coldwell Banker Corporation    5051    5051 COLDWELL BANKER CB & Design   
Bahrain    Coldwell Banker Corporation    5052    5052 COLDWELL BANKER
COMMERCIAL    Bahrain    Coldwell Banker Corporation    5053    5053 COLDWELL
BANKER COMMERCIAL CB & Design    Bahrain    Coldwell Banker Corporation    39877
   39877 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Bahrain   
Coldwell Banker Corporation    48487    48487 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Bahrain    Coldwell Banker Corporation   
48488    48488 COLDWELL BANKER    Barbados    Coldwell Banker LLC    81/8844   
81/8844

 

53



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Barbados    Coldwell Banker LLC    81/8845    81/8845
COLDWELL BANKER CB & Design    Barbados    Coldwell Banker Corporation   
81/11687    81/11687 COLDWELL BANKER CB & Design    Barbados    Coldwell Banker
Corporation    81/11688    81/11688 COLDWELL BANKER COMMERCIAL    Barbados   
Coldwell Banker Corporation    81/13146    81/13146 COLDWELL BANKER COMMERCIAL
   Barbados    Coldwell Banker Corporation    81/13147    81/13147 COLDWELL
BANKER PREVIEWS    Barbados    Coldwell Banker Corporation    81/10083   
81/10083 COLDWELL BANKER PREVIEWS    Barbados    Coldwell Banker Corporation   
81/10084    81/10084 COLDWELL BANKER    Belarus    Coldwell Banker LLC   
20052603    27735 COLDWELL BANKER CB & Design    Belarus    Coldwell Banker LLC
   20052604    27736 COLDWELL BANKER COMMERCIAL    Belarus    Coldwell Banker
LLC    20052605    27737 COLDWELL BANKER PREVIEWS INTERNATIONAL    Belarus   
Coldwell Banker LLC    20052606    27738 COLDWELL BANKER    Belize    Coldwell
Banker LLC    5233    5233.08 COLDWELL BANKER    Belize    Coldwell Banker LLC
   5235    5235.08 COLDWELL BANKER CB & Design    Belize    Coldwell Banker LLC
        8007 COLDWELL BANKER COMMERCIAL    Belize    Coldwell Banker LLC    5231
   5231.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize    Coldwell Banker
LLC    5232    5232.08 COLDWELL BANKER COMMERCIAL CB & Design    Belize   
Coldwell Banker LLC    5234    5234.08 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Belize    Coldwell Banker LLC    5230    5230.08 CB & Design
   Benelux    Coldwell Banker LLC    47243    383644 COLDWELL BANKER    Benelux
   Coldwell Banker LLC    067090    462767 COLDWELL BANKER    Benelux   
Coldwell Banker LLC    47244    383645 COLDWELL BANKER COMMERCIAL & Design   
Benelux    Coldwell Banker LLC    067091    463574 COLDWELL BANKER MAKELAARS &
Design    Benelux    Coldwell Banker LLC    0980610    0692777 COLDWELL BANKER
PREVIEWS    Benelux    Coldwell Banker LLC    904394    621373 COLDWELL BANKER
   Bermuda    Coldwell Banker Corporation    28879    28879 COLDWELL BANKER   
Bermuda    Coldwell Banker Corporation    28880    28880 COLDWELL BANKER CB &
Design    Bermuda    Coldwell Banker Corporation    28881    28881 COLDWELL
BANKER CB & Design    Bermuda    Coldwell Banker Corporation    28882    28882
COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker Corporation    29771   
29771

 

54



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Bermuda    Coldwell Banker Corporation    29772   
29772 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker Corporation   
29302    29302 COLDWELL BANKER PREVIEWS    Bermuda    Coldwell Banker
Corporation    29303    29303 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Bermuda    Coldwell Banker Corporation    45008      COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Bermuda    Coldwell Banker
Corporation    45009      COLDWELL BANKER    Bolivia    Coldwell Banker
Corporation         78855 COLDWELL BANKER    Bolivia    Coldwell Banker
Corporation         78854 COLDWELL BANKER CB & Design    Bolivia    Coldwell
Banker Corporation         78807 COLDWELL BANKER CB & Design    Bolivia   
Coldwell Banker Corporation         78890 COLDWELL BANKER COMMERCIAL    Bolivia
   Coldwell Banker Corporation         78852 COLDWELL BANKER COMMERCIAL   
Bolivia    Coldwell Banker Corporation         78853 COLDWELL BANKER PREVIEWS   
Bolivia    Coldwell Banker Corporation         78741 COLDWELL BANKER PREVIEWS   
Bolivia    Coldwell Banker Corporation         78856 COLDWELL BANKER    Bosnia
and Herzegovina    Coldwell Banker Corporation    BAZ059310A      COLDWELL
BANKER CB & Design    Bosnia and Herzegovina    Coldwell Banker Corporation   
BAZ059311A      COLDWELL BANKER COMMERCIAL    Bosnia and Herzegovina    Coldwell
Banker Corporation    BAZ059312A      COLDWELL BANKER PREVIEWS INTERNATIONAL   
Bosnia and Herzegovina    Coldwell Banker Corporation    BAZ059313A     
COLDWELL BANKER    Brazil    Coldwell Banker Corporation    819804479   
819804479 COLDWELL BANKER    Brazil    Coldwell Banker Corporation    819804495
   819804495 COLDWELL BANKER    Brazil    Coldwell Banker Corporation   
824021568      COLDWELL BANKER CB & Design    Brazil    Coldwell Banker
Corporation    819804487    819804487 COLDWELL BANKER CB & Design    Brazil   
Coldwell Banker Corporation    819804509    819804509 COLDWELL BANKER CB &
Design    Brazil    Coldwell Banker Corporation    824021550    824021550
COLDWELL BANKER COMMERCIAL    Brazil    Coldwell Banker Corporation    821405527
   821405527 COLDWELL BANKER COMMERCIAL    Brazil    Coldwell Banker Corporation
   821405535    821405535 COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker
Corporation    821405543    821405543

 

55



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS    Brazil    Coldwell Banker Corporation    821405551
   821405551 COLDWELL BANKER    Bulgaria    Coldwell Banker Corporation    79651
   59664 COLDWELL BANKER CB & Design    Bulgaria    Coldwell Banker Corporation
   79650    59663 COLDWELL BANKER COMMERCIAL    Bulgaria    Coldwell Banker
Corporation    79652    59665 COLDWELL BANKER PREVIEWS INTERNATIONAL    Bulgaria
   Coldwell Banker Corporation    79649    59662 AT HOME    Canada    Coldwell
Banker LLC    700191    448494 BEST BUYER HOME FACTS    Canada    Coldwell
Banker LLC    766627    458949 BEST SELLER    Canada    Coldwell Banker LLC   
700941    458215 BLUE RIBBON AWARD    Canada    Coldwell Banker LLC    653358   
403169 CB & Design    Canada    Coldwell Banker LLC    475816    288117
CELEBRATE CANADA WITH COLDWELL BANKER & Design    Canada    Coldwell Banker LLC
   760138    476847 COLDWELL BANKER    Canada    Coldwell Banker LLC    475815
   305849 COLDWELL BANKER CB & Design    Canada    Coldwell Banker LLC    524800
   348510 COLDWELL BANKER CB & Design THE HOME SELLERS    Canada    Coldwell
Banker LLC    677434    433292 COLDWELL BANKER COMMERCIAL    Canada    Coldwell
Banker LLC    628871    397708 COLDWELL BANKER COMMERCIAL & Design    Canada   
Coldwell Banker LLC    873439    539972 COLDWELL BANKER COMMERCIAL CB & Design
   Canada    Coldwell Banker LLC    1,007,132    562602 COLDWELL BANKER
CONCIERGE    Canada    Coldwell Banker LLC    1021982    564894 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Canada    Coldwell Banker LLC   
1276998    723084 EXPECT THE BEST    Canada    Coldwell Banker LLC    597708   
387686 HOMES INTERNATIONAL    Canada    Coldwell Banker LLC    668172    437499
INTERNATIONAL RESORT PROPERTY NETWORK    Canada    Coldwell Banker LLC    700189
   466679 PREVIEWS    Canada    Coldwell Banker LLC    516910    312761 PREVIEWS
   Canada    Coldwell Banker LLC    641461    405992 RELOCATION 1 (Stylized)   
Canada    Coldwell Banker LLC    689511    425530 SUPPORT YOU CAN COUNT ON   
Canada    Coldwell Banker LLC    776075    497595 SUPPORT YOU CAN COUNT ON &
Design    Canada    Coldwell Banker LLC    776074    497604 ULTIMATE SERVICE   
Canada    Coldwell Banker LLC    837398    493320 ULTIMATE SERVICE & Color
Design    Canada    Coldwell Banker LLC    837399    493319

 

56



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
ULTIMATE SERVICE & Design    Canada    Coldwell Banker LLC    837397    493322
YOUR PASSPORT TO INDEPENDENCE    Canada    Coldwell Banker LLC    726806   
464650 YOUR PASSPORT TO INDEPENDENCE & Design    Canada    Coldwell Banker LLC
   726807    464651 COLDWELL BANKER    Cayman Islands    Coldwell Banker LLC   
     1346215 COLDWELL BANKER CB & Design    Cayman Islands    Coldwell Banker
LLC         1273340 COLDWELL BANKER COMMERCIAL & Design    Cayman Islands   
Coldwell Banker LLC         1346216 COLDWELL BANKER PREVIEWS    Cayman Islands
   Coldwell Banker LLC         2150408 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design (in series)    Cayman Islands    Coldwell Banker Corporation   
2405562    2405562 COLDWELL BANKER    Chile    Coldwell Banker Corporation   
364.683    798619 COLDWELL BANKER    Chile    Coldwell Banker Corporation   
436.731    545270 COLDWELL BANKER CB & Design    Chile    Coldwell Banker
Corporation    361.092    798620 COLDWELL BANKER CB & Design    Chile   
Coldwell Banker Corporation    436.732    544900 COLDWELL BANKER COMMERCIAL   
Chile    Coldwell Banker Corporation    436.727    544896 COLDWELL BANKER
COMMERCIAL    Chile    Coldwell Banker Corporation    436.728    544897 COLDWELL
BANKER PREVIEWS    Chile    Coldwell Banker Corporation    436.729    544898
COLDWELL BANKER PREVIEWS    Chile    Coldwell Banker Corporation    436.730   
544899 COLDWELL BANKER    China (People’s Republic)    Coldwell Banker
Corporation    93068431    779263 COLDWELL BANKER    China (People’s Republic)
   Coldwell Banker Corporation    940002713    508584 COLDWELL BANKER CB &
Design    China (People’s Republic)    Coldwell Banker Corporation    9306842   
779264 COLDWELL BANKER COMMERCIAL    China (People’s Republic)    Coldwell
Banker Corporation    8903351    508583 COLDWELL BANKER COMMERCIAL    China
(People’s Republic)    Coldwell Banker Corporation    9900020454    1487631
COLDWELL BANKER PREVIEWS    China (People’s Republic)    Coldwell Banker
Corporation    9900020455    1487632

 

57



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    China (People’s
Republic)    Coldwell Banker Corporation    4991660      COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    China (People’s Republic)   
Coldwell Banker Corporation    4991661      COLDWELL BANKER    Colombia   
Coldwell Banker LLC    96 058578    201244 COLDWELL BANKER    Colombia   
Coldwell Banker LLC    96 058579    200927 COLDWELL BANKER CB & Design   
Colombia    Coldwell Banker LLC    96 058580    200951 COLDWELL BANKER CB &
Design    Colombia    Coldwell Banker LLC    96 058581    200508 COLDWELL BANKER
COMMERCIAL    Colombia    Coldwell Banker LLC    98 075970    226225 COLDWELL
BANKER COMMERCIAL    Colombia    Coldwell Banker LLC    98 075971    226236
COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98 075972   
226235 COLDWELL BANKER PREVIEWS    Colombia    Coldwell Banker LLC    98 075973
   226234 COLDWELL BANKER    Costa Rica    Coldwell Banker LLC         111085
COLDWELL BANKER    Costa Rica    Coldwell Banker LLC         111083 COLDWELL
BANKER CB & Design    Costa Rica    Coldwell Banker LLC         111106 COLDWELL
BANKER CB & Design    Costa Rica    Coldwell Banker LLC         111986 COLDWELL
BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC         111086 COLDWELL
BANKER COMMERCIAL    Costa Rica    Coldwell Banker LLC         111088 COLDWELL
BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC         111087 COLDWELL
BANKER PREVIEWS    Costa Rica    Coldwell Banker LLC         111084 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Costa Rica    Coldwell Banker
LLC    0005958    165288 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Costa Rica    Coldwell Banker LLC    0005959    165450 COLDWELL BANKER
   Croatia    Coldwell Banker Corporation    Z20051853A    Z20051853 COLDWELL
BANKER CB & Design    Croatia    Coldwell Banker Corporation    Z20051854A   
Z20051854 COLDWELL BANKER COMMERCIAL    Croatia    Coldwell Banker Corporation
   Z20051855A    Z20051855 COLDWELL BANKER PREVIEWS INTERNATIONAL    Croatia   
Coldwell Banker Corporation    Z20051856A    Z20051856 COLDWELL BANKER   
Cyprus, Republic of    Coldwell Banker Corporation    50979    50979 COLDWELL
BANKER    Cyprus, Republic of    Coldwell Banker Corporation    50980    50980

 

58



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER CB & Design    Cyprus, Republic of    Coldwell Banker
Corporation    50981    50981 COLDWELL BANKER CB & Design    Cyprus, Republic of
   Coldwell Banker Corporation    50982    50982 COLDWELL BANKER COMMERCIAL   
Cyprus, Republic of    Coldwell Banker Corporation    50983    50983 COLDWELL
BANKER COMMERCIAL    Cyprus, Republic of    Coldwell Banker Corporation    50984
   50984 COLDWELL BANKER PREVIEWS    Cyprus, Republic of    Coldwell Banker
Corporation    50985    50985 COLDWELL BANKER PREVIEWS    Cyprus, Republic of   
Coldwell Banker Corporation    50986    50986 COLDWELL BANKER    Czech Republic
   Coldwell Banker Corporation    155320    235825 COLDWELL BANKER    Denmark   
Coldwell Banker LLC    06134/1998    VR 1999 02179 COLDWELL BANKER CB & Design
   Denmark    Coldwell Banker LLC    01635/98    VR 1999 02180 COLDWELL BANKER
COMMERCIAL    Denmark    Coldwell Banker LLC    01632/98    VR 1999 02177
COLDWELL BANKER PREVIEWS    Denmark    Coldwell Banker LLC    01633/98    VR
1999 02178 COLDWELL BANKER    Dominica    Coldwell Banker Corporation    5/99   
5/99 COLDWELL BANKER CB & Design    Dominica    Coldwell Banker Corporation   
4/99    4/99 COLDWELL BANKER COMMERCIAL & Design    Dominica    Coldwell Banker
Corporation    2/99    2/99 COLDWELL BANKER PREVIEWS    Dominica    Coldwell
Banker Corporation    3/99    3/99 COLDWELL BANKER    Dominican Republic   
Coldwell Banker Corporation    363968    0093287 COLDWELL BANKER CB & Design   
Dominican Republic    Coldwell Banker Corporation    99146747    93,286 COLDWELL
BANKER COMMERCIAL    Dominican Republic    Coldwell Banker Corporation        
99,423 COLDWELL BANKER COMMERCIAL    Dominican Republic    Coldwell Banker
Corporation         98,889 COLDWELL BANKER PREVIEWS    Dominican Republic   
Coldwell Banker Corporation    49664    95,525 COLDWELL BANKER PREVIEWS   
Dominican Republic    Coldwell Banker Corporation    49668    95,526 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Dominican Republic   
Coldwell Banker Corporation    05073399    2005-73399 COLDWELL BANKER    Ecuador
   Coldwell Banker Corporation    92102    366-00 DNPI COLDWELL BANKER   
Ecuador    Coldwell Banker Corporation    92103    1044-00 DNPI COLDWELL BANKER
CB & Design    Ecuador    Coldwell Banker Corporation    92104    1045-00 DNPI
COLDWELL BANKER CB & Design    Ecuador    Coldwell Banker Corporation    92105
   367-00 DNPI COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker
Corporation    92106    1046-00 DNPI

 

59



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Ecuador    Coldwell Banker Corporation    92107   
368-00 DNPI COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker Corporation
   92100    365-00 DNPI COLDWELL BANKER PREVIEWS    Ecuador    Coldwell Banker
Corporation    92101    1043-00 DNPI COLDWELL BANKER    Egypt    Coldwell Banker
Corporation    127339    127339 COLDWELL BANKER CB & Design    Egypt    Coldwell
Banker Corporation    127340    127340 COLDWELL BANKER COMMERCIAL    Egypt   
Coldwell Banker Corporation    127337    127337 COLDWELL BANKER PREVIEWS   
Egypt    Coldwell Banker Corporation    127338    127338 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Egypt    Coldwell Banker Corporation
   180510    180510 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Egypt    Coldwell Banker Corporation    180511    180511 COLDWELL BANKER    El
Salvador    Coldwell Banker Corporation    1678-98    38 BOOK 112 COLDWELL
BANKER    El Salvador    Coldwell Banker Corporation    1679-98    35 BOOK 109
COLDWELL BANKER CB & Design    El Salvador    Coldwell Banker Corporation   
1697-98    241 BOOK 121 COLDWELL BANKER CB & Design    El Salvador    Coldwell
Banker Corporation    1698-98    167 BOOK 127 COLDWELL BANKER COMMERCIAL    El
Salvador    Coldwell Banker Corporation    1699-98    125 BOOK 112 COLDWELL
BANKER COMMERCIAL    El Salvador    Coldwell Banker Corporation    1700-98     
COLDWELL BANKER PREVIEWS    El Salvador    Coldwell Banker Corporation   
1680-98    124 BOOK 112 COLDWELL BANKER PREVIEWS    El Salvador    Coldwell
Banker Corporation    1701-98      COLDWELL BANKER    Estonia    Coldwell Banker
Corporation    9801766    31481 COLDWELL BANKER CB & Design    Estonia   
Coldwell Banker Corporation    9801767    31482 COLDWELL BANKER COMMERCIAL   
Estonia    Coldwell Banker Corporation    9801768    31483 COLDWELL BANKER
PREVIEWS    Estonia    Coldwell Banker Corporation    9801769    31484 COLDWELL
BANKER    European Community    Coldwell Banker LLC    129197    129197 COLDWELL
BANKER CB & Design    European Community    Coldwell Banker LLC    126821   
126821 COLDWELL BANKER COMMERCIAL    European Community    Coldwell Banker LLC
   896621    896621 COLDWELL BANKER COMMERCIAL CB & Design    European Community
   Coldwell Banker LLC    5237029    5237029 COLDWELL BANKER PREVIEWS   
European Community    Coldwell Banker LLC    685040    685040 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    European Community    Coldwell
Banker LLC    004725041    004725041

 

60



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Fiji    Coldwell Banker Corporation    268/98    268/98
COLDWELL BANKER CB & Design    Fiji    Coldwell Banker Corporation    269/98   
269/98 COLDWELL BANKER COMMERCIAL    Fiji    Coldwell Banker Corporation   
271/98    271/98 COLDWELL BANKER PREVIEWS    Fiji    Coldwell Banker Corporation
   270/98    270/98 COLDWELL BANKER    Finland    Coldwell Banker LLC   
T199802570    214283 COLDWELL BANKER CB & Design    Finland    Coldwell Banker
LLC    T199802571    216563 COLDWELL BANKER COMMERCIAL    Finland    Coldwell
Banker LLC    T199802572    214284 COLDWELL BANKER PREVIEWS    Finland   
Coldwell Banker LLC    T199802573    214285 CB & Design    France    Coldwell
Banker LLC         1205212 COLDWELL BANKER    France    Coldwell Banker LLC   
631430    1205213 COLDWELL BANKER COMMERCIAL    France    Coldwell Banker LLC   
98765497    98765497 COLDWELL BANKER COMMERCIAL & Design    France    Coldwell
Banker LLC    129049    1528876 COLDWELL BANKER IMMOBILIER & Design    France   
Coldwell Banker LLC    00306099    00306099 COLDWELL BANKER PREVIEWS    France
   Coldwell Banker LLC    97703392    97703392 COLDWELL BANKER PREVIEWS   
France    Coldwell Banker LLC    97703397    97703397 COLDWELL BANKER    Georgia
   Coldwell Banker Corporation    34736    16868 COLDWELL BANKER CB & Design   
Georgia    Coldwell Banker Corporation    34739    16871 COLDWELL BANKER
COMMERCIAL    Georgia    Coldwell Banker Corporation    34737    16869 COLDWELL
BANKER PREVIEWS INTERNATIONAL    Georgia    Coldwell Banker Corporation    34738
   16870 COLDWELL    Germany    Coldwell Banker LLC    C41 447/36Wz    2021170
COLDWELL BANKER    Germany    Coldwell Banker LLC    398 21 061.6    398 21 061
COLDWELL BANKER CB & Design    Germany    Coldwell Banker LLC    398 21 062.4   
298 21 062 COLDWELL BANKER COMMERCIAL    Germany    Coldwell Banker LLC    398
21 063.2    398 21 063 COLDWELL BANKER PREVIEWS    Germany    Coldwell Banker
LLC    398 21 064.0    398 21 064 COLDWELL BANKER    Gibraltar    Coldwell
Banker LLC    9288    9288 COLDWELL BANKER    Gibraltar    Coldwell Banker LLC
   9290    9290 COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker LLC
   9286    9286 COLDWELL BANKER CB & Design    Gibraltar    Coldwell Banker LLC
   9291    9291 COLDWELL BANKER COMMERCIAL    Gibraltar    Coldwell Banker LLC
   9292    9292

 

61



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL & Design    Gibraltar    Coldwell Banker LLC    9287
   9287 COLDWELL BANKER    Greece    Coldwell Banker Corporation    1445556   
1445556 COLDWELL BANKER    Grenada    Coldwell Banker Corporation        
251/1997 COLDWELL BANKER    Grenada    Coldwell Banker LLC         250/1997
COLDWELL BANKER CB & Design    Grenada    Coldwell Banker Corporation        
249/1997 COLDWELL BANKER    Guatemala    Coldwell Banker Corporation    98-1625
   118092 COLDWELL BANKER    Guatemala    Coldwell Banker Corporation    98-1626
   106212 COLDWELL BANKER CB & Design    Guatemala    Coldwell Banker
Corporation    98-1619    106206 COLDWELL BANKER CB & Design    Guatemala   
Coldwell Banker Corporation    98-1620    106207 COLDWELL BANKER COMMERCIAL   
Guatemala    Coldwell Banker Corporation    98-1623    106210 COLDWELL BANKER
COMMERCIAL    Guatemala    Coldwell Banker Corporation    98-1624    106211
COLDWELL BANKER PREVIEWS    Guatemala    Coldwell Banker Corporation    98-1621
   106208 COLDWELL BANKER PREVIEWS    Guatemala    Coldwell Banker Corporation
   98-1622    106209 COLDWELL BANKER    Guyana    Coldwell Banker Corporation   
17,134A    17,134A COLDWELL BANKER CB & Design    Guyana    Coldwell Banker
Corporation    17,135A    17,135A COLDWELL BANKER COMMERCIAL    Guyana   
Coldwell Banker Corporation    17,133A    17,133A COLDWELL BANKER PREVIEWS   
Guyana    Coldwell Banker Corporation    17,132A    17,132A COLDWELL BANKER   
Haiti    Coldwell Banker LLC    898    82/160 COLDWELL BANKER    Haiti   
Coldwell Banker LLC    899    83/160 COLDWELL BANKER CB & Design    Haiti   
Coldwell Banker LLC    900    84/160 COLDWELL BANKER CB & Design    Haiti   
Coldwell Banker LLC    901    85/160 COLDWELL BANKER COMMERCIAL    Haiti   
Coldwell Banker LLC    491    150/118 COLDWELL BANKER COMMERCIAL    Haiti   
Coldwell Banker LLC    492    151/118 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Haiti    Coldwell Banker Corporation    541-A    112-148 COLDWELL BANKER
PREVIEWS INTERNATIONAL    Haiti    Coldwell Banker Corporation    542-A   
113-148 COLDWELL BANKER    Honduras    Coldwell Banker LLC    3470/98    72784
COLDWELL BANKER    Honduras    Coldwell Banker LLC    3471/98    5039 COLDWELL
BANKER CB & Design    Honduras    Coldwell Banker LLC    3468/98    73346
COLDWELL BANKER CB & Design    Honduras    Coldwell Banker LLC    3469/98   
5595

 

62



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker LLC    3467/98   
72879 COLDWELL BANKER COMMERCIAL    Honduras    Coldwell Banker LLC    3480/98
   5038 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker LLC    3472/98
   72783 COLDWELL BANKER PREVIEWS    Honduras    Coldwell Banker LLC    3479/98
   5040 CB & Design    Hong Kong    Coldwell Banker Corporation    5846/92   
03512 COLDWELL BANKER    Hong Kong    Coldwell Banker Corporation    10946/98   
05705 COLDWELL BANKER    Hong Kong    Coldwell Banker Corporation    5842/92   
04023 COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker Corporation   
10948/98    09131 COLDWELL BANKER CB & Design    Hong Kong    Coldwell Banker
Corporation    5845/92    03511 COLDWELL BANKER COMMERCIAL    Hong Kong   
Coldwell Banker Corporation    10947/98    09130 COLDWELL BANKER COMMERCIAL   
Hong Kong    Coldwell Banker Corporation    5843/92    04024 COLDWELL BANKER
COMMERCIAL & Design    Hong Kong    Coldwell Banker Corporation    5844/92   
04025 COLDWELL BANKER PREVIEWS    Hong Kong    Coldwell Banker Corporation   
10949/98    09681 COLDWELL BANKER PREVIEWS    Hong Kong    Coldwell Banker
Corporation    10950/98    09682 COLDWELL BANKER    India    Coldwell Banker
Corporation    1241393    1241393 COLDWELL BANKER    India    Coldwell Banker
Corporation    744350    744350 COLDWELL BANKER CB & Design    India    Coldwell
Banker Corporation    1241395    1241395 COLDWELL BANKER CB & Design    India   
Coldwell Banker Corporation    744349    744349 COLDWELL BANKER COMMERCIAL   
India    Coldwell Banker Corporation    1289307    520710 COLDWELL BANKER
COMMERCIAL    India    Coldwell Banker Corporation    1483273    1483273
COLDWELL BANKER COMMERCIAL CB & Design    India    Coldwell Banker Corporation
   1483272    1483272 COLDWELL BANKER COMMERCIAL CB & Design    India   
Coldwell Banker Corporation    1483274      COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    India    Coldwell Banker Corporation   
1397467    1397467 COLDWELL BANKER    Indonesia    Coldwell Banker LLC   
D98-14058    441953 COLDWELL BANKER    Indonesia    Coldwell Banker LLC   
J96-25793    IDM000087139 COLDWELL BANKER & Design    Indonesia    Coldwell
Banker LLC    D98-06222    418765 COLDWELL BANKER CB & Design    Indonesia   
Coldwell Banker LLC    J96-25794    IDM000087138 COLDWELL BANKER COMMERCIAL   
Indonesia    Coldwell Banker LLC    J98-15117    442266 COLDWELL BANKER
COMMERCIAL & Design    Indonesia    Coldwell Banker LLC    D98-15684   
IDM000025909

 

63



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS    Indonesia    Coldwell Banker LLC    D98-14056   
441951 COLDWELL BANKER PREVIEWS    Indonesia    Coldwell Banker LLC    D98-14057
   441952 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Indonesia
   Coldwell Banker Corporation    D05-26944    IDM000130452 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Indonesia    Coldwell Banker
Corporation    J05-26943    IDM000130451 COLDWELL BANKER PROPERTI & CB Design   
Indonesia    Coldwell Banker LLC    20822-20970    519595 COLDWELL BANKER   
Ireland    Coldwell Banker LLC    3113/98    210114 COLDWELL BANKER CB & Design
   Ireland    Coldwell Banker LLC    3114/98    210115 COLDWELL BANKER
COMMERCIAL    Ireland    Coldwell Banker LLC    3115/98    210116 COLDWELL
BANKER PREVIEWS    Ireland    Coldwell Banker LLC    3116/98    210117 COLDWELL
BANKER    Israel    Coldwell Banker Corporation    125382    125382 COLDWELL
BANKER    Israel    Coldwell Banker Corporation    125385    125385 COLDWELL
BANKER CB & Design    Israel    Coldwell Banker Corporation    185105    185105
COLDWELL BANKER CB & Design    Israel    Coldwell Banker Corporation    185106
   185106 COLDWELL BANKER COMMERCIAL    Israel    Coldwell Banker Corporation   
125380    125380 COLDWELL BANKER COMMERCIAL    Israel    Coldwell Banker
Corporation    125383    125383 COLDWELL BANKER PREVIEWS    Israel    Coldwell
Banker Corporation    125381    125381 COLDWELL BANKER PREVIEWS    Israel   
Coldwell Banker Corporation    125384    125384 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Israel    Coldwell Banker Corporation   
184491    184491 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Israel    Coldwell Banker Corporation    184492    184492 CB & Design    Italy
   Coldwell Banker LLC         1004265 COLDWELL BANKER    Italy    Coldwell
Banker LLC         1004264 COLDWELL BANKER    Italy    Coldwell Banker LLC   
VI98C 000302    824263 COLDWELL BANKER CB & Design    Italy    Coldwell Banker
LLC    VI98C 000303    824264 COLDWELL BANKER COMMERCIAL    Italy    Coldwell
Banker LLC    VI98C 000305    824266 COLDWELL BANKER PREVIEWS    Italy   
Coldwell Banker LLC    VI98C 000304    824265

 

64



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Jamaica    Coldwell Banker Corporation    16/2432    34052
COLDWELL BANKER    Jamaica    Coldwell Banker Corporation    41298    41298
COLDWELL BANKER CB & Design    Jamaica    Coldwell Banker Corporation    16/2433
   32897 COLDWELL BANKER COMMERCIAL    Jamaica    Coldwell Banker Corporation   
16/2606    35277 COLDWELL BANKER PREVIEWS    Jamaica    Coldwell Banker
Corporation    16/2469    35961 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Jamaica    Coldwell Banker Corporation    0467660    47660
COLDWELL BANKER    Japan    Coldwell Banker LLC    8-126344    4234028 COLDWELL
BANKER CB & Design    Japan    Coldwell Banker LLC    10-080818    4406318
COLDWELL BANKER CB & Design    Japan    Coldwell Banker LLC    8-126345   
4234029 COLDWELL BANKER COMMERCIAL    Japan    Coldwell Banker LLC    10-080817
   4406317 COLDWELL BANKER PREVIEWS    Japan    Coldwell Banker LLC    10-080816
   4406316 PREVIEWS    Japan    Coldwell Banker LLC    59-133140    2111528
COLDWELL BANKER    Jordan    Coldwell Banker Corporation    56186    56186
COLDWELL BANKER    Jordan    Coldwell Banker Corporation    78572    78572
COLDWELL BANKER CB & Design    Jordan    Coldwell Banker Corporation    56185   
56185 COLDWELL BANKER CB & Design    Jordan    Coldwell Banker Corporation   
78571    78571 COLDWELL BANKER COMMERCIAL    Jordan    Coldwell Banker
Corporation    55484    55484 COLDWELL BANKER COMMERCIAL    Jordan    Coldwell
Banker Corporation    78574    78574 COLDWELL BANKER PREVIEWS    Jordan   
Coldwell Banker Corporation    55485    55485 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Jordan    Coldwell Banker Corporation    78573    78573
COLDWELL BANKER PREVIEWS INTERNATIONAL    Jordan    Coldwell Banker Corporation
   79149    79149 COLDWELL BANKER    Kazakhstan    Coldwell Banker LLC    41452
     COLDWELL BANKER CB & Design    Kazakhstan    Coldwell Banker LLC    41453
     COLDWELL BANKER COMMERCIAL    Kazakhstan    Coldwell Banker LLC    41454   
  COLDWELL BANKER COMMERCIAL CB & Design    Kazakhstan    Coldwell Banker LLC   
41455      COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Kazakhstan    Coldwell Banker LLC    41456    29338

 

65



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Kiribati    Coldwell Banker Corporation    1561    1561
COLDWELL BANKER CB & Design    Kiribati    Coldwell Banker Corporation    1560
   1560 COLDWELL BANKER COMMERCIAL    Kiribati    Coldwell Banker Corporation   
1559    1559 COLDWELL BANKER PREVIEWS    Kiribati    Coldwell Banker Corporation
   1655    1655 COLDWELL BANKER    Korea, Democratic People’s Republic of   
Coldwell Banker LLC    18998    10134 COLDWELL BANKER CB & Design    Korea,
Democratic People’s Republic of    Coldwell Banker LLC    18997    10133
COLDWELL BANKER COMMERCIAL    Korea, Democratic People’s Republic of    Coldwell
Banker LLC    18995    10131 COLDWELL BANKER PREVIEWS    Korea, Democratic
People’s Republic of    Coldwell Banker LLC    18996    10132 CB & Design   
Korea, Republic of    Coldwell Banker Corporation    1990-1839    15101 COLDWELL
BANKER    Korea, Republic of    Coldwell Banker LLC    1988-001212    10506
COLDWELL BANKER (in Korean)    Korea, Republic of    Coldwell Banker LLC   
1996-3371    41-39983 COLDWELL BANKER CB & Design    Korea, Republic of   
Coldwell Banker LLC    1990-001840    15102 COLDWELL BANKER COMMERCIAL    Korea,
Republic of    Coldwell Banker Corporation    4520062798    4521287 COLDWELL
BANKER COMMERCIAL & Design    Korea, Republic of    Coldwell Banker LLC   
1988-001210    10504 COLDWELL BANKER COMMERCIAL CB & Design    Korea, Republic
of    Coldwell Banker Corporation    4520062800    4520883 COLDWELL BANKER
PREVIEWS    Korea, Republic of    Coldwell Banker LLC    1998-1730    56325
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Korea, Republic of
   Coldwell Banker LLC    4520074781    4526152 COLDWELL BANKER    Kosovo   
Coldwell Banker Corporation    1103      COLDWELL BANKER CB & Design    Kosovo
   Coldwell Banker Corporation    1104      COLDWELL BANKER COMMERCIAL    Kosovo
   Coldwell Banker Corporation    1105      COLDWELL BANKER PREVIEWS
INTERNATIONAL    Kosovo    Coldwell Banker Corporation    1102      COLDWELL
BANKER    Kuwait    Coldwell Banker Corporation    36128    32264 COLDWELL
BANKER CB & Design    Kuwait    Coldwell Banker Corporation    36129    32384

 

66



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Kuwait    Coldwell Banker Corporation    57402   
59879 COLDWELL BANKER COMMERCIAL CB & Design    Kuwait    Coldwell Banker
Corporation    61814    55596 COLDWELL BANKER    Latvia    Coldwell Banker LLC
   M981682    M44821 COLDWELL BANKER CB & Design    Latvia    Coldwell Banker
LLC    M981683    M44822 COLDWELL BANKER COMMERCIAL    Latvia    Coldwell Banker
LLC    M981684    M44823 COLDWELL BANKER PREVIEWS    Latvia    Coldwell Banker
LLC    M981685    M44824 COLDWELL BANKER    Lebanon    Coldwell Banker
Corporation         91112 COLDWELL BANKER CB & Design    Lebanon    Coldwell
Banker Corporation         91110 COLDWELL BANKER COMMERCIAL    Lebanon   
Coldwell Banker Corporation         91109 COLDWELL BANKER COMMERCIAL CB & Design
   Lebanon    Coldwell Banker Corporation         91111 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Lebanon    Coldwell Banker Corporation   
3245    107129 COLDWELL BANKER    Libya    Coldwell Banker LLC    15287     
COLDWELL BANKER    Libya    Coldwell Banker LLC    15288      COLDWELL BANKER
CB & Design    Libya    Coldwell Banker LLC    15289      COLDWELL BANKER CB &
Design    Libya    Coldwell Banker LLC    15290      COLDWELL BANKER COMMERCIAL
   Libya    Coldwell Banker LLC    15291      COLDWELL BANKER COMMERCIAL   
Libya    Coldwell Banker LLC    15292      COLDWELL BANKER COMMERCIAL CB &
Design    Libya    Coldwell Banker LLC    15293      COLDWELL BANKER COMMERCIAL
CB & Design    Libya    Coldwell Banker LLC    15294      COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Libya    Coldwell Banker LLC   
15295      COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Libya   
Coldwell Banker LLC    15296      COLDWELL BANKER    Liechtenstein    Coldwell
Banker Corporation         11457 COLDWELL BANKER CB & Design    Liechtenstein   
Coldwell Banker Corporation         11456 COLDWELL BANKER COMMERCIAL   
Liechtenstein    Coldwell Banker Corporation         11455 COLDWELL BANKER
PREVIEWS    Liechtenstein    Coldwell Banker Corporation         11458

 

67



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Lithuania    Coldwell Banker Corporation    20051127    53330
COLDWELL BANKER CB & Design (black on white)    Lithuania    Coldwell Banker
Corporation    20051126    53329 COLDWELL BANKER COMMERCIAL    Lithuania   
Coldwell Banker Corporation    20051128    53331 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Lithuania    Coldwell Banker Corporation    20051129    53158
COLDWELL BANKER    Macao    Coldwell Banker Corporation    4843    4843 COLDWELL
BANKER    Macao    Coldwell Banker Corporation    4844    4844 COLDWELL BANKER
CB & Design    Macao    Coldwell Banker Corporation    4841    4841 COLDWELL
BANKER CB & Design    Macao    Coldwell Banker Corporation    4842    4842
COLDWELL BANKER COMMERCIAL    Macao    Coldwell Banker Corporation    4837   
4837 COLDWELL BANKER COMMERCIAL    Macao    Coldwell Banker Corporation    4838
   4838 COLDWELL BANKER PREVIEWS    Macao    Coldwell Banker Corporation    4839
   4839 COLDWELL BANKER PREVIEWS    Macao    Coldwell Banker Corporation    4840
   4840 COLDWELL BANKER    Macedonia    Coldwell Banker Corporation    2005/839
   13238 COLDWELL BANKER CB & Design    Macedonia    Coldwell Banker Corporation
   2005/838    13237 COLDWELL BANKER COMMERCIAL    Macedonia    Coldwell Banker
Corporation    2005/837    13236 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Macedonia    Coldwell Banker Corporation    2005/836    13235 COLDWELL BANKER   
Malaysia    Coldwell Banker Corporation    88-02130    88-02130 COLDWELL BANKER
CB & Design    Malaysia    Coldwell Banker Corporation    98-11330      COLDWELL
BANKER CB & Design    Malaysia    Coldwell Banker Corporation    98-11342     
COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell Banker Corporation   
98-11345    98-11345 COLDWELL BANKER COMMERCIAL    Malaysia    Coldwell Banker
Corporation    98-11346    98-11346 COLDWELL BANKER COMMERCIAL & Design   
Malaysia    Coldwell Banker Corporation    88-02131    88-02131 COLDWELL BANKER
PREVIEWS    Malaysia    Coldwell Banker Corporation    98-11343    98-11343
COLDWELL BANKER PREVIEWS    Malaysia    Coldwell Banker Corporation    98-11344
   98-11344 COLDWELL BANKER    Malta    Coldwell Banker Corporation    31125   
31125 COLDWELL BANKER CB & Design    Malta    Coldwell Banker Corporation   
31124    31124 COLDWELL BANKER COMMERCIAL    Malta    Coldwell Banker
Corporation    31122    31122 COLDWELL BANKER PREVIEWS    Malta    Coldwell
Banker Corporation    31123    31123

 

68



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Mexico    Coldwell Banker Corporation    151921    461261
COLDWELL BANKER    Mexico    Coldwell Banker Corporation    151922    461262
COLDWELL BANKER BIENES RAICES & Design    Mexico    Coldwell Banker Corporation
   454607    692903 COLDWELL BANKER BIENES RAICES & Design    Mexico    Coldwell
Banker Corporation    454608    689478 COLDWELL BANKER CB & Design    Mexico   
Coldwell Banker Corporation    219301    544515 COLDWELL BANKER CB & Design   
Mexico    Coldwell Banker Corporation    220127    495425 COLDWELL BANKER
COMMERCIAL & Design    Mexico    Coldwell Banker Corporation    164949    467981
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Mexico    Coldwell
Banker Corporation    747841    915747 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Mexico    Coldwell Banker Corporation    747843    915748
PREVIEWS    Mexico    Coldwell Banker Corporation    213821    493374 PREVIEWS
   Mexico    Coldwell Banker Corporation    213822    503301 COLDWELL BANKER   
Moldova    Coldwell Banker LLC    019696    16860 COLDWELL BANKER CB & Design   
Moldova    Coldwell Banker LLC    019694    17082 COLDWELL BANKER COMMERCIAL   
Moldova    Coldwell Banker LLC    019695    16863 COLDWELL BANKER COMMERCIAL
CB & Design    Moldova    Coldwell Banker LLC    019697    17083 COLDWELL BANKER
   Monaco    Coldwell Banker LLC    019080    9818972 COLDWELL BANKER    Monaco
   Coldwell Banker LLC    27749    0726256 COLDWELL BANKER CB & Design    Monaco
   Coldwell Banker LLC    27752    0726259 COLDWELL BANKER COMMERCIAL    Monaco
   Coldwell Banker LLC    27750    0726257 COLDWELL BANKER COMMERCIAL CB &
Design    Monaco    Coldwell Banker LLC    27751    0726258 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Monaco    Coldwell Banker LLC   
27753    0726260 COLDWELL BANKER    Montenegro    Coldwell Banker LLC    1521/05
   51779 COLDWELL BANKER CB & Design    Montenegro    Coldwell Banker LLC   
1520/05    51778 COLDWELL BANKER COMMERCIAL    Montenegro    Coldwell Banker LLC
   1522/05    51780 COLDWELL BANKER PREVIEWS INTERNATIONAL    Montenegro   
Coldwell Banker LLC    1523/05    51781 COLDWELL BANKER    Montserrat   
Coldwell Banker Corporation         3166 COLDWELL BANKER CB & Design   
Montserrat    Coldwell Banker Corporation         3167

 

69



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL & Design    Montserrat    Coldwell Banker Corporation
          COLDWELL BANKER    Morocco    Coldwell Banker Corporation    95826   
95826 COLDWELL BANKER CB & Design    Morocco    Coldwell Banker Corporation   
95827    95827 COLDWELL BANKER COMMERCIAL    Morocco    Coldwell Banker
Corporation    96356    96356 COLDWELL BANKER PREVIEWS INTERNATIONAL    Morocco
   Coldwell Banker Corporation    96357    96357 COLDWELL BANKER    Netherlands
Antilles    Coldwell Banker LLC    d-700505    13093 COLDWELL BANKER CB & Design
   Netherlands Antilles    Coldwell Banker LLC    D-700507    13095 COLDWELL
BANKER COMMERCIAL    Netherlands Antilles    Coldwell Banker LLC    D-700506   
13094 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Netherlands
Antilles    Coldwell Banker LLC    D-600060    11910 COLDWELL BANKER    New
Zealand    Coldwell Banker LLC    182322    182322 COLDWELL BANKER    New
Zealand    Coldwell Banker LLC    272215    272215 COLDWELL BANKER CB & Design
   New Zealand    Coldwell Banker LLC    272216    272216 COLDWELL BANKER CB &
Design    New Zealand    Coldwell Banker LLC    272217    272217 COLDWELL BANKER
COMMERCIAL    New Zealand    Coldwell Banker LLC    182323    182323 COLDWELL
BANKER COMMERCIAL    New Zealand    Coldwell Banker LLC    296127    296127
COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker LLC    296125   
296125 COLDWELL BANKER PREVIEWS    New Zealand    Coldwell Banker LLC    296126
   296126 COLDWELL BANKER    Nicaragua    Coldwell Banker Corporation   
98-00950    39641 COLDWELL BANKER    Nicaragua    Coldwell Banker Corporation   
98-00951    39849 COLDWELL BANKER CB & Design    Nicaragua    Coldwell Banker
LLC    98-00956    40289 COLDWELL BANKER CB & Design    Nicaragua    Coldwell
Banker Corporation    98-00957    40271 COLDWELL BANKER COMMERCIAL    Nicaragua
   Coldwell Banker Corporation    98-00952    39861 COLDWELL BANKER COMMERCIAL
   Nicaragua    Coldwell Banker Corporation    98-00953    40325 COLDWELL BANKER
PREVIEWS    Nicaragua    Coldwell Banker Corporation    98-00954    39850
COLDWELL BANKER PREVIEWS    Nicaragua    Coldwell Banker LLC    98-00955   
39862 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Nicaragua   
Coldwell Banker Corporation    05-03745    0602020

 

70



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER    Norway    Coldwell Banker LLC    9803109    193419 COLDWELL
BANKER CB & Design    Norway    Coldwell Banker LLC    9803112    193422
COLDWELL BANKER COMMERCIAL    Norway    Coldwell Banker LLC    9803111    193421
COLDWELL BANKER PREVIEWS    Norway    Coldwell Banker LLC    9803110    193420
COLDWELL BANKER    Oman    Coldwell Banker Corporation    36879    36879
COLDWELL BANKER    Oman    Coldwell Banker Corporation    36880    36880
COLDWELL BANKER CB & Design    Oman    Coldwell Banker Corporation    36885   
36885 COLDWELL BANKER CB & Design    Oman    Coldwell Banker Corporation   
36886    36886 COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker Corporation
   36881    36881 COLDWELL BANKER COMMERCIAL    Oman    Coldwell Banker
Corporation    36882    36882 COLDWELL BANKER PREVIEWS INTERNATIONAL    Oman   
Coldwell Banker Corporation    36883    36883 COLDWELL BANKER PREVIEWS
INTERNATIONAL    Oman    Coldwell Banker Corporation    36884    36884 COLDWELL
BANKER    Pakistan    Coldwell Banker Corporation    150872    150872 COLDWELL
BANKER CB & Design    Pakistan    Coldwell Banker Corporation    150870   
150870 COLDWELL BANKER COMMERCIAL    Pakistan    Coldwell Banker Corporation   
150869    150869 COLDWELL BANKER PREVIEWS    Pakistan    Coldwell Banker
Corporation    150871    150871 COLDWELL BANKER    Panama    Coldwell Banker
Corporation    85644    85644 COLDWELL BANKER    Panama    Coldwell Banker
Corporation    85645    85655 COLDWELL BANKER CB & Design    Panama    Coldwell
Banker Corporation    84324    84324 COLDWELL BANKER CB & Design    Panama   
Coldwell Banker Corporation    84325    84325 COLDWELL BANKER COMMERCIAL   
Panama    Coldwell Banker Corporation    95108    95108 COLDWELL BANKER
COMMERCIAL    Panama    Coldwell Banker Corporation    95111    95111 COLDWELL
BANKER PREVIEWS    Panama    Coldwell Banker Corporation    95119    95119
COLDWELL BANKER PREVIEWS    Panama    Coldwell Banker Corporation    95120   
95120 COLDWELL BANKER    Papua New Guinea    Coldwell Banker LLC    68023     
COLDWELL BANKER    Papua New Guinea    Coldwell Banker Corporation    A61877   
A61877 COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell Banker LLC   
68024      COLDWELL BANKER CB & Design    Papua New Guinea    Coldwell Banker
Corporation    A61878    A61878

 

71



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Papua New Guinea    Coldwell Banker Corporation   
A61875    A61875 COLDWELL BANKER PREVIEWS    Papua New Guinea    Coldwell Banker
Corporation    A61876    A61876 COLDWELL BANKER    Paraguay    Coldwell Banker
LLC    27311    291782 COLDWELL BANKER    Paraguay    Coldwell Banker LLC   
27317    219980 COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker LLC
   27313    280547 COLDWELL BANKER CB & Design    Paraguay    Coldwell Banker
LLC    27314    220929 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker
LLC    27316    219899 COLDWELL BANKER COMMERCIAL    Paraguay    Coldwell Banker
LLC    27318    216618 COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker
LLC    27312    241792 COLDWELL BANKER PREVIEWS    Paraguay    Coldwell Banker
LLC    27315    222647 COLDWELL BANKER    Peru    Coldwell Banker LLC    40117
   040817 COLDWELL BANKER    Peru    Coldwell Banker LLC    40118    012571
COLDWELL BANKER CB & Design    Peru    Coldwell Banker LLC    40119    012652
COLDWELL BANKER CB & Design    Peru    Coldwell Banker LLC    40120    041437
COLDWELL BANKER COMMERCIAL    Peru    Coldwell Banker LLC    068027    050118
COLDWELL BANKER COMMERCIAL    Peru    Coldwell Banker LLC    068111    016046
COLDWELL BANKER COMMERCIAL CB & Design    Peru    Coldwell Banker LLC    331260
   136447 COLDWELL BANKER COMMERCIAL CB & Design    Peru    Coldwell Banker LLC
   331261    50398 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC   
068026    050117 COLDWELL BANKER PREVIEWS    Peru    Coldwell Banker LLC   
068109    016045 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Peru    Coldwell Banker LLC    331256    50397 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Peru    Coldwell Banker LLC    331258   
137200 COLDWELL BANKER    Philippines    Coldwell Banker Corporation   
4-2005-010581    4-2005-010581 COLDWELL BANKER    Philippines    Coldwell Banker
LLC    4-2008-013080    4-2008-013080 COLDWELL BANKER CB & Design    Philippines
   Coldwell Banker Corporation    4-2005-010583    4-2005-010583 COLDWELL BANKER
CB & Design    Philippines    Coldwell Banker LLC    4-2008-013083   
4-2008-013083 COLDWELL BANKER CB with Rectangle Design    Philippines   
Coldwell Banker Corporation    4-1997-117565    4-1997-117565

 

72



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Philippines    Coldwell Banker Corporation   
4-2005-010582    4-2005-010582 COLDWELL BANKER COMMERCIAL    Philippines   
Coldwell Banker LLC    4-2008-013081    4-2008-013081 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Philippines    Coldwell Banker LLC   
4-2008-013082    4-2008-013082 COLDWELL BANKER    Poland    Coldwell Banker LLC
   Z-174262    122325 COLDWELL BANKER CB & Design    Poland    Coldwell Banker
LLC    Z-174261    122326 COLDWELL BANKER COMMERCIAL    Poland    Coldwell
Banker LLC    Z191810    132539 COLDWELL BANKER PREVIEWS    Poland    Coldwell
Banker LLC    Z-191811    132802 COLDWELL BANKER    Portugal    Coldwell Banker
LLC    330677    330677 COLDWELL BANKER CB & Design    Portugal    Coldwell
Banker LLC    330680    330680 COLDWELL BANKER COMMERCIAL    Portugal   
Coldwell Banker LLC    330679    330679 COLDWELL BANKER PREVIEWS    Portugal   
Coldwell Banker LLC    330678    330678 CB Design    Puerto Rico    Coldwell
Banker Corporation         6791 COLDWELL BANKER    Puerto Rico    Coldwell
Banker Corporation         6793 COLDWELL BANKER PREVIEWS INTERNATIONAL &
Sunburst Design    Puerto Rico    Coldwell Banker LLC           COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Puerto Rico    Coldwell Banker LLC
          COLDWELL BANKER    Qatar    Coldwell Banker Corporation    28126   
28126 COLDWELL BANKER CB & Design    Qatar    Coldwell Banker Corporation   
28127    28127 COLDWELL BANKER COMMERCIAL    Qatar    Coldwell Banker
Corporation    28128    28128 COLDWELL BANKER COMMERCIAL CB & Design    Qatar   
Coldwell Banker Corporation    28129    28129 COLDWELL BANKER    Romania   
Coldwell Banker Corporation    M 2005 10239    71644 COLDWELL BANKER CB & Design
   Romania    Coldwell Banker Corporation    M 2005 10240    71665 COLDWELL
BANKER COMMERCIAL    Romania    Coldwell Banker Corporation    200510241   
71666 COLDWELL BANKER COMMERCIAL CB & Design    Romania    Coldwell Banker
Corporation    M 200608817    79530 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Romania    Coldwell Banker Corporation    M 2005 10242    71664 COLDWELL BANKER
   Russian Federation    Coldwell Banker Corporation    2005715047    330415
COLDWELL BANKER CB & Design    Russian Federation    Coldwell Banker Corporation
   2005715049    330417

 

73



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Russian Federation    Coldwell Banker Corporation
   2005715048    330416 COLDWELL BANKER PREVIEWS INTERNATIONAL    Russian
Federation    Coldwell Banker Corporation    2005715046    333731 COLDWELL
BANKER    Saudi Arabia    Coldwell Banker Corporation    77790    708/72
COLDWELL BANKER CB & Design    Saudi Arabia    Coldwell Banker Corporation   
77791    708/73 COLDWELL BANKER COMMERCIAL    Saudi Arabia    Coldwell Banker
Corporation    77792    708/74 COLDWELL BANKER COMMERCIAL CB & Design    Saudi
Arabia    Coldwell Banker Corporation    77793    688/94 COLDWELL BANKER
PREVIEWS    Saudi Arabia    Coldwell Banker Corporation    77794    708/75
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Saudi Arabia   
Coldwell Banker Corporation    101267    970/59 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Saudi Arabia    Coldwell Banker Corporation
   101268    969/84 COLDWELL BANKER    Serbia    Coldwell Banker LLC    1521/05
   51779 COLDWELL BANKER CB & Design    Serbia    Coldwell Banker LLC    1520/05
   51778 COLDWELL BANKER COMMERCIAL    Serbia    Coldwell Banker LLC    1522/05
   51780 COLDWELL BANKER PREVIEWS INTERNATIONAL    Serbia    Coldwell Banker LLC
   1523/05    51781 COLDWELL BANKER    Singapore    Coldwell Banker LLC   
9294/96    T96/09294A COLDWELL BANKER    Singapore    Coldwell Banker LLC   
9295/96    T96/09295Z COLDWELL BANKER CB & Design    Singapore    Coldwell
Banker LLC    9296/96    T96/09296H COLDWELL BANKER CB & Design    Singapore   
Coldwell Banker LLC    9297/96    T96/09297F COLDWELL BANKER COMMERCIAL   
Singapore    Coldwell Banker LLC    9313/98    T98/09313I COLDWELL BANKER
COMMERCIAL    Singapore    Coldwell Banker LLC    9314/98    T9809314G COLDWELL
BANKER PREVIEWS    Singapore    Coldwell Banker LLC    9315/98    T98/09315E
COLDWELL BANKER PREVIEWS    Singapore    Coldwell Banker LLC    9316/98   
T98/09316C COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)
   Singapore    Coldwell Banker LLC    T05/21302C    T05/21302C COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design (in series)    Singapore    Coldwell
Banker LLC    T05/21304Z    T05/21304Z COLDWELL BANKER    Slovakia    Coldwell
Banker Corporation    5803-2005    214572

 

74



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER CB & Design    Slovakia    Coldwell Banker Corporation   
5804-2005    214573 COLDWELL BANKER COMMERCIAL    Slovakia    Coldwell Banker
Corporation    5802-2005    214571 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Slovakia    Coldwell Banker Corporation    5801-2005    214570 COLDWELL BANKER
   Slovenia    Coldwell Banker Corporation    200571513    200571513 COLDWELL
BANKER CB & Design    Slovenia    Coldwell Banker Corporation    200571515   
200571515 COLDWELL BANKER COMMERCIAL    Slovenia    Coldwell Banker Corporation
   200571514    200571514 COLDWELL BANKER PREVIEWS INTERNATIONAL    Slovenia   
Coldwell Banker Corporation    200571512    200571512 COLDWELL BANKER    Solomon
Islands    Coldwell Banker Corporation         1879 COLDWELL BANKER CB & Design
   Solomon Islands    Coldwell Banker Corporation         1740 COLDWELL BANKER
COMMERCIAL    Solomon Islands    Coldwell Banker Corporation         1739
COLDWELL BANKER    South Africa    Coldwell Banker LLC    9615596    9615596
COLDWELL BANKER    South Africa    Coldwell Banker LLC    9615597    9615597
COLDWELL BANKER CB & Design    South Africa    Coldwell Banker LLC    9615594   
9615594 COLDWELL BANKER CB & Design    South Africa    Coldwell Banker LLC   
9615595    9615595 COLDWELL BANKER COMMERCIAL    South Africa    Coldwell Banker
LLC    9815096    9815096 COLDWELL BANKER COMMERCIAL    South Africa    Coldwell
Banker LLC    9815097    9815097 COLDWELL BANKER PREVIEWS    South Africa   
Coldwell Banker LLC    9718988    9718988 COLDWELL BANKER PREVIEWS    South
Africa    Coldwell Banker LLC    9718989    9718989 CB & Design    Spain   
Coldwell Banker Corporation    1005732    1005732 COLDWELL BANKER    Spain   
Coldwell Banker Corporation    1005730    1005730 COLDWELL BANKER    Spain   
Coldwell Banker Corporation    1005731    1005731 COLDWELL BANKER BIENES
RAICES & Design    Spain    Coldwell Banker Corporation    2354151    2354151
COLDWELL BANKER BIENES RAICES & Design    Spain    Coldwell Banker Corporation
   2354152    2354152 COLDWELL BANKER    St. Kitts and Nevis    Coldwell Banker
Corporation    0385    2005/0385 COLDWELL BANKER CB & Design    St. Kitts and
Nevis    Coldwell Banker Corporation    0387    2005/0387 COLDWELL BANKER
COMMERCIAL    St. Kitts and Nevis    Coldwell Banker Corporation    0384   
2005/0384 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    St. Kitts
and Nevis    Coldwell Banker Corporation    0386    2005/0386

 

75



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER CB & Design    St. Lucia    Coldwell Banker Corporation   
214/97    214/97 COLDWELL BANKER PREVIEWS    St. Lucia    Coldwell Banker
Corporation    299/97    299/97 COLDWELL BANKER PREVIEWS    St. Lucia   
Coldwell Banker Corporation    300/97    300/97 COLDWELL BANKER    St. Vincent
and the Grenadines    Coldwell Banker LLC         220/97 COLDWELL BANKER    St.
Vincent and the Grenadines    Coldwell Banker LLC         221/97 COLDWELL BANKER
CB & Design    St. Vincent and the Grenadines    Coldwell Banker Corporation   
     222/97 COLDWELL BANKER COMMERCIAL & Design    St. Vincent and the
Grenadines    Coldwell Banker Corporation         125/98 COLDWELL BANKER   
Suriname    Coldwell Banker Corporation         16176 COLDWELL BANKER CB &
Design    Suriname    Coldwell Banker Corporation         16174 COLDWELL BANKER
COMMERCIAL    Suriname    Coldwell Banker Corporation         16178 COLDWELL
BANKER PREVIEWS    Suriname    Coldwell Banker Corporation         16177
COLDWELL BANKER    Sweden    Coldwell Banker LLC    11192    404352 COLDWELL
BANKER    Sweden    Coldwell Banker LLC    98-2806    335804 COLDWELL BANKER
CB & Design    Sweden    Coldwell Banker LLC    11193    404353 COLDWELL BANKER
CB & Design    Sweden    Coldwell Banker LLC    98-2810    363103 COLDWELL
BANKER COMMERCIAL    Sweden    Coldwell Banker LLC    98-2809    335805 COLDWELL
BANKER PREVIEWS    Sweden    Coldwell Banker LLC    98-2807    363102 CB   
Switzerland    Coldwell Banker LLC         322480 COLDWELL BANKER    Switzerland
   Coldwell Banker LLC         322319 COLDWELL BANKER    Switzerland    Coldwell
Banker LLC    2989/1998    454943 COLDWELL BANKER CB & Design    Switzerland   
Coldwell Banker LLC    2987/1998    454925 COLDWELL BANKER COMMERCIAL   
Switzerland    Coldwell Banker LLC    2988/1998    454942 COLDWELL BANKER
PREVIEWS    Switzerland    Coldwell Banker LLC    2990/1998    454944 CB &
Design    Taiwan    Coldwell Banker LLC    81009666    49072 COLDWELL BANKER   
Taiwan    Coldwell Banker LLC    020887    41372 COLDWELL BANKER & Design   
Taiwan    Coldwell Banker LLC    020889    41936 COLDWELL BANKER CB & Design   
Taiwan    Coldwell Banker LLC    79021407    49508 COLDWELL BANKER COMMERCIAL   
Taiwan    Coldwell Banker LLC    87042618    154261

 

76



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS    Taiwan    Coldwell Banker LLC    87042619    154262
CB & Design    Thailand    Coldwell Banker Corporation    227809    Bor 18814
COLDWELL BANKER    Thailand    Coldwell Banker Corporation    227806    Bor
18817 COLDWELL BANKER    Thailand    Coldwell Banker LLC    368287    Khor97339
COLDWELL BANKER & Design    Thailand    Coldwell Banker LLC    179353   
Khor80061 COLDWELL BANKER CB & Design    Thailand    Coldwell Banker Corporation
   227807    Bor 18816 COLDWELL BANKER COMMERCIAL & Design    Thailand   
Coldwell Banker LLC    178611    Khor79278 COLDWELL BANKER COMMERCIAL & Design
   Thailand    Coldwell Banker Corporation    227808    Bor 18815 COLDWELL
BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368288    Khor101571
COLDWELL BANKER PREVIEWS    Thailand    Coldwell Banker LLC    368289    Bor8826
COLDWELL BANKER    Tonga    Coldwell Banker Corporation    00184    00278
COLDWELL BANKER CB & Design    Tonga    Coldwell Banker Corporation    00183   
00277 COLDWELL BANKER COMMERCIAL    Tonga    Coldwell Banker Corporation   
00181    00275 COLDWELL BANKER PREVIEWS    Tonga    Coldwell Banker Corporation
   00182    00276 COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC
   27277    27277 COLDWELL BANKER    Trinidad and Tobago    Coldwell Banker LLC
   27280    27280 COLDWELL BANKER CB & Design    Trinidad and Tobago    Coldwell
Banker LLC    27278    27278 COLDWELL BANKER CB & Design    Trinidad and Tobago
   Coldwell Banker LLC    27279    27279 COLDWELL BANKER COMMERCIAL    Trinidad
and Tobago    Coldwell Banker Corporation    28332    28332 COLDWELL BANKER
PREVIEWS    Trinidad and Tobago    Coldwell Banker LLC    27946    27946
COLDWELL BANKER    Tunisia    Coldwell Banker Corporation    EE050058   
EE050058 COLDWELL BANKER CB & Design    Tunisia    Coldwell Banker Corporation
   EE050057    EE050057 COLDWELL BANKER COMMERCIAL    Tunisia    Coldwell Banker
Corporation    EE050779    EE050779 COLDWELL BANKER PREVIEWS INTERNATIONAL   
Tunisia    Coldwell Banker Corporation    EE050778    EE050778 COLDWELL BANKER
   Turkey    Coldwell Banker LLC    6730    187775 COLDWELL BANKER    Turkey   
Coldwell Banker LLC    6731    187815 COLDWELL BANKER CB & Design    Turkey   
Coldwell Banker LLC    6728    185408 COLDWELL BANKER CB & Design    Turkey   
Coldwell Banker LLC    6729    187757 COLDWELL BANKER COMMERCIAL    Turkey   
Coldwell Banker LLC    12675    202490

 

77



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER COMMERCIAL    Turkey    Coldwell Banker LLC    12676    202269
COLDWELL BANKER COMMERCIAL CB & Design    Turkey    Coldwell Banker LLC   
2007/17610    2007/17610 COLDWELL BANKER PREVIEWS    Turkey    Coldwell Banker
LLC    12673    205807 COLDWELL BANKER PREVIEWS    Turkey    Coldwell Banker LLC
   12674    200328 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Turkey    Coldwell Banker LLC    2007/17611    2007/17611 COLDWELL BANKER   
Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7420    7420
COLDWELL BANKER CB & Design    Turkish Republic of Northern Cyprus    Coldwell
Banker LLC    7422    7422 COLDWELL BANKER COMMERCIAL    Turkish Republic of
Northern Cyprus    Coldwell Banker LLC    7421    7421 COLDWELL BANKER
COMMERCIAL CB & Design    Turkish Republic of Northern Cyprus    Coldwell Banker
LLC    7423    7423 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Turkish Republic of Northern Cyprus    Coldwell Banker LLC    7435    7435
COLDWELL BANKER    Turkmenistan    Coldwell Banker LLC    0485      COLDWELL
BANKER CB & Design    Turkmenistan    Coldwell Banker LLC    0486      COLDWELL
BANKER COMMERCIAL    Turkmenistan    Coldwell Banker LLC    0487      COLDWELL
BANKER COMMERCIAL CB & Design    Turkmenistan    Coldwell Banker LLC    0488   
  COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Turkmenistan   
Coldwell Banker LLC    0489      COLDWELL BANKER    Turks and Caicos Islands   
Coldwell Banker Corporation    11494    11494 COLDWELL BANKER    Turks and
Caicos Islands    Coldwell Banker Corporation    12408    12408 COLDWELL BANKER
CB & Design    Turks and Caicos Islands    Coldwell Banker Corporation    11495
   11495 COLDWELL BANKER CB & Design    Turks and Caicos Islands    Coldwell
Banker Corporation    12409    12409 COLDWELL BANKER PREVIEWS    Turks and
Caicos Islands    Coldwell Banker Corporation         12312 COLDWELL BANKER
PREVIEWS    Turks and Caicos Islands    Coldwell Banker Corporation    12475   
12475

 

78



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos
Islands    Coldwell Banker Corporation    14098    14098 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Turks and Caicos Islands    Coldwell
Banker Corporation    14099    14099 COLDWELL BANKER    Tuvalu    Coldwell
Banker Corporation         TM854 COLDWELL BANKER CB & Design    Tuvalu   
Coldwell Banker Corporation         TM853 COLDWELL BANKER COMMERCIAL    Tuvalu
   Coldwell Banker Corporation         TM852 COLDWELL BANKER PREVIEWS    Tuvalu
   Coldwell Banker Corporation         TM913 COLDWELL BANKER    Ukraine   
Coldwell Banker LLC    200511479    73787 COLDWELL BANKER    Ukraine    Coldwell
Banker LLC    M200819165      COLDWELL BANKER CB & Design    Ukraine    Coldwell
Banker LLC    200511480    73788 COLDWELL BANKER CB & Design    Ukraine   
Coldwell Banker LLC    M200819168      COLDWELL BANKER COMMERCIAL    Ukraine   
Coldwell Banker LLC    200511481    73789 COLDWELL BANKER COMMERCIAL    Ukraine
   Coldwell Banker LLC    M200819171      COLDWELL BANKER PREVIEWS INTERNATIONAL
   Ukraine    Coldwell Banker LLC    200511482    73790 COLDWELL BANKER PREVIEWS
INTERNATIONAL & Sunburst Design    Ukraine    Coldwell Banker LLC    M200819166
     COLDWELL BANKER    United Arab Emirates    Coldwell Banker Corporation   
48337    52794 COLDWELL BANKER CB & Design    United Arab Emirates    Coldwell
Banker Corporation    48338    52795 COLDWELL BANKER COMMERCIAL    United Arab
Emirates    Coldwell Banker Corporation    48339    59487 COLDWELL BANKER
COMMERCIAL CB & Design    United Arab Emirates    Coldwell Banker Corporation   
48340    59486 CB & Design    United Kingdom    Coldwell Banker LLC    1177297
   1177297 CB & Design    United Kingdom    Coldwell Banker LLC    1273339   
1273339 CB & Design    United Kingdom    Coldwell Banker LLC    1422532   
1422532 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    1273338   
1273338 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    1346215   
1346215 COLDWELL BANKER    United Kingdom    Coldwell Banker LLC    2185020   
2185020

 

79



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER CB & Design    United Kingdom    Coldwell Banker LLC    1273340
   1273340 COLDWELL BANKER CB & Design    United Kingdom    Coldwell Banker LLC
   2185011    2185011 COLDWELL BANKER COMMERCIAL    United Kingdom    Coldwell
Banker LLC    2185014    2185014 COLDWELL BANKER COMMERCIAL & Design    United
Kingdom    Coldwell Banker LLC    1346216    1346216 COLDWELL BANKER PREVIEWS   
United Kingdom    Coldwell Banker LLC    2150397    2150397 COLDWELL BANKER
PREVIEWS    United Kingdom    Coldwell Banker LLC    2150408    2150408 COLDWELL
BANKER PREVIEWS INTERNATIONAL & Sunburst Design (in series)    United Kingdom   
Coldwell Banker LLC    2405562    2405562 COLDWELL BANKER CARES COMMUNITY
FOUNDATION & Design    United States    TM ACQUISITION CORP.           COLDWELL
BANKER    Uruguay    Coldwell Banker Corporation    309085    309085 COLDWELL
BANKER CB & Design    Uruguay    Coldwell Banker Corporation    309086    309086
COLDWELL BANKER COMMERCIAL    Uruguay    Coldwell Banker Corporation    309087
   309087 COLDWELL BANKER PREVIEWS    Uruguay    Coldwell Banker Corporation   
309088    309088 COLDWELL BANKER    Uzbekistan    Coldwell Banker LLC   
MGU20080005    MGU 17273 COLDWELL BANKER CB & Design    Uzbekistan    Coldwell
Banker LLC    MGU20080002    MGU 17220 COLDWELL BANKER COMMERCIAL    Uzbekistan
   Coldwell Banker LLC    MGU20080006    MGU 17478 COLDWELL BANKER COMMERCIAL
CB & Design    Uzbekistan    Coldwell Banker LLC    MGU20080003    MGU 17476
COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design    Uzbekistan   
Coldwell Banker LLC    MGU20080004    MGU 17477 COLDWELL BANKER    Vanuatu   
Coldwell Banker LLC    10311    10311 COLDWELL BANKER CB & Design    Vanuatu   
Coldwell Banker Corporation    10313    10313 COLDWELL BANKER COMMERCIAL   
Vanuatu    Coldwell Banker LLC    10312    10312 COLDWELL BANKER    Venezuela   
Coldwell Banker Corporation    25462-97    209784 COLDWELL BANKER    Venezuela
   Coldwell Banker Corporation    25465-97    9130 COLDWELL BANKER CB & Design
   Venezuela    Coldwell Banker Corporation    327-97    208476 COLDWELL BANKER
CB & Design    Venezuela    Coldwell Banker Corporation    328-98    8947
COLDWELL BANKER COMMERCIAL    Venezuela    Coldwell Banker Corporation    02-99
   215483 COLDWELL BANKER COMMERCIAL    Venezuela    Coldwell Banker Corporation
   03-99    11041

 

80



--------------------------------------------------------------------------------

Trademark    Country Name    Owner Name    Application No.    Registration No.
COLDWELL BANKER PREVIEWS    Venezuela    Coldwell Banker Corporation    25463-97
   9309 COLDWELL BANKER PREVIEWS    Venezuela    Coldwell Banker Corporation   
25466-97    209785 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design   
Venezuela    Coldwell Banker Corporation    25344-05    277582 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Venezuela    Coldwell Banker
Corporation    25345-05      COLDWELL BANKER    Viet Nam    Coldwell Banker LLC
   11559    9887 COLDWELL BANKER CB & Design    Viet Nam    Coldwell Banker LLC
   11560    9888 COLDWELL BANKER COMMERCIAL    Viet Nam    Coldwell Banker LLC
   41501    42111 COLDWELL BANKER PREVIEWS    Viet Nam    Coldwell Banker LLC   
41500    43732 COLDWELL BANKER    Virgin Islands (British)    Coldwell Banker
Corporation         3169 COLDWELL BANKER CB & Design    Virgin Islands (British)
   Coldwell Banker Corporation         3177 COLDWELL BANKER COMMERCIAL    Virgin
Islands (British)    Coldwell Banker Corporation         1641 COLDWELL BANKER
PREVIEWS    Virgin Islands (British)    Coldwell Banker Corporation         3301
COLDWELL BANKER    Western Samoa    Coldwell Banker Corporation    3804    3804
COLDWELL BANKER CB & Design    Western Samoa    Coldwell Banker Corporation   
3803    3803 COLDWELL BANKER COMMERCIAL    Western Samoa    Coldwell Banker
Corporation    3801    3801 COLDWELL BANKER PREVIEWS    Western Samoa   
Coldwell Banker Corporation    3802    3802 COLDWELL BANKER    Yemen, Republic
of    Coldwell Banker LLC    42186    34253 COLDWELL BANKER    Yemen, Republic
of    Coldwell Banker LLC    42187    34254 COLDWELL BANKER CB & Design   
Yemen, Republic of    Coldwell Banker LLC    42185    34252 COLDWELL BANKER CB &
Design    Yemen, Republic of    Coldwell Banker LLC    42188    34255 COLDWELL
BANKER COMMERCIAL    Yemen, Republic of    Coldwell Banker LLC    42182    34249
COLDWELL BANKER COMMERCIAL    Yemen, Republic of    Coldwell Banker LLC    42191
   34258 COLDWELL BANKER COMMERCIAL CB & Design    Yemen, Republic of   
Coldwell Banker LLC    42184    34251 COLDWELL BANKER COMMERCIAL CB & Design   
Yemen, Republic of    Coldwell Banker LLC    42189    34256 COLDWELL BANKER
PREVIEWS INTERNATIONAL & Sunburst Design    Yemen, Republic of    Coldwell
Banker LLC    42183    34250 COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst
Design    Yemen, Republic of    Coldwell Banker LLC    42190    34257

Note – Coldwell Banker Corporation changed its name to Coldwell Banker LLC in
July 2007. We are recording the change against all marks in a country when a
renewal is due.

 

81



--------------------------------------------------------------------------------

Copyright and Copyright Applications

U.S. Copyright Registrations

 

Owner/Claimant

Name

   Title   

Registration

No.

Burnet Realty, Inc. 1    Real estate times - v. 78, no. 2.    TX 71-213 Burnet
Realty, Inc.    Real estate times - v. 78, no. 1.    TX 61-249 Burnet Realty,
Inc.    Real estate times - v. 79, no. 3.    TX 336-681 Burnet Realty, Inc.   
Real estate times - v. 79, no. 2.    TX 276-031 Burnet Realty, Inc.    Real
estate times - v. 79, no.1    TX 204-670                   Century 21 Real
Estate Corporation2    Century 21 sales performance system: coaches video ser.
   PA-530-364 Century 21 Real Estate Corporation    Century 21 sales performance
system: sales associate video ser.    PA-530-367 Century 21 Real Estate
Corporation    2 & 1 Training Program    SR-132-952 Century 21 Real Estate
Corporation    Century 21 Sales Performance System    SR-133-677 Century 21 Real
Estate Corporation    Gold market analysis certificate    TX-1-570-001 Century
21 Real Estate Corporation    21 Ways to Purchase Property    TX-1-570-002
Century 21 Real Estate Corporation    Action Warranty    TX-1-570-003 Century 21
Real Estate Corporation    21 Questions that Help Make a House Sell Faster   
TX-1-570-004 Century 21 Real Estate Corporation    Success Starts with a Super
Image    TX-1-570-005 Century 21 Real Estate Corporation    VIP Buyer Referral
   TX-1-588-502 Century 21 Real Estate Corporation    VIP Seller Referral   
TX-1-664-218 Century 21 Real Estate Corporation    Getting Ready
Pre-Installation Guide    TX-2-349-485 Century 21 Real Estate Corporation   
Training Manual for Administration    TX-2-349-491 Century 21 Real Estate
Corporation    CenturyNet Sales & Listing    TX-2-379-842 Century 21 Real Estate
Corporation    CenturyNet Management: Sales & Listing    TX-2-379-848 Century 21
Real Estate Corporation    Business and Financial Planning    TX-2-637-007
Century 21 Real Estate Corporation    Helping Yourself Through Effective Public
Relations: Guidelines for Brokers.    TX-2-637-008 Century 21 Real Estate
Corporation    International Management Academy    TX-2-637-009 Century 21 Real
Estate Corporation    Century 21 Sales Performance System Coach’s Guide   
TX-2-637-051 Century 21 Real Estate Corporation    Century 21 Military
Relocation Network Sales Associates Training Program    TX-2-647-995 Century 21
Real Estate Corporation    VIP Training: Broker Overview    TX-2-247-998 Century
21 Real Estate Corporation    Century 21 Recruiting Presentation: User’s Guide
   TX-2-648-166 Century 21 Real Estate Corporation    Listing Presentation
Manual: Instructions    TX-2-652-844

 

1

Burnet Realty Inc. changed its name to Burnet Realty LLC in July 2007.

2

Century 21 Real Estate Corporation changed its name to Century 21 Real Estate
LLC in December 2004.

 

82



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

Century 21 Real Estate Corporation    Principles of Sales Management   
TX-2-652-986 Century 21 Real Estate Corporation    VIP Sales Associates Training
   TX-2-652-988 Century 21 Real Estate Corporation    Property Management
Support System    TX-2-652-992 Century 21 Real Estate Corporation    Listing
Presentation Manual    TX-2-652-994 Century 21 Real Estate Corporation   
Managers as Leaders    TX-2-655-497 Century 21 Real Estate Corporation   
Management Development Course    TX-2-655-498 Century 21 Real Estate Corporation
   Century 21 Investment Practices Course    TX-2-655-509 Century 21 Real Estate
Corporation    Investment Specialist Course    TX-2-655-724 Century 21 Real
Estate Corporation    Investment Marketing Course    TX-2-655-725 Century 21
Real Estate Corporation    Investment Qualification Course    TX-2-655-732
Century 21 Real Estate Corporation    VIP Relocation Director’s Training Course:
No. 520    TX-2-662-352 Century 21 Real Estate Corporation    CenturyWriter   
TX-2-680-420 Century 21 Real Estate Corporation    CenturyNet Guide   
TX-2-684-378 Century 21 Real Estate Corporation    Administrative Guide   
TX-2-684-379 Century 21 Real Estate Corporation    Quick Reference-Closing a
Transaction-Management Sales & Listing    TX-2-684-414 Century 21 Real Estate
Corporation    Steps to Success: Regional Overview    TX-2-701-125 Century 21
Real Estate Corporation    Steps to Success: Management    TX-2-707-972 Century
21 Real Estate Corporation    CenturyNet 4.0 Conversion Training Manual   
TX-2-707-973 Century 21 Real Estate Corporation    Steps to Success: System
Set-up    TX-2-707-974 Century 21 Real Estate Corporation    VIP
Referral/Relocation Training: Course 101    TX-2-728-452 Century 21 Real Estate
Corporation    Steps to Success: Sales Associate Overview    TX-2-729-751
Century 21 Real Estate Corporation    Steps to Success: Sales Tools   
TX-2-729-752 Century 21 Real Estate Corporation    Century 21 Presentation
Flipchart Instruction Booklet    TX-2-732-090 Century 21 Real Estate Corporation
   Century 21 Investment Training: Investment Practices Course    TX-2-732-091
Century 21 Real Estate Corporation    Property Management Support System   
TX-2-789-745 Century 21 Real Estate Corporation    Breaking Through: Recruiting
Presentation, Flipchart Instructional Guide Booklet    TX-2-792-651 Century 21
Real Estate Corporation    Managers as Leaders    TX-2-792-652 Century 21 Real
Estate Corporation    Century 21 Investment Training: Investment Specialist
Course    TX-2-792-653 Century 21 Real Estate Corporation    Century 21
Management Development Course    TX-2-792-668 Century 21 Real Estate Corporation
   CenturyNet FMP Installation and Utilities Guide    TX-2-997-372 Century 21
Real Estate Corporation    Setup Guide    TX-2-997-373 Century 21 Real Estate
Corporation    Century 21 Sellers Service Pledge    TX-3-079-622 Century 21 Real
Estate Corporation    CenturyNet Financial Management Package: User’s Guide   
TX-3-086-254 Century 21 Real Estate Corporation    Century 21 Buyer Service
Pledge    TX-3-104-464 Century 21 Real Estate Corporation    Century 21 Sales
Performance System: Sales Associate Workbook    TX-3-110-796

 

83



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

Century 21 Real Estate Corporation    VIP Referral/Relocation Training: Course
201 Relocation Director Referral Coordinator    TX-3-110-977 Century 21 Real
Estate Corporation    Century 21 Sales Performance System: Sales Associate Guide
   TX-3-110-978 Century 21 Real Estate Corporation    VIP Referral/Relocation
Training: Course 301 Broker/Manager    TX-3-110-979 Century 21 Real Estate
Corporation    CenturyNet Financial Management Package, Version 2.2: FMP
Installation & Utilities Guide    TX-3-133-457 Century 21 Real Estate
Corporation    CenturyNet Financial Management Package: Accounting User Guide   
TX-3-137-445 Century 21 Real Estate Corporation    VIP Referral/Relocation
Training: Course 102    TX-3-701-774 Century 21 Real Estate Corporation   
Recruiting Flipchart Coach’s Guide    TX-3-788-291 Century 21 Real Estate
Corporation    1982 Centurion Lapel Pin    VA-339-820 Century 21 Real Estate
Corporation    Centurion Statue    VA-355-168 Century 21 Real Estate Corporation
   Centurion, 1987    VA-355-169 Century 21 Real Estate Corporation    1988
Centurion Lapel Pin    VAu-168-301 Century 21 Real Estate Corporation    The
Century 21 Complete Home Guide    TX-2-337-742 Century 21 Real Estate
Corporation    The Century 21 Complete Home Guide    TX-2-402-615 Century 21
Real Estate Corporation    The Century 21 Complete Home Guide    TX-2-595-542
Century 21 Real Estate Corporation    The Century 21 Complete Home Guide   
TX-2-657-251 Century 21 Real Estate Corporation    The Century 21 Complete Home
Guide    TX-2-668-405 Century 21 Real Estate Corporation    The Century 21
Complete Home Guide    TX-2-747-278 Century 21 Real Estate Corporation   
Twenty-One    TX-2-229-537 Century 21 Real Estate Corporation    Twenty-One   
TX-2-300-041 Century 21 Real Estate Corporation    Twenty-One    TX-2-304-240
Century 21 Real Estate Corporation    Twenty-One    TX-2-333-788 Century 21 Real
Estate Corporation    Twenty-One    TX-2-402-614 Century 21 Real Estate
Corporation    Twenty-One    TX-2-481-623 Century 21 Real Estate Corporation   
Twenty-One    TX-2-481-624 Century 21 Real Estate Corporation    Twenty-One   
TX-2-586-280 Century 21 Real Estate Corporation    Twenty-One    TX-2-586-286
Century 21 Real Estate Corporation    Twenty-One    TX-2-595-091 Century 21 Real
Estate Corporation    Twenty-One    TX-2-657-200 Century 21 Real Estate
Corporation    Twenty-One    TX-2-668-404 Century 21 Real Estate Corporation   
Twenty-One    TX-2-747-279 Century 21 Real Estate Corporation    Twenty-One   
TX-2-865-201 Century 21 Real Estate Corporation    Twenty-One    TX-2-865-202
Century 21 Real Estate Corporation    Twenty-One    TX-3-011-037 Century 21 Real
Estate Corporation    Twenty-One    TX-3-011-041 Century 21 Real Estate
Corporation    Twenty-One    TX-3-025-275 Century 21 Real Estate Corporation   
Twenty-One    TX-3-092-347 Century 21 Real Estate Corporation    Twenty-One   
TX-3-088-127

 

84



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

Century 21 Real Estate Corporation    Twenty-One    TX-3-197-653 Century 21 Real
Estate Corporation    Twenty-One    TX-3-197-652 Century 21 Real Estate
Corporation    Twenty-One    TX-3-200-633                  

Century 21 Real Estate Corporation

& Meredith Corporation

   At Home with Century 21    TX-6-231-001                   Century 21 Real
Estate LLC    Training manual for management.    TX 2-349-490 Century 21 Real
Estate LLC    Operation orbit chartbook and market share intelligence    TX
2-869-323 Century 21 Real Estate LLC    Operation orbit notebook of sessions
topics    TX 2-892-959                  

Century 21 Real Estate LLC

& Meredith Corporation

   At home with Century 21. (winter 04)    TX 6-025-339                  
Coldwell Banker Real Estate Corporation3    Foundation for Success   
TX-6-196-069 Coldwell Banker Real Estate Corporation    Coldwell Banker Real
Estate Corporation Personal retriever dog sign rider    VA-1-134-268           
       Coldwell Banker Real Estate, Inc.4    The Action Plan    TX-1-783-795
Coldwell Banker Residential Affiliates, Inc.5    Fast start / produced by
Multi-Media Presentations, Inc.    PA-135-639                   Coldwell Banker
Residential Group, Inc.6    Fast start training manual (instructor’s guide) :
pt. II    TX-2-079-881

 

3

Coldwell Banker Real Estate Corporation changed its name to Coldwell Banker Real
Estate LLC in July 2007.

4

Coldwell Banker Real Estate, Inc. changed its name to Coldwell Banker Real
Estate Services, Inc. in January 1991 and then dissolved and was replaced by
Coldwell Banker Real Estate Services LLC.

5

Coldwell Banker Residential Affiliates, Inc. changed its name to Coldwell Banker
Real Estate Corporation in January 1997 and then changed its name to Coldwell
Banker Real Estate LLC in July 2007.

6

Coldwell Banker Residential Group, Inc. changed its name to Coldwell Banker
Residential Real Estate in April 1986 and then changed its name to Coldwell
Banker Residential Real Estate, Inc. in January 2002 and later changed its name
to Coldwell Banker Residential Real Estate LLC in July 2007.

 

85



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

Coldwell Banker Residential Group, Inc.    Masterscourse Farming: MS-501   
TX-2-081-904 Coldwell Banker Residential Group, Inc.    MS-201-technicalskills
Workshops    TX-2-082-769 Coldwell Banker Residential Group, Inc.    Fast Start
Sales Associate Workbook    TX-2-083-845 Coldwell Banker Residential Group, Inc.
   Fast start training manual (instructor’s guide) : pt. I    TX-2-083-909
Coldwell Banker Residential Group, Inc.    SuccessTrack    TX-2-084-735        
          Coldwell Banker Residential Real Estate7    The Home price comparison
index : Jan. 1987    TX 2-408-262 Coldwell Banker Residential Real Estate   
First quarter 1988 quotables.    TX 2-595-842 Coldwell Banker Residential Real
Estate    Home price comparison index : a guide for comparing home prices across
the nation.    TX 2-628-430 Coldwell Banker Residential Real Estate    Coldwell
Banker makes real estate a black tie affair.    TX 2-711-365 Coldwell Banker
Residential Real Estate    Homeowners compu-tax delight / by Jack D. Gravis.   
TXu 130-810 Coldwell Banker Residential Real Estate    Homebuyers compu-tax
delight.    TXu 168-442                   Electronic Realty Associates, Inc.8   
Mortgage Watch    VAu-79-570                   ERA Franchise Systems, Inc.9   
ERA management manual; 13-week action program    A451958 ERA Franchise Systems,
Inc.    Methods of management    A564564 ERA Franchise Systems, Inc.   
Operations manual    A564991 ERA Franchise Systems, Inc.    Buyers protection
plan maintenance-service agreement    A845644 ERA Franchise Systems, Inc.   
Application buyers protection plan    A852707 ERA Franchise Systems, Inc.    ERA
sales training program; cassette text, filmstrips no. 1-13    A869381 ERA
Franchise Systems, Inc.    Agent training manual    A877902

 

7

Coldwell Banker Residential Real Estate changed its name to Coldwell Banker
Residential Real Estate, Inc. in January 2002 and then changed its name to
Coldwell Banker Residential Real Estate LLC in July 2007.

8

Electronic Realty Associates, Inc.’s assets were purchased by ERA Acquisition
Co. which was formed in January 1996 and then changed its name to ERA Franchise
Systems, Inc. on February 26, 1996. ERA Franchise Systems, Inc. changed its name
to ERA Franchise Systems LLC in July 2007.

9

ERA Franchise Systems, Inc. changed its name to ERA Franchise Systems LLC in
July 2007.

 

86



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

ERA Franchise Systems, Inc.    Buyers protection plan agreement    A903945 ERA
Franchise Systems, Inc.    Residential seller’s warranty agreement    A903946
ERA Franchise Systems, Inc.    Buyers protection plan sellers assignment   
A903947 ERA Franchise Systems, Inc.    Home sellers protection plan application
   A906702 ERA Franchise Systems, Inc.    ERA guaranteed sales plan sales and
equity advance program    JP20364 ERA Franchise Systems, Inc.    Showing the
home    JP20365 ERA Franchise Systems, Inc.    Handling listing objections   
JP20366 ERA Franchise Systems, Inc.    Obtaining buyer prospects    JP20367 ERA
Franchise Systems, Inc.    Listing sources    JP20368 ERA Franchise Systems,
Inc.    Servicing the listing; filmstrip    JP20369 ERA Franchise Systems, Inc.
   Listing appointment techniques    JP20370 ERA Franchise Systems, Inc.   
Overcoming buyer objections    JP20371 ERA Franchise Systems, Inc.    Presenting
the offer    JP20372 ERA Franchise Systems, Inc.    Counseling the buyer   
JP20373 ERA Franchise Systems, Inc.    Agent listing training    N43818 ERA
Franchise Systems, Inc.    Listing appointment techniques    N43819 ERA
Franchise Systems, Inc.    Listing sources    N43820 ERA Franchise Systems, Inc.
   Showing the home    N43821 ERA Franchise Systems, Inc.    Career opportunity
I    N43822 ERA Franchise Systems, Inc.    Obtaining buyer prospects    N43823
ERA Franchise Systems, Inc.    Handling listing objections    N43824 ERA
Franchise Systems, Inc.    Overcoming buyer objections    N43825 ERA Franchise
Systems, Inc.    Servicing the listing    N43826 ERA Franchise Systems, Inc.   
ERA guaranteed sales plan and equity advance program    N43827 ERA Franchise
Systems, Inc.    Counseling the buyer    N43828 ERA Franchise Systems, Inc.   
Career opportunity II    N43829 ERA Franchise Systems, Inc.    Presenting the
offer    N43830 ERA Franchise Systems, Inc.    [EIS]    TX 3-501-505 ERA
Franchise Systems, Inc.    The Blueprint-II Program Suite    TX-2-000-230 ERA
Franchise Systems, Inc.    The Moving Experience: ERA real estate consumer guide
to relocation.    TX-269-524 ERA Franchise Systems, Inc.    ERA sales training
program; cassette text, filmstrips no. 1-13    TX-2-949 ERA Franchise Systems,
Inc.    ERA Home Buyer Program: Appraisal Authorization    TX-352-806 ERA
Franchise Systems, Inc.    ERA Home Buyer Program: ERA Broker’s Application for
Sellers    TX-352-807 ERA Franchise Systems, Inc.    Workbook for Certification
Training, ERA Certified Real Estate Specialist    TX-382-801 ERA Franchise
Systems, Inc.    Answers: The 91 Most Frequently Asked Questions and Answers
about Buying or Selling a Home    TX-4-331-188

 

87



--------------------------------------------------------------------------------

Owner/Claimant

Name

   Title   

Registration

No.

ERA Franchise Systems, Inc.    ERA Affiliate Internet Manager: User Manual   
TX-4-776-598 ERA Franchise Systems, Inc.    ERA Advertiser    TX-70-933 ERA
Franchise Systems, Inc.    The Home Sellers Guide    TX-744-046 ERA Franchise
Systems, Inc.    Blueprint for Success: Basics of Successful Real Estate
Business Management    TX-840-298 ERA Franchise Systems, Inc.    No Down Payment
(Louisiana)    TX-929-991 ERA Franchise Systems, Inc.    Reduced Interest Rate
(Louisiana)    TX-929-992 ERA Franchise Systems, Inc.    Reduce Interest Rate   
TX-929-993 ERA Franchise Systems, Inc.    No Down Payment    TX-929-994 ERA
Franchise Systems, Inc.    No Down Payment (Louisiana)    TX-929-995 ERA
Franchise Systems, Inc.    Reduced Interest Rate (Louisiana)    TX-929-996 ERA
Franchise Systems, Inc.    No Down Payment    TX-929-997 ERA Franchise Systems,
Inc.    Reduced Interest Rate    TX-929-998 ERA Franchise Systems, Inc.   
Co-ownership Agreement (Louisiana)    TX-929-999 ERA Franchise Systems, Inc.   
Co-ownership Agreement    TX-930-000

 

88



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

Commercial Tort Claims

ERA Franchise Systems, Inc. v. TMG Real Estate Services, L.L.C., Michael Herman
Levitin, Sandra Morgan Levitin, Sandra J. Holmes, and H-Towne Realty.com, L.L.C.
- The amount at issue is $8,295,429, as ERA seeks past due and other fees
resulting from to defendants’ breaches of the Franchise Agreement. The case was
venued in the United States District Court for the Southern District of Texas,
Case No.: H-06-cv-02765. A settlement was reached in or around July, 2007. If
defendants timely paid the first $1.1 million, then the settlement papers
provided for forgiveness of the remainder. A Stipulation on Settlement was filed
with the court on 12/31/07. The settlement required defendants to make one $10K
payment, then monthly payments starting 1/1/08. The first $10K payment was sent
to the lock-box on 12/21/07. Since then, Defendants have made sporadic payments.
Default letters are sent on a monthly basis.

Century 21 Real Estate LLC f/k/a Century 21 Real Estate Corporation v. Bic Pho,
David McCain, Century 21 Su Casa and Century 21 Ruby; Su Casa Realty/Investment,
Inc. Vision Quest 21, Inc. and Does 1 through 100 - The amount at issue is
$1,305,480.12, as Century 21 seeks past due and other fees resulting from the
defendants’ breaches of the Franchise Agreement. The case is venued in the
Superior Court of California, County of Santa Clara, Case No. 106CV067150. The
bankruptcy proceeding of Vision Quest 21, Inc. remains pending. The trustee is
to sell certain property in which C21 has timely perfected attachment liens.
That has not yet taken place.

Sotheby’s International Realty Affiliates, Inc. v. Kimberly K. Poston and Poston
Properties, LLC, formerly d/b/a Poston Properties Sotheby’s International Realty
– The amount at issue is $1,025,621.48, as Sotheby’s seeks past due and other
fees resulting from the defendants’ breaches of the Franchise Agreement. The
case is venued in the Superior Court of New Jersey, County of Morris, Docket No:
MRS-L-1535-06. Judgment was entered in the amount of $1,190,992.26. Kimberly
Poston obtained a Chapter 7 discharge, but our judgment was deemed
non-dischargeable and survived. Aubyn Shettle has the judgment for collection.
He is having trouble finding a current address for Ms. Poston. The
franchisee-LLC is inactive.

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

In re: Timothy Robert Fore and Patti Jo Fore (a/k/a Patti Jo Veneklase-Fore).
Debtors – Century 21 Real Estate LLC v. Timothy R. Fore and Patti Jo Fore – The
amount at issue is $5,230,489.05, as Century 21 seeks past due and other fees
resulting from defendants’ breaches of the Franchise Agreement. The case is
venued in the Unites States Bankruptcy Court for the Western District of
Michigan, Case No.: 06-05482 (JRH). On November 26, 2007, the chapter 7 trustee
filed a pleading advising creditors of a potential distribution and setting a
bar date for the filing of proofs of claim 90 days from November 26, 2007. As
C21 has already filed a proof of claim, it does not need to take any action at
this time. Any distributions to creditors will be minor. On October 28, 2008,
the chapter 7 trustee filed a proposed final report which reflects that the
trustee has generated an additional $13,500 in the Pearson-Cook bankruptcy
estate. The trustee’s proposed final report proposes to pay this amount to
chapter 7 administrative creditors and priority creditors. Secured creditors are
to receive no additional distribution under the final report and unsecured
creditors are to receive no distribution. We did not object to the trustee’s
proposed final report. The bankruptcy case of the franchisee is closed.

Century 21 Real Estate, LLC vs. Perfect Gulf Properties, Inc, Perfect Gulf
Properties I, LLC, Hudson Morgan Investments, Inc., T&W Management, Inc d/b/a
T&W Management, LLC, Douglas McPherson, Robert C.E. Williams, Jimmy Aviram,
Michael Weber, Clifford R. Morgan, II, Arthur J. Hudson, Pam Wolters-. The
amount at issue is $1,385,869.90, as Century 21 seeks past due and other fees
resulting from the defendants’ breaches of the Franchise Agreement. The Verified
Complaint was filed on 11/6/08 and the case is venued in the United States
District Court, Middle District of Florida, Orlando Division, Case
No. 6:08CV1890. Pam Wolters executed a settlement agreement 12/3/08 for
$1,870.00. Settlement negotiations with other guarantors are in process.
Discovery deadline is September 16, 2009. Trial is scheduled for March 1, 2010.

Century 21 Real Estate LLC v. William T. Mountain, John R. Kersten and Carol
Mountain – This matter was filed on September 15, 2008. The amount at issue was
$185,000.00 due under a Promissory Note on which the Defendants failed to make
payments when they became due. Judgment in the amount of $179,623.65 was entered
in the State of Michigan in the Circuit Court for the County of Oakland, Case
No. 08-094554-CK on 9/15/2008.

Century 21 Real Estate LLC v. John R. Kersten and Elizabeth Kersten - This
matter was filed on September 15, 2008. The amount at issue is $987,364.35 due
under Promissory Notes on which the Defendants failed to make the required
payments when they became due. Judgment in the amount of $987,364.35 was entered
in the State of Michigan in the Circuit Court for the County of Oakland, Case
No. 08-094555-CK on 9/15/2008. Collection action was undertaken against
Mr. Kersten until he filed for bankruptcy protection in mid-2009. To our
knowledge, Mrs. Kersten has not yet filed for bankruptcy, and further collection
action may be permitted against her.

Century 21 Real Estate LLC v. Town & Country – Sterling Heights, Inc, d/b/a
Century 21 Town and Country, and John Kersten, jointly and severally – This
matter was filed on September 15, 2008. The amount at issue is $4,319,866.66,
plus interest, late charges, attorney’s

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

fees and other costs as Century 21 seeks collection due to breach of various
franchise agreements and promissory notes and guaranties entered into between
Plaintiff and Defendants’. The case is venued in the State of Michigan, in the
Circuit Court for the County of Oakland, Case No. 08-094547-CK, and a Judgment
was entered against all Defendants October 15, 2008. Collection action was
initiated against Sterling Heights, Inc. until it filed for bankruptcy
protection in early 2009. Collection action was also initiated against
Mr. Kersten until he filed for bankruptcy protection in mid-2009.

Coldwell Banker Real Estate Corporation v. CBD Realty, Corp d/b a Coldwell
Banker Dynamic Realty; Henry Melendez; Joel Olivas d/b/a Coldwell Banker Dynamic
Realty and Citywide Enterprises, Inc. – The amount at issue is $1,150,000.00 as
Coldwell Banker seeks collection of a Judgment previously entered in the
Superior Court of California, County of Los Angeles, East District, Case No.
KC045564 J in the amount of $388,795.40 on September 20, 2005 as well as past
due and other fees resulting from the defendants’ breaches of the Franchise
Agreement which were encompassed in a settlement agreement reached between the
parties on January 31, 2008. The case was venued in the United States District
Court, Central District of California, Case No. EDCV07-00447 SGL (OPX).
Defendants breached the terms of the settlement agreement and as a result,
judgment was entered in the amount of $1,150,000.00 on March 18, 2008. Coldwell
Banker is currently trying to collect on this judgment.

NRT New England LLC d/b/a Coldwell Banker Residential Brokerage v. Lennar
Hingham Holdings, LLC; Portside LR Associates LLC; LR Overlook Phase II
LLC, Lennar Corporation, Roseland Property Company-. This matter relates to a
termination of sales and marketing agreements on three condominium projects. The
amounts at issue consist of marketing fees of approximately $535,000,
termination fees of approximately $1,000,000 and substantial lost profits and
other damages. The case was filed in December 2007 and is venued in the Business
Litigation Division of the Suffolk County Superior Court, Boston Massachusetts.

Sky Solutions v. Cartus Corporation-. The Plaintiff is seeking approximately
$400,000 for non-payment on IT services. We asserted a counterclaim against Sky
seeking $1.7 million. This was our cost of cover with a new provider. The case
was filed in filed in Superior Court of New Jersey in April, 2007, served May,
2007. The case was then removed to United States District Court for NJ
(Newark) Civil Action No. 2:07-cv-02456 (DMC) (MF). Trial is set for November
2009.

In Re: Robert Dyson and Loraine Dyson-. On October 31, 2008, Robert and Loraine
Dyson (the “Dyson’s”) filed a voluntary chapter 7 bankruptcy proceeding with the
United States Bankruptcy Court for the Southern District of California. The
Dyson’s along with Dyson & Dyson of California, Inc. and Dyson & Dyson of Las
Vegas, Inc. are makers and co-makers under a Development Advance Promissory Note
held by Sotheby’s International Realty Affiliates LLC dated October 9, 2007 in
the amount of $1,479,618.00. The obligations of the borrowers are secured as set
forth in the Security Agreement dated October 9, 2007. We filed a Proof of Claim
in the bankruptcy action in the amount of $11,004,094.15 which consists of
outstanding royalties, lost future profits and Development Advance Promissory
Note obligation.

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Century 21 Real Estate LLC v. HT Brown Real Estate, Inc. and Hollis T. Brown –
judgment obtained for $405,534.95 based on confession of judgment in promissory
note for outstanding royalty fees. A second action will be commenced shortly
seeking $484,738.09 for outstanding royalties. Lost future profits will
encompass another $4.5 million in claims. However, Century 21 worked with HT
Brown to have him transfer his business operations over to his former manager
who became a new franchisee. At this point, we do not know whether a lost future
profits claim will be contested and/or sustainable given the transfer of the
business to a new franchisee.

Coldwell Banker Real Estate LLC v. Stucky & Associates, Inc. f/d/b/a Coldwell
Banker Stucky & Associates Realtors and Franklin J. Stucky – Stucky currently
owes and is indebted to Coldwell Banker the total sum of $1,110,729.24. Judgment
has been entered against Stucky in New Jersey for $466,501.17. The judgment is
being domesticated and executed upon in Kansas. In July, 2009, a second action
was commenced in Kansas for $644,228.07, for the remaining fees and notes due
and owing from Stucky.

PHH Mortgage Corporation f/k/a Cendant Mortgage Corporation and Apex Real Estate
Information Services, LLP n/k/a Title Resource Group Settlement Services, LLC v.
Posner, Posner & Associates, P.C., Jane Posner, Esq., and Martin Posner, Esq. On
January 20, 2009, PHH and TRGSS filed its Complaint against the Posners, former
closing attorneys/agents for PHH, assigned by TRGSS in the Supreme Court of New
York, New York County. Between 2002 and 2006, the Posners, in acting as closing
attorneys/agents, failed to timely record transaction-related documents in
connection with approximately 320 closings. Although the amount at issue is not
defined in the complaint, it seeks the amount of damages to be determined at
trial and punitive damages. To date, the actual out of pocket loss is
approximately $700,000 to PHH and approximately $600,000 to TRGSS (including
$150,000 in attorneys’ fees) plus thousands of hours of employees’ time. PHH has
contacted the Putnam County DA’s office and is working with them.

Skyline Title, LLC and Title Resource Group Affiliates Holdings, LLC v. Liberty
Agency Holdings, LLC, Liberty Title Agency, LLC, Brian H. Madden and Albert
Yorio. On or about April 1, 2009, Skyline and TRG filed its Complaint against
Liberty Title, Madden and Yorio. Liberty Agency was the managing partner of the
joint venture with TRG, Skyline Title Agency. TRG learned that Liberty Agency
was misappropriating Skyline’s clients and Skyline’s monies totaling
approximately $690,000 and that the JV was underfunded by approximately
$300,000. In addition to the civil complaint, TRG/Skyline simultaneously
notified the Nassau County District Attorney’s office. Brian Madden was promptly
indicted and, based upon the DA’s indictment, on or about May 1, 2009, we
amended our complaint to include Elizabeth D. Madden; Brownstone Abstract, LLC,
Liberty Title Agency of Westchester, LLC, and Liberty Westchester, LLC.

NRT New York LLC d/b/a Corcoran Sunshine Marketing Group v. Turks, Ltd. This
matter relates to a termination of an exclusive marketing agreement for a new
development condominium project located in the Turks and Caicos. The amounts at
issue consists of accrued and reimbursable expenses in the amount of
approximately $40,000, termination fees of approximately $474,000 and progress
payments on commissions in the amount of approximately $993,075.13. The case was
filed in April 2009 and is venued in the United States District Court, Southern
District of New York before Justice Hellerstein. The parties are in active
settlement negotiations.

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

FILING OFFICES

 

Grantor    Location of Filing Office Associates Investments    California
Associates Realty Network    California Associates Realty, Inc.    California
Burrow Escrow Services, Inc.    California C21 TM LLC    California CB TM LLC   
California Coldwell Banker Real Estate LLC    California Coldwell Banker
Residential Brokerage Company    California Coldwell Banker Residential Real
Estate LLC    California Coldwell Banker Residential Referral Network   
California Cornerstone Title Company    California Equity Title Company   
California ERA TM LLC    California Fred Sands School of Real Estate   
California Guardian Title Company    California National Coordination Alliance
LLC    California Realogy Operations LLC    California Referral Network Plus,
Inc.    California Valley of California, Inc.    California West Coast Escrow
Company    California Colorado Commercial, LLC    Colorado Guardian Title
Agency, LLC    Colorado NRT Colorado LLC    Colorado Referral Network, LLC   
Colorado Associated Client Referral LLC    Delaware Better Homes and Gardens
Real Estate Licensee LLC    Delaware Better Homes and Gardens Real Estate LLC   
Delaware Burgdorff LLC    Delaware Burgdorff Referral Associates LLC    Delaware
Career Development Center, LLC    Delaware

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Grantor    Location of Filing Office Cartus Asset Recovery Corporation   
Delaware Cartus Corporation    Delaware Cartus Partner Corporation    Delaware
CDRE TM LLC    Delaware Century 21 Real Estate LLC    Delaware CGRN, Inc.   
Delaware Coldwell Banker LLC    Delaware Coldwell Banker Real Estate Services
LLC    Delaware Coldwell Banker Residential Brokerage LLC    Delaware Domus
Intermediate Holdings Corp.    Delaware Equity Title Messenger Service Holding
LLC    Delaware ERA Franchise Systems LLC    Delaware FedState Strategic
Consulting, Incorporated    Delaware First California Escrow Corporation   
Delaware Franchise Settlement Services LLC    Delaware FSA Membership Services,
LLC    Delaware Global Client Solutions LLC    Delaware Guardian Holding Company
   Delaware Gulf South Settlement Services, LLC    Delaware Jack Gaughen LLC   
Delaware Keystone Closing Services LLC    Delaware NRT Arizona Commercial LLC   
Delaware NRT Arizona Exito LLC    Delaware NRT Arizona LLC    Delaware NRT
Arizona Referral LLC    Delaware NRT Columbus LLC    Delaware NRT Commercial LLC
   Delaware NRT Commercial Utah LLC    Delaware NRT Devonshire LLC    Delaware
NRT Hawaii Referral, LLC    Delaware NRT LLC    Delaware NRT Mid-Atlantic LLC   
Delaware NRT Missouri LLC    Delaware NRT Missouri Referral Network LLC   
Delaware NRT New England LLC    Delaware

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Grantor    Location of Filing Office NRT New York LLC    Delaware NRT Northfork
LLC    Delaware NRT Pittsburgh LLC    Delaware NRT Relocation LLC    Delaware
NRT REOExperts LLC    Delaware NRT Settlement Services of Missouri LLC   
Delaware NRT Settlement Services of Texas LLC    Delaware NRT Sunshine Inc.   
Delaware NRT The Condo Store LLC    Delaware NRT Utah LLC    Delaware ONCOR
International LLC    Delaware Real Estate Referral LLC    Delaware Real Estate
Referral Network LLC    Delaware Real Estate Referrals LLC    Delaware Real
Estate Services LLC    Delaware Real Estate Services of Pennsylvania LLC   
Delaware Realogy Corporation    Delaware Realogy Franchise Group LLC    Delaware
Realogy Global Services LLC    Delaware Realogy Licensing LLC    Delaware
Realogy Services Group LLC    Delaware Realogy Services Venture Partner LLC   
Delaware Secured Land Transfers LLC    Delaware Sotheby’s International Realty
Affiliates LLC    Delaware Sotheby’s International Realty Licensee LLC   
Delaware Sotheby’s International Realty Referral Company, LLC    Delaware Title
Resource Group Affiliates Holdings LLC    Delaware Title Resource Group Holdings
LLC    Delaware Title Resource Group LLC    Delaware Title Resource Group
Services LLC    Delaware Title Resources Incorporated    Delaware TRG Services,
Escrow, Inc.    Delaware World Real Estate Marketing LLC    Delaware Florida’s
Preferred School of Real Estate, Inc.    Florida Referral Associates of Florida
LLC    Florida

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Grantor    Location of Filing Office Referral Network LLC    Florida St. Joe
Real Estate Services, Inc.    Florida St. Joe Title Services LLC    Florida The
Sunshine Group (Florida) Ltd. Corp.    Florida Coldwell Banker Commercial
Pacific Properties LLC    Hawaii Coldwell Banker Pacific Properties LLC   
Hawaii Pacific Properties Referrals, Inc.    Hawaii Mid-Atlantic Settlement
Services LLC    Maryland The Miller Group, Inc.    Maryland NRT Insurance
Agency, Inc.    Massachusetts Referral Associates of New England LLC   
Massachusetts Sotheby’s International Realty, Inc.    Michigan Burnet Realty LLC
   Minnesota Burnet Title Holding LLC    Minnesota Burnet Title LLC    Minnesota
Home Referral Network LLC    Minnesota Pacesetter Nevada, Inc.    Nevada Market
Street Settlement Group LLC    New Hampshire ERA General Agency of New Jersey,
Inc.    New Jersey Batjac Real Estate Corp.    New York Cook—Pony Farm Real
Estate, Inc.    New York The Corcoran Group Eastside, Inc.    New York The
Sunshine Group, Ltd.    New York NRT Commercial Ohio Incorporated    Ohio
Coldwell Banker Residential Referral Network, Inc.    Pennsylvania TRG
Settlement Services, LLP    Pennsylvania J. W. Riker – Northern R. I., Inc.   
Rhode Island Alpha Referral Network LLC    Texas American Title Company of
Houston    Texas ATCOH Holding Company    Texas NRT Texas LLC    Texas NRT Texas
Real Estate Services LLC    Texas Processing Solutions LLC    Texas South Land
Title Co., Inc.    Texas TAW Holding Inc.    Texas

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Grantor    Location of Filing Office Texas American Title Company    Texas
Coldwell Banker Residential Real Estate Services of Wisconsin, Inc.    Wisconsin

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

EXCLUDED PLEDGES

A. Equity interests in Cornerstone Title Company, a California corporation,
wholly owned by Title Resource Group Holdings LLC.

B. Equity interests in the majority-owned joint ventures (as listed below):

 

Joint Venture    Jurisdiction of
Organization    Ownership Access Title LLC    Delaware    Title Resource Group
Affiliates Holdings LLC - 51% Atlantic Title & Trust, LLC    Delaware    Title
Resource Group Affiliates Holdings LLC - 55% Burnet Title of Indiana, LLC   
Indiana    Burnet Title Holding LLC – 75% First Advantage Title, LLC    Delaware
   Title Resource Group Affiliates Holdings LLC - 55% First Place Title, LLC   
Delaware    Title Resource Group Affiliates Holdings LLC - 51% Island Settlement
Services, LLC    Delaware    Title Resource Group Affiliates Holdings LLC - 60%
King Title Services, LLC    Alabama    Title Resource Group Affiliates Holdings
LLC - 51% Lincoln Title, LLC    Delaware    Title Resource Group Affiliates
Holdings LLC - 55% Mercury Title LLC    Arkansas    Title Resource Group
Affiliates Holdings LLC - 55% Metro Title, LLC    Delaware    Title Resource
Group Affiliates Holdings LLC - 55% NRT Title Agency, LLC    Delaware    Title
Resource Group LLC - 60% NRT Title Services of Maryland, LLC    Delaware   
Mid-Atlantic Settlement Services LLC – 51% Platinum Title & Settlement Services,
LLC    Delaware    Title Resource Group Affiliates Holdings LLC – 51%
Professionals’ Title Company, LLC    Delaware    Title Resource Group Affiliates
Holdings LLC – 55% Quality Choice Title LLC    Delaware    Title Resource Group
LLC – 60%

 

 

804517.11-New York Server 1A - MSW



--------------------------------------------------------------------------------

Joint Venture    Jurisdiction of
Organization    Ownership Riverbend Title, LLC    Delaware    Title Resource
Group Affiliates Holdings LLC – 55% RT Title Agency, LLC    Delaware    Title
Resource Group Affiliates Holdings LLC – 51% Security Settlement Services, LLC
   Delaware    Title Resource Group Affiliates Holdings LLC - 51% Shelton
Recovery LLC    Delaware    Realogy Services Group LLC – 62.5% Skyline Title,
LLC    Delaware    Title Resource Group Affiliates Holdings LLC - 60% St. Mary’s
Title Services, LLC    New Hampshire    Market Street Settlement Group LLC - 55%
Sunland Title, LLC    Delaware    Title Resource Group Affiliates Holdings LLC -
51% The Masiello Group Closing Services, LLC    New Hampshire    Market Street
Settlement Group LLC - 55%

 

 

804517.11-New York Server 1A - MSW